Exhibit 10.3

Execution Version

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 16, 2012,

Amended and Restated as of June 28, 2013

Further Amended and Restated as of March 6, 2015

Further Amended and Restated as of August 10, 2017

Further Amended and Restated as of February 14, 2020

Among

APX GROUP, INC.,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

BANK OF AMERICA, N.A.,

CREDIT SUISSE LOAN FUNDING LLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS LENDING PARTNERS LLC,

CITIZENS BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.,

JPMORGAN CHASE BANK, N.A.,

RBC CAPITAL MARKETS LLC1, and

MIZUHO BANK, LTD.

as Lead Arrangers and Joint Bookrunners

 

 

 

 

1 

RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.01

  Defined Terms      2  

Section 1.02

  Other Interpretive Provisions      75  

Section 1.03

  Accounting Terms      78  

Section 1.04

  Rounding      79  

Section 1.05

  References to Agreements, Laws, Etc.      80  

Section 1.06

  Times of Day      80  

Section 1.07

  Timing of Payment of Performance      80  

Section 1.08

  Cumulative Credit Transactions      80  

Section 1.09

  Currency Generally      81  

Section 1.10

  Letters of Credit      81  

Section 1.11

  Fourth Amendment and Restatement Reallocation of Revolving Credit Commitments
     81  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     81  

Section 2.01

  The Loans      81  

Section 2.02

  Borrowings, Conversions and Continuations of Loans      83  

Section 2.03

  Letters of Credit      85  

Section 2.04

  Swing Line Loans      96  

Section 2.05

  Prepayments      100  

Section 2.06

  Termination or Reduction of Commitments      102  

Section 2.07

  Repayment of Loans      102  

Section 2.08

  Interest      103  

Section 2.09

  Fees      103  

Section 2.10

  Computation of Interest and Fees      104  

Section 2.11

  Evidence of Indebtedness      104  

Section 2.12

  Payments Generally      105  

Section 2.13

  Sharing of Payments      107  

Section 2.14

  Incremental Credit Extensions      108  

Section 2.15

  Refinancing Amendments      115  

Section 2.16

  Extension of Revolving Credit Loans      116  

Section 2.17

  Defaulting Lenders      119  

ARTICLE III. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     121  

Section 3.01

  Taxes      121  

Section 3.02

  Illegality      125  

Section 3.03

  Inability to Determine Rates      125  

Section 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves      126  

Section 3.05

  Funding Losses      127  



--------------------------------------------------------------------------------

Section 3.06

  Matters Applicable to All Requests for Compensation      127  

Section 3.07

  Replacement of Lenders under Certain Circumstances      129  

Section 3.08

  Survival      130  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     130  

Section 4.01

  Conditions to Fourth Amendment and Restatement Effectiveness      130  

Section 4.02

  Conditions to All Credit Extensions on or after the Fourth Amendment and
Restatement Effective Date      132  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     133  

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      134  

Section 5.02

  Authorization; No Contravention      134  

Section 5.03

  Governmental Authorization; Other Consents      134  

Section 5.04

  Binding Effect      135  

Section 5.05

  Financial Statements; No Material Adverse Effect      135  

Section 5.06

  Litigation      135  

Section 5.07

  Ownership of Property; Liens      135  

Section 5.08

  Environmental Matters      135  

Section 5.09

  Taxes      136  

Section 5.10

  ERISA Compliance      136  

Section 5.11

  Subsidiaries; Equity Interests      137  

Section 5.12

  Margin Regulations; Investment Company Act      137  

Section 5.13

  Disclosure      137  

Section 5.14

  Labor Matters      138  

Section 5.15

  Intellectual Property; Licenses, Etc.      138  

Section 5.16

  Solvency      138  

Section 5.17

  Subordination of Junior Financing      139  

Section 5.18

  USA Patriot Act      139  

Section 5.19

  Security Documents      139  

ARTICLE VI. AFFIRMATIVE COVENANTS

     140  

Section 6.01

  Financial Statements      140  

Section 6.02

  Certificates; Other Information      142  

Section 6.03

  Notices      143  

Section 6.04

  Payment of Taxes      144  

Section 6.05

  Preservation of Existence, Etc.      144  

Section 6.06

  Maintenance of Properties      144  

Section 6.07

  Maintenance of Insurance      144  

Section 6.08

  Compliance with Laws      145  

Section 6.09

  Books and Records      145  

Section 6.10

  Inspection Rights      145  

Section 6.11

  Additional Collateral; Additional Guarantors      146  

Section 6.12

  Compliance with Environmental Laws      147  

Section 6.13

  Further Assurances      147  



--------------------------------------------------------------------------------

Section 6.14

  Designation of Subsidiaries      148  

Section 6.15

  Maintenance of Ratings      148  

ARTICLE VII. NEGATIVE COVENANTS

     148  

Section 7.01

  Liens      148  

Section 7.02

  Investments      154  

Section 7.03

  Indebtedness      158  

Section 7.04

  Fundamental Changes      166  

Section 7.05

  Dispositions      168  

Section 7.06

  Restricted Payments      171  

Section 7.07

  [Reserved]      176  

Section 7.08

  Transactions with Affiliates      176  

Section 7.09

  Burdensome Agreements      178  

Section 7.10

  Use of Proceeds      180  

Section 7.11

  Financial Covenant      180  

Section 7.12

  Accounting Changes      180  

Section 7.13

  Prepayments, Etc. of Subordinated Indebtedness      180  

Section 7.14

  Permitted Activities      181  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     182  

Section 8.01

  Events of Default      182  

Section 8.02

  Remedies Upon Event of Default      184  

Section 8.03

  Application of Funds      185  

Section 8.04

  Borrower’s Right to Cure      186  

Section 8.05

  Exclusion of Immaterial Subsidiaries      188  

ARTICLE IX. ADMINISTRATIVE AGENT AND OTHER AGENTS

     188  

Section 9.01

  Appointment and Authority      188  

Section 9.02

  Rights as a Lender      188  

Section 9.03

  Exculpatory Provisions      189  

Section 9.04

  Reliance by Administrative Agent      190  

Section 9.05

  Delegation of Duties      190  

Section 9.06

  Resignation of Administrative Agent      190  

Section 9.07

  Non-Reliance on Administrative Agent, Arrangers and Other Lenders      191  

Section 9.08

  No Other Duties, Etc.      192  

Section 9.09

  Administrative Agent May File Proofs of Claim      192  

Section 9.10

  Collateral and Guaranty Matters      193  

Section 9.11

  Secured Treasury Services Agreements and Secured Hedge Agreements      194  

Section 9.12

  Withholding Tax Indemnity      194  

Section 9.13

  ERISA Representation      195  

ARTICLE X. MISCELLANEOUS

     196  

Section 10.01

  Amendments, Etc.      196  



--------------------------------------------------------------------------------

Section 10.02

  Notices and Other Communications; Facsimile Copies      200  

Section 10.03

  No Waiver; Cumulative Remedies      202  

Section 10.04

  Attorney Costs and Expenses      203  

Section 10.05

  Indemnification by the Borrower      204  

Section 10.06

  Payments Set Aside      205  

Section 10.07

  Successors and Assigns      206  

Section 10.08

  Confidentiality      212  

Section 10.09

  Setoff      214  

Section 10.10

  Interest Rate Limitation      215  

Section 10.11

  Counterparts      215  

Section 10.12

  Integration; Termination      215  

Section 10.13

  Survival of Representations and Warranties      216  

Section 10.14

  Severability      216  

Section 10.15

  GOVERNING LAW      216  

Section 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      217  

Section 10.17

  Binding Effect      217  

Section 10.18

  USA Patriot Act      217  

Section 10.19

  No Advisory or Fiduciary Responsibility      218  

Section 10.20

  Electronic Execution of Assignments and Certain Other Documents      218  

Section 10.21

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
219  

Section 10.22

  Cashless Rollovers      219  

Section 10.23

  Acknowledgement Regarding Any Supported QFCs      219  

ARTICLE XI. GUARANTEE

     221  

Section 11.01

  The Guarantee      221  

Section 11.02

  Obligations Unconditional      221  

Section 11.03

  Reinstatement      223  

Section 11.04

  Subrogation; Subordination      223  

Section 11.05

  Remedies      223  

Section 11.06

  Instrument for the Payment of Money      223  

Section 11.07

  Continuing Guarantee      223  

Section 11.08

  General Limitation on Guarantee Obligations      224  

Section 11.09

  Release of Guarantors      224  

Section 11.10

  Right of Contribution      224  

Section 11.11

  Keepwell      225  



--------------------------------------------------------------------------------

SCHEDULES

1.01A

   Guarantors

1.01B

   Revolving Credit Commitments

1.01C

   Collateral Documents

1.01D

   Existing Letters of Credit

1.01E

   Approved Counterparties

5.06

   Litigation

5.07

   Property

5.08

   Environmental

5.11

   Subsidiaries

7.01(b)

   Liens

7.02(f)

   Investments

7.03(b)

   Indebtedness

7.08(j)

   Affiliate Transactions

7.09(b)

   Burdensome Agreements

10.02

   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS

Form of

A

   Committed Loan Notice

B

   [Reserved]

C-1

   Revolving Credit Note

C-2

   Swing Line Note

D-1

   Compliance Certificate

D-2

   Solvency Certificate

E

   Assignment and Assumption

F

   Security Agreement

G

   Intercompany Note

I-1

   United States Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

I-2

   United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

I-3

   United States Tax Compliance Certificate (For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

I-4

   United States Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

J

   [Reserved]

K

   [Reserved]

L

   Closing Date Intercreditor Agreement

M

   Form Letter of Credit Report

 



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
February 14, 2020 among APX GROUP, INC., a Delaware corporation ( “Borrower”),
APX GROUP HOLDINGS, INC., a Delaware corporation (“Initial Holdings”), the other
Guarantors party hereto from time to time, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK OF
AMERICA, N.A., as Administrative Agent, as L/C Issuer and Swing Line Lender.

PRELIMINARY STATEMENTS

Pursuant to that certain transaction agreement, dated as of September 16, 2012
(as amended, supplemented or modified from time to time, the “Transaction
Agreement”), by and among 313 Acquisition LLC, a Delaware corporation, 313 Group
Inc., a Delaware corporation (“APX Merger Sub”), 313 Solar Inc., a Delaware
corporation (“Solar Merger Sub”), 313 Technologies Inc., a Delaware corporation
(“2GIG Merger Sub”, together with APX Merger Sub and Solar Merger Sub, the
“Merger Subs”), Borrower, V Solar Holdings, Inc., a Delaware corporation
(“Solar”), and 2GIG Technologies, Inc., a Delaware corporation (“2GIG”, and
together with APX and Solar, the “Companies”), Merger Subs merged with and into
the Companies with the Companies as the surviving corporations (the “Merger”) on
November 16, 2012 (the “Original Closing Date”).

On the Original Closing Date, a credit agreement (the “Original Credit
Agreement”) was entered into among the Borrower, APX Merger Sub, Initial
Holdings, the other Guarantors party thereto from time to time, the Lenders and
BANK OF AMERICA, N.A. as Administrative Agent, as L/C Issuer and Swing Line
Lender.

On the Original Closing Date APX Merger Sub merged with and into the Borrower on
the Original Closing Date, with the Borrower being the surviving corporation.

On the Original Closing Date the Borrower requested that, substantially
simultaneously with the consummation of the Merger, the Lenders extend credit to
the Borrower in the form of Revolving Credit Facilities in an initial aggregate
principal amount of $200,000,000.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

On the First Amendment and Restatement Effective Date, the Borrower
(i) established Series A Revolving Credit Commitments and Series B Revolving
Credit Commitments and (ii) amended certain other provisions of the Original
Credit Agreement.

On the Second Amendment and Restatement Effective Date, the Borrower
(i) increased the Revolving Credit Commitments under the First Amended and
Restated Credit Agreement from $200,000,000 to $289,423,076.93, (ii) extended
the Maturity Date of certain of the Revolving Credit Commitments outstanding
immediately prior to the Second Amendment and Restatement Effective Date from
November 16, 2017 to March 31, 2019, (iii) established certain other Revolving
Credit Commitments and (iv) amended certain other provisions of the First
Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

On the Third Amendment and Restatement Effective Date, the Borrower
(i) increased the Revolving Credit Commitments under the Second Amended and
Restated Credit Agreement from $289,423,076.93 to $324,347,692.30, (ii) extended
the Maturity Date of certain of the Revolving Credit Commitments outstanding
immediately prior to the Third Amendment and Restatement Effective Date from
March 31, 2019 to March 31, 2021, (iii) established certain other Revolving
Credit Commitments and (iv) amended certain other provisions of the Second
Amended and Restated Credit Agreement.

The Borrower desires to (i) increase the Revolving Credit Commitments under the
Third Amended and Restated Credit Agreement from $288,193,846.15 to
$350,000,000.00, (ii) establish the Series C Revolving Credit Commitments and
(iii) amend certain other provisions of the Third Amended and Restated Credit
Agreement, in each case, as set forth herein.

The Borrower has requested that the Lenders amend and restate the Third Amended
and Restated Credit Agreement in its entirety as set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2022 Springing Maturity Date” means the date that is 91 days before the
maturity date with respect to the Secured 7.875% Notes Due 2022.

“2023 Springing Maturity Date” means the date that is 91 days before the
maturity date with respect to the Unsecured High Yield Notes.

“2024 Springing Maturity Date” means the date that is 91 days before the
maturity date with respect to the Secured 8.500% Notes Due 2024.

“2GIG Disposition” means the direct or indirect sale, transfer or other
disposition of all or substantially all of the assets of 2GIG Technologies, Inc.
(for the avoidance of doubt, including a sale, transfer or other disposition of
Equity Interests of any Person owning such assets, so long as substantially all
of the assets of such Person consists of such assets).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to Holdings and its Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

 

2



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Loans pursuant
to a Refinancing Amendment in accordance with Section 2.15, provided that each
Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that each such Additional Refinancing Lender is not then an
existing Lender, an Affiliate of a then existing Lender or an Approved Fund and
(ii) the Borrower.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02 hereto, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning set forth in Section 10.02(b).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Bookrunners.

“Aggregate Commitments” means the Commitments of all the Lenders.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor, respectively, or otherwise; provided that OID and upfront fees shall
be equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees or other
fees not paid to all Lenders of such Indebtedness.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2016, 2017 and 2018, and the related
consolidated statements of income, statements of shareholders’ equity and cash
flows for the Borrower for the fiscal years then ended.

“Applicable Rate” means with respect to (i) Credit Extensions made under the
Series A Revolving Credit Commitments, the following percentages per annum,
based upon the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a); provided that until the Compliance Certificate is delivered
for the fiscal quarter ending on March 31, 2020 the Pricing Level below shall be
deemed to be set at Pricing Level 1:

 

Applicable Rate

Pricing

Level

 

Consolidated First

Lien Net Leverage

Ratio

 

Eurocurrency

Rate

 

Base Rate

 

Commitment Fee

Rate

1

  > 3.00:1   3.00%   2.00%   0.50%

2

  £ 3.00:1   2.75%   1.75%   0.375%

(ii) Credit Extensions made under the Series B Revolving Credit Commitments, the
following percentages per annum, based upon the Consolidated First Lien Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a); provided that until the
Compliance Certificate is delivered for the fiscal quarter ending on March 31,
2020 the Pricing Level below shall be deemed to be set at Pricing Level 1:

 

Applicable Rate

Pricing

Level

 

Consolidated First

Lien Net Leverage

Ratio

 

Eurocurrency

Rate

 

Base Rate

 

Commitment Fee

Rate

1

  > 3.00:1   4.00%   3.00%   0.50%

2

  £ 3.00:1   3.75%   2.75%   0.375%

 

4



--------------------------------------------------------------------------------

(iii) Credit Extensions made under the Series C Revolving Credit Commitments,
the following percentages per annum, based upon the Consolidated First Lien Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a); provided that until the
Compliance Certificate is delivered for the fiscal quarter ending on March 31,
2020, the Pricing Level below shall be deemed to be set at Pricing Level 1:

 

Applicable Rate

Pricing

Level

 

Consolidated First

Lien Net Leverage

Ratio

 

Eurocurrency Rate

and Letter

of Credit Fees

 

Base Rate

 

Commitment Fee

Rate

1

  > 3.00:1   3.00%   2.00%   0.50%

2

  £ 3.00:1   2.75%   1.75%   0.375%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, “Pricing Level 1” (in each table
immediately above) shall apply (x) as of the first Business Day after the date
on which a Compliance Certificate was required to have been delivered but was
not delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Applicable Tax Owner” means the applicable direct or indirect equity owner of a
Lender or Agent to which the applicable U.S. federal withholding Tax relates.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Series C Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the relevant Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Series C Revolving Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

 

5



--------------------------------------------------------------------------------

“Approved Counterparty” means (i) any Agent, Lender or any Affiliate of an Agent
or Lender (a) at the time it entered into a Swap Contract or a Treasury Services
Agreement, as applicable, in its capacity as a party thereto, (b) with respect
to a Swap Contract or a Treasury Services Agreement in effect as of the Fourth
Amendment and Restatement Effective Date, as of the Fourth Amendment and
Restatement Effective Date, as applicable, in its capacity as a party thereto,
and in the case of clause (a) or (b) notwithstanding whether such Approved
Counterparty may cease to be an Agent, Lender or an Affiliate of an Agent or
Lender thereafter, as applicable, (ii) any Person listed on Schedule 1.01E
hereto.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Arrangers” means Bank of America, N.A. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Credit Suisse Loan Funding LLC, Citigroup Global
Markets Inc., Goldman Sachs Lending Partners LLC, Citizens Bank, N.A., Deutsche
Bank Securities Inc., HSBC Securities (USA) Inc., JPMorgan Chase Bank, N.A., RBC
Capital Markets LLC and Mizuho Bank, Ltd., each in their capacity as a joint
lead arranger and a joint bookrunner under this Agreement.

“Assignees” has the meaning set forth in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Financing
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Available Incremental Amount” has the meaning set forth in Section 2.14(d)(v).

“Available RP Capacity Amount” means (i) the amount of Restricted Payments that
may be made at the time of determination pursuant to Sections 7.06(f), (g), (j)
and (l) minus (ii) the sum of the amount of the Available RP Capacity Amount
utilized by Holdings or any Restricted Subsidiary to (A) make Restricted
Payments in reliance on Sections 7.06 (f), (g), (j) or (l), (B) make Investments
pursuant to Section 7.02(n), and (C) make prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity utilizing the Available RP Capacity Amount pursuant to
Section 7.13.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day). The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Further, the Base Rate
will be deemed to be 0% per annum if the Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Bookrunner” means each of Bank of America, N.A., Credit Suisse Loan Funding
LLC, Citigroup Global Markets Inc., Goldman Sachs Lending Partners LLC, Citizens
Bank, N.A., Deutsche Bank Securities Inc., HSBC Securities (USA) Inc., JPMorgan
Chase Bank, N.A., RBC Capital Markets LLC and Mizuho Bank, Ltd., each in its
capacity as a joint bookrunner.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

7



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day that is also
a London Banking Day.

“Canadian Dollar” means lawful money of Canada.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Captive Insurance Subsidiary” means (i) any Subsidiary established for the
primary purpose of insuring the businesses or properties owned or operated by
Holdings or any of its Subsidiaries or (ii) any Subsidiary of any such insurance
subsidiary established for the same primary purpose described in clause
(i) above.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, pound sterling, Canadian Dollars or euros;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clause (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 24 months from the date of acquisition thereof;

 

8



--------------------------------------------------------------------------------

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (e) above entered into with any Approved Bank;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(j) instruments equivalent to those referred to in clauses (a) through (i) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(k) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition; and

 

9



--------------------------------------------------------------------------------

(l) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” (as defined in Section 957(a) of the Code).

“Change of Control” means the occurrence of any of the following after the
Fourth Amendment and Restatement Effective Date:

(a) the sale, lease, transfer, conveyance or other disposition in one or a
series of related transactions (other than by merger, consolidation or
amalgamation), of all or substantially all of the assets of the Borrower and its
Subsidiaries or Holdings and its Subsidiaries, in each case, taken as a whole,
to any Person other than any Permitted Holder or any Subsidiary Guarantor; or

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by (A) any Person (other than any Permitted Holder)
or (B) Persons (other than any Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 50.0% of
the total voting power of the voting stock of the Borrower directly or
indirectly through any of its direct or indirect parent holding companies, other
than in connection with any transaction or series of transactions in which the
Borrower shall become the wholly owned Subsidiary of a parent company.

Notwithstanding the preceding or any provision of Section 13d-3 or 13d-5 of the
Exchange Act, (i) a Person or group shall not be deemed to beneficially own
Equity Interests subject to a stock or asset purchase agreement, merger
agreement, option agreement, warrant agreement or similar agreement (or voting
or option or similar agreement related thereto) until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement, (ii) if any group (other than a Permitted
Holder) includes one or more Permitted Holders, the issued and outstanding
Equity Interests of the Borrower owned, directly or indirectly, by any Permitted
Holders that are part of such group shall not be treated as being beneficially
owned by such group or any other member of such group for purposes of
determining whether a Change of Control has occurred and (iii) a Person or group
will not be deemed to beneficially own the Equity Interests of another Person as
a result of its ownership of the Equity Interests or other securities of such
other Person’s parent entity (or related contractual rights) unless it owns 50%
or more of the total voting power of the Equity Interests entitled to vote for
the election of directors of such parent entity having a majority of the
aggregate votes on the board of directors (or similar body) of such parent
entity.

 

10



--------------------------------------------------------------------------------

“City Code” has the meaning set forth in Section 1.02(j).

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Incremental Revolving Credit
Commitments, Other Revolving Credit Commitments, Other Term Loan Commitment,
Refinancing Term Commitments of a given Refinancing Series, Series A Revolving
Credit Commitments, Series B Revolving Credit Commitments or Series C Revolving
Credit Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Extended Revolving Credit
Commitments of a given Extension Series, Revolving Credit Loans under Other
Revolving Credit Commitments, Incremental Revolving Loans, Other Term Loans,
Refinancing Term Loans of a given Refinancing Series, Series A Revolving Credit
Loans, Series B Revolving Credit Loans or Series C Revolving Credit Commitments.
Revolving Credit Commitments, Other Term Loan Commitments, Other Revolving
Credit Commitments, Extended Revolving Credit Commitments, Series A Revolving
Credit Commitments, Series B Revolving Credit Commitments and Series C Revolving
Credit Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.

“Closing Date Intercreditor Agreement” means that certain Closing Date
Intercreditor Agreement, dated as of November 16, 2012, among the Administrative
Agent, the administrative agent for the Term Loan Credit Agreement and the
collateral agent for each of the Secured High Yield Notes, as amended, modified
or changed from time to time in accordance with the provisions hereof.

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Fourth Amendment and Restatement Effective
Date, pursuant to Section 4.01(a)(iv) and (ii) at such time as may be designated
therein, pursuant to the Collateral Documents, Section 6.11 or 6.13, subject, in
each case, to the limitations and exceptions of this Agreement, duly executed by
each Loan Party thereto;

 

11



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed by Holdings and
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary (other than any Excluded Subsidiary) including those that
are listed on Schedule 1.01A hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first priority
security interest (subject to Liens permitted by Section 7.01) in (i) all the
Equity Interests of the Borrower and (ii) all Equity Interests of each wholly
owned Domestic Subsidiary (other than a Domestic Subsidiary described in the
following clause (iii)(A)) that is directly owned by the Borrower or any
Subsidiary Guarantor and (iii) 65% of the issued and outstanding Equity
Interests of (A) each Restricted Subsidiary that is a wholly owned Domestic
Subsidiary that is directly owned by the Borrower or by any Subsidiary Guarantor
and that substantially all of the assets (directly or indirectly) of which
consist of the Equity Interests and/or Indebtedness of one or more CFCs and any
other assets incidental thereto and (B) each Restricted Subsidiary that is a
wholly owned Material Foreign Subsidiary that is directly owned by the Borrower
or by any Subsidiary Guarantor;

(d) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities or instruments, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office or to the extent required in the Security Agreement) in, substantially
all tangible and intangible assets of the Borrower and each Guarantor (including
accounts (other than any Securitization Assets), inventory, equipment,
investment property, subscriber contracts and communication paths, contract
rights, applications and registrations of IP Rights filed in the United States,
other general intangibles and proceeds of the foregoing), in each case, with the
priority required by the Collateral Documents, in each case subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents; and

(e) [Reserved];

provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals or taking other actions with respect to any Excluded
Assets; provided, further, that assets constituting Collateral (as defined
therein) under any of the Secured High Yield Notes Indentures shall not
constitute Excluded Assets.

 

12



--------------------------------------------------------------------------------

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets and the delivery of assets (including
extensions beyond the Fourth Amendment and Restatement Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 4.01(iv),
Section 6.11 or Section 6.13, the Intercreditor Agreements and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Incremental Revolving Credit Commitment
or Other Revolving Credit Commitment, Refinancing Term Commitment of a given
Refinancing Series, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Company” means Borrower, together with its successors and assigns.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(a) increased (without duplication) by the following, in each case (other than
with respect to clauses (viii) and (xi)) to the extent deducted (and not added
back) in determining Consolidated Net Income for such period:

 

13



--------------------------------------------------------------------------------

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, and similar taxes (such as the
Delaware franchise tax, the Pennsylvania capital tax, Texas margin tax and
provincial capital taxes paid in Canada), and foreign withholding taxes
(including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest related to such taxes or
arising from tax examinations) and the net tax expense associated with any
adjustments made pursuant to clauses (a) through (o) of the definition of
“Consolidated Net Income”; plus

(ii) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, (y) bank fees and other financing fees and
(z) costs of surety bonds in connection with financing activities, plus amounts
excluded from Consolidated Interest Expense as set forth in clauses (a)(r)
through (z) in the definition thereof); plus

(iii) depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures) of such Person for such
period; plus

(iv) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses, including any such charges or
expenses arising from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights, retention charges (including charges
or expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and Investments and costs related to the closure
and/or consolidation of facilities; plus

(v) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may elect not to add back such non-cash charge in the
current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(vi) the amount of any non-controlling interest or minority interest expense
consisting of Restricted Subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned Restricted Subsidiary; plus

(vii) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Sponsor Management Agreement or otherwise to the
Investors to the extent otherwise permitted under Section 7.08 hereof; plus

 

14



--------------------------------------------------------------------------------

(viii) the amount of (x) “run rate” cost savings, operating expense reductions
and synergies related to the Transactions that are reasonably identifiable and
factually supportable and projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) within 36 months after the Fourth Amendment and Restatement Effective
Date (including from any actions taken in whole or in part prior to the Fourth
Amendment and Restatement Effective Date), net of the amount of actual benefits
realized during such period from such actions, and (y) “run rate” cost savings,
operating expense reductions and synergies related to mergers and other business
combinations, acquisitions, investments, dispositions, divestitures,
restructurings, operating improvements, cost savings initiatives and other
similar transactions or initiatives (including the modification and
renegotiation of contracts and other arrangements) that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken (in each case, including from any actions
taken in whole or in part prior to the Fourth Amendment and Restatement
Effective Date or the applicable consummation date of such transaction,
initiative or event) or are expected to be taken (in the good faith
determination of the Borrower) within 24 months after any such transaction,
initiative or event is consummated, net of the amount of actual benefits
realized during such period from such actions, in each case, calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period for which
Consolidated EBITDA is being determined and as if such cost savings, operating
expense reductions and synergies were realized on the first day of the
applicable period for the entirety of such period; provided that no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (viii) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period; plus

(ix) the amount of loss or discount on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(x) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are excluded from
the calculation set forth in Section 7.06 hereof; plus

 

15



--------------------------------------------------------------------------------

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus

(xii) any net loss from disposed, abandoned or discontinued operations; plus

(xiii) [Reserved]; plus

(xiv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables; plus

(xv) costs, expenses or charges during such period relating to selling,
equipping and installing new alarm and smart home systems and other products
used in the business in connection with new subscriber acquisition of the
Borrower and the Restricted Subsidiaries;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) any net income from disposed, abandoned or discontinued operations.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by Holdings or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) and (B) for the purposes of the calculation of the
Consolidated First Lien Net Leverage Ratio, the Secured Leverage Ratio, the
Total Leverage Ratio, and the Fixed Charge Coverage Ratio, an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the

 

16



--------------------------------------------------------------------------------

Administrative Agent. There shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of or, closed or classified as discontinued operations (but if such operations
are classified as discontinued due to the fact that they are subject to an
agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by Holdings or any Restricted Subsidiary
during such period (each such Person, property, business or asset so sold or
disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition).

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the Obligations (it being understood that the Closing Date
Intercreditor Agreement shall not cause the Liens securing any Indebtedness to
be deemed expressly subordinated or junior to the Liens securing the Obligations
for the purposes of this definition of Consolidated First Lien Net Debt) minus
(b) the aggregate amount of cash and Cash Equivalents (other than, for the
purposes of calculating the Consolidated First Lien Net Leverage Ratio with
respect to Section 7.11 and the definition of “Applicable Rate,” Restricted
Cash) in each case, included on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries as of such date; provided that Consolidated
First Lien Net Debt shall not include Indebtedness in respect of (i) letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated First Lien Net Debt until 3 Business Days after such amount is
drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts do not constitute Consolidated First Lien Net Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (iv) the interest

 

17



--------------------------------------------------------------------------------

component of Financing Lease Obligations, and (v) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (r) annual agency fees
paid to the administrative agents and collateral agents under any credit
facilities, (s) costs associated with obtaining Hedging Obligations, (t) any
expense resulting from the discounting of any Indebtedness in connection with
the application of recapitalization accounting or, if applicable, purchase
accounting in connection with any acquisition, (u) penalties and interest
relating to taxes, (v) any additional interest and any “additional interest” or
“liquidated damages” with respect to securities for failure to timely comply
with registration rights obligations, (w) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees and expenses and discounted liabilities, (x) any expensing of bridge,
commitment and other financing fees and any other fees related to any
acquisitions after the Original Closing Date, (y) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Financing, (z) any accretion of accrued interest on
discounted liabilities and any prepayment premium or penalty) and (aa) any
lease, rental or other expense in connection with a Non-Financing Lease
Obligation); plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Financing Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Financing Lease Obligation in
accordance with GAAP (or, if not implicit, as otherwise determined in accordance
with GAAP).

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for facilities, signing, retention and completion bonuses, costs
incurred in connection with any strategic initiatives, transition costs, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses attributable to the implementation of cost-savings
initiatives, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;

 

18



--------------------------------------------------------------------------------

(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(c) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded; provided that bulk subscriber
contract sales in excess of $10,000,000 per annum shall not be considered
ordinary course;

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting shall be excluded; provided, that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Restricted Subsidiary thereof in respect of such period;

(f) solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided, that Consolidated Net Income of
such Person will be increased by the amount of dividends or other distributions
or other payments actually paid in Cash Equivalents (or to the extent converted
into Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

(g) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

 

19



--------------------------------------------------------------------------------

(h) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Hedging Obligations or (iii) other
derivative instruments shall be excluded;

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(j) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management, other employees or business partners
of the Borrower or any of its direct or indirect parent companies, shall be
excluded;

(k) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, Investment, Disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any notes and the related guarantees thereof and other
securities and the syndication and incurrence of any credit facilities),
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any notes and the related guarantees thereof and other
securities and any credit facilities) and including, in each case, any such
transaction consummated on or prior to the Original Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards Codification
805), shall be excluded;

(l) accruals and reserves that are established or adjusted within twelve months
after the Original Closing Date that are so required to be established or
adjusted as a result of the Transactions (or within twelve months after the
closing of any acquisition that are so required to be established as a result of
such acquisition) in accordance with GAAP or changes as a result of
modifications of accounting policies shall be excluded;

(m) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

 

20



--------------------------------------------------------------------------------

(n) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation — Stock
Compensation, shall be excluded; and

(o) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification Topic No. 815, Derivatives and Hedging;

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Hedging Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items;

(iii) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;

(iv) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks; and

(v) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary minus the aggregate amount
of cash and Cash Equivalents, in each case, included on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date; provided
that Consolidated Secured Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Secured Net Debt until 3 Business Days after such
amount is drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified
Securitization Financing; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Secured Net
Debt.

 

21



--------------------------------------------------------------------------------

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments, minus the aggregate amount of cash and Cash Equivalents, in each
case, included on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date; provided that Consolidated Total Net
Debt shall not include Indebtedness in respect of (i) letters of credit, except
to the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
Total Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts and Tax Receivable Agreements or in respect of Non-Financing Lease
Obligations do not constitute Consolidated Total Net Debt.

“Continuing Directors” means the directors of Holdings on the Fourth Amendment
and Restatement Effective Date, as elected or appointed after giving effect to
the Transactions, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of Holdings is
recommended by a majority of the then Continuing Directors or such other
director receives the vote of the Permitted Holders in his or her election by
the stockholders of Holdings.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other companies.

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Covered Party” has the meaning set forth in Section 10.23(a).

 

22



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and a Weighted Average Life to Maturity equal to or
greater, than the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and reasonable
fees and expenses associated with the refinancing, (iii) the terms and
conditions of such Indebtedness (except as otherwise provided in clause
(ii) above and with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) either (A) reflect market terms and conditions
(taken as a whole) at the time of incurrence or issuance (as determined by the
Borrower); provided that, if any financial maintenance covenant is added for the
benefit of such Indebtedness, such provisions shall also be applicable to the
Facility (except to the extent such financial covenant applies only to periods
after the Latest Maturity Date) or (B) if not consistent with the terms of the
Refinanced Debt, are not materially more restrictive to the Borrower and its
restricted subsidiaries (as determined by the Borrower), when taken as a whole,
than the terms of the applicable Class under the Facility being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date) or reasonably acceptable to the Administrative
Agent (it being understood that to the extent any financial maintenance covenant
is added for the benefit of such Indebtedness, no consent shall be required from
the Administrative Agent or any applicable Lender under this clause (B) to the
extent that such financial maintenance covenant is also added for the benefit of
the Facility remaining outstanding after the incurrence or issuance of such
Indebtedness) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement), and (iv) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, and all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any time,

(a) [reserved]; plus

(b) 50.0% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period and including the predecessor) beginning on October 1,
2012 to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at such time, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100.0% of such
deficit; plus

 

23



--------------------------------------------------------------------------------

(c) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Original Closing Date from the issue or sale of:

(i) (A) Equity Interests of Holdings (to the extent the net cash proceeds
thereof are contributed to Borrower), but excluding cash proceeds and the fair
market value of marketable securities or other property received from the sale
of:

(x) Equity Interests to any future, present or former employees, directors,
officers, managers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any direct or indirect
parent company of Holdings or any of Holdings’ Subsidiaries to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(A) of Section 7.06(f) hereof; and

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds are actually contributed to the
Borrower, Equity Interests of the Borrower’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.06(f)); or

(ii) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided, that this clause (c) shall not include the proceeds from (X) Equity
Interests or convertible debt securities of Holdings or Borrower sold to a
Restricted Subsidiary, (Y) Disqualified Equity Interests or debt securities that
have been converted into Disqualified Equity Interests or (Z) Excluded
Contributions or any amount designated as a Cure Amount; plus

(d) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of the
Borrower following the Original Closing Date (other than by a Restricted
Subsidiary and other than any Excluded Contributions or any amount designated as
a Cure Amount); plus

(e) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of, or other returns on Investments made pursuant to
Section 7.02(n)(y) and repurchases and redemptions of Investments made pursuant
to Section 7.02(n)(y) from the Borrower or its Restricted Subsidiaries and
repayments of loans or advances, and releases of guarantees made pursuant to
Section 7.02(n)(y), in each case after the Original Closing Date; or

 

24



--------------------------------------------------------------------------------

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or a dividend or distribution
from an Unrestricted Subsidiary (to the extent the Investment in such
Unrestricted Subsidiary was made pursuant to Section 7.02(n)(y)) or a dividend
from an Unrestricted Subsidiary after the Original Closing Date that did not
otherwise increase Consolidated Net Income; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Original Closing Date, the
fair market value (as determined by the Borrower in good faith) of the
Investment in such Unrestricted Subsidiary (or the assets transferred) at the
time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary or at the time of such merger, amalgamation, consolidation or
transfer of assets, in each case to the extent the Investment in such
Unrestricted Subsidiary was made pursuant to Section 7.02(n)(y); provided, that,
in the case of this clause (f), if the fair market value of such Investment
shall exceed $50,000,000, such fair market value shall be determined by the
board of directors of the Borrower, whose resolution with respect thereto will
be delivered to the Administrative Agent, at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary; plus

(g) 100% of the aggregate amount of any Declined Proceeds; minus

(h) any use of the Cumulative Credit pursuant to Section 7.02(n)(y), 7.06(g)(y)
or Section 7.13(a)(iv)(y).

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Debt Fund Affiliate” means (i) any fund or client managed by, or under common
management with GSO Capital Partners LP, Blackstone Real Estate Special
Situations Advisors L.L.C. and Blackstone Tactical Opportunities Fund L.P., (ii)
any fund or client managed by an adviser within the credit focused division of
The Blackstone Group L.P. or Blackstone ISG-I Advisors L.L.C., (iii) The
Blackstone Strategic Opportunity Funds (including masters, feeders, onshore,
offshore and parallel funds), (iv) any trust, other entity or separate
allocation of funds and portfolio of assets (other than a fund or investment
vehicle) whose primary purpose is investing in commercial loans, bonds or
extensions of credit and which is in each case managed, and whose investment
decisions are made, independently of all other trusts, funds, allocation of
funds, portfolios of assets or other entities managed or controlled by an
Affiliate of the Investors or the Borrower which invest in the share capital of
companies and (v) any other Affiliate of the Investors or Holdings that is a
bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course.

 

25



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi) of the Term
Loan Credit Agreement as in effect on the date hereof.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of L/C Obligations or Swing Line Loans, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

26



--------------------------------------------------------------------------------

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent company thereof (in each case other than Disqualified Equity
Interests) that is issued for cash (other than to Borrower or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock on the issuance date thereof, the cash proceeds of which are
excluded from the calculation set forth in clause (c)(i)(A)(y) of the definition
of “Cumulative Credit.”

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to Holdings and the Restricted Subsidiaries in the definition of Consolidated
EBITDA (and in the component definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries) or such Converted Unrestricted Subsidiary, all
as determined on a consolidated basis for such Sold Entity or Business or such
Converted Unrestricted Subsidiary.

“Disposition”, “Dispose” or “Disposed” means the sale, transfer, license, lease
or other disposition (including any sale and leaseback transaction and any sale
or issuance of Equity Interests in a Restricted Subsidiary) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division; provided that “Disposition” and
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

27



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means with respect to any L/C Obligation (or any risk
participation therein) the amount thereof.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans or Commitments of any Class, the
effective yield on such Loans or Commitments, taking into account the applicable
interest rate margins, any interest rate floors or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the original stated life of such Loans or Commitments and (y) the
four years following the date of incurrence thereof) payable generally to
Lenders making such Loans or Commitments, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared ratably with all relevant Lenders and consent fees paid generally to
consenting Lenders.

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Engagement Letter” means the Amended and Restated Engagement Letter, dated as
of February 11, 2020 (as may be amended, amended and restated, supplemented or
otherwise modified prior to the date hereof), among Holdings and the Arrangers.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

28



--------------------------------------------------------------------------------

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than amounts designated as Excluded Contributions,
any amount designated as a Cure Amount or any amount used in the Cumulative
Credit).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equityholding Vehicle” means any direct or indirect parent entity of Holdings
and any equityholder thereof through which Management Stockholders hold Equity
Interests of Holdings or such parent entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

29



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for, and that could reasonably be expected to result in, the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code, whether or not waived, (h) a
failure by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate to
make a required contribution to a Multiemployer Plan; or (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate or the successor
thereto if the London Interbank Offered Rate is no longer making a LIBOR Rate
available (“LIBOR”), as published by Bloomberg (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and

 

30



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination; provided, that in the case of each of
clauses (a) and (b) above, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement and such clause.

Notwithstanding anything herein to the contrary, if the Borrower and the
Administrative Agent reasonably determine in good faith that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition and
the inability to ascertain such rate is unlikely to be temporary, they shall so
notify the Lenders in writing (the occurrence of the foregoing conditions, a
“Benchmark Discontinuation Event”) and the “Eurocurrency Rate” shall be an
alternate benchmark floating term rate of interest established by the
Administrative Agent and the Borrower that is generally accepted as the then
prevailing market convention for determining the rate of interest for similar
U.S. Dollar-denominated syndicated loans in the United States at such time and
shall include (i) the spread or method for determining a spread or other
adjustment or modification that is generally accepted as the then prevailing
market convention for determining such spread, method, adjustment or
modification and (ii) other adjustments to such alternate term rate and this
Agreement (x) to not increase or decrease pricing in effect for the Interest
Period on the Business Day immediately preceding the Business Day on which such
alternate rate is selected pursuant to this provision (but for the avoidance of
doubt which would not reduce the Applicable Rate) and (y) other changes
necessary to reflect the available interest periods for such alternate rate) for
similar U.S. Dollar-denominated syndicated loans in the United States at such
time) (any such rate, the “Successor Benchmark Rate”). The Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable and, notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement; provided, that if a Successor
Benchmark Rate has not been established pursuant to the immediately preceding
sentence, the Borrower, the Administrative Agent and the Required Lenders may
select a different alternate term rate of interest that is reasonably
practicable, as determined by the Administrative Agent, for the Administrative
Agent to administer such different rate and, upon not less than 15 Business
Days’ prior written notice to the Administrative Agent, the Administrative
Agent, the Required Lenders and the Borrower shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and, notwithstanding anything to
the contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement.Notwithstanding
anything else herein, any definition of Successor Benchmark Rate or other
alternate term rate determined pursuant to the proviso above shall provide that
in no event shall such rate be less than zero for purposes of this Agreement.
For the avoidance of doubt, if a Benchmark Discontinuation Event occurs, the
Applicable Rate for any Loan shall be determined in accordance with
Section 3.06(c) until the date a Successor Benchmark Rate or other alternate
term rate determined pursuant to the proviso above has been established in
accordance with the requirements of the immediately preceding sentence.

 

31



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) any fee owned real property and any leasehold rights
and interests in real property (including landlord waivers, estoppels and
collateral access letters), (ii) motor vehicles and other assets subject to
certificates of title (to the extent the perfection of a security interest
therein requires more than the filing of a UCC financing statement by the Loan
Party owning the assets described in this clause (ii) in such Loan Party’s
jurisdiction of incorporation), (iii) commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $8,000,000, (iv)
governmental licenses, state or local franchises, charters and authorizations
and any other property and assets to the extent that the Administrative Agent
may not validly possess a security interest therein under applicable Laws
(including, without limitation, rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization, other
than to the extent such prohibition or limitation is rendered ineffective under
the UCC or other applicable Law notwithstanding such prohibition, (v) any
particular asset or right under contract, to the extent such contract by the
terms of a restriction in favor of a Person who is not a Loan Party, or any
requirement of law, prohibits, or requires any consent or establishes any other
condition for or would terminate because of an assignment thereof or a grant of
a security interest therein by such Loan Party, in each case, (a) provided that,
rights under any such contract otherwise constituting an Excluded Asset by
virtue of this clause (v) shall be included in the Collateral to the extent
permitted thereby or by Section 9-406 or Section 9-408 of the Uniform Commercial
Code, (b) provided that, all proceeds paid or payable to any Loan Party from any
sale, transfer or assignment of such contract and all rights to receive such
proceeds shall be included in the Collateral, (c) excluding any such written
agreement that relates to Incremental Revolving Credit Commitments, Credit
Agreement Refinancing Indebtedness or Permitted Ratio Debt and (d) only to the
extent that such limitation on such pledge or security interest is otherwise
permitted under Section 7.09, (vi) Margin Stock and Equity Interests in any
Person other than wholly owned Restricted Subsidiaries (but excluding Excluded
Pledged Subsidiaries and Subsidiaries that are not Material Subsidiaries), (vii)
any equipment or other assets of any Loan Party which is subject to, or secured
by, a Financing Lease Obligation or a purchase money obligations if and to the
extent that (a) a restriction in favor of a Person who is not Holdings, the
Borrower or a Subsidiary contained in the agreements or documents granting or
governing such Financing Lease Obligation or purchase money obligation
prohibits, or requires any consent or establishes any other conditions for or
would result in the termination of such agreement of document because of an
assignment thereof, or a grant of a securing interest therein, by any Loan Party
and (b) such restriction relates only to the asset or assets acquired by any
Loan Party with the proceeds of such Financing Lease Obligation or purchase
money obligation and attachments thereto, improvements thereof or substitutions
therefor; proved that all proceeds paid or payable to any Loan Party from any
sale,

 

32



--------------------------------------------------------------------------------

transfer or assignment or other voluntary or involuntary disposition of such
assets and all rights to receive such proceeds shall be included in the
Collateral to the extent not otherwise required to be paid to the holder of any
Financing Lease Obligations or purchase money obligations secured by such
assets, (viii) the creation or perfection of pledges of, or security interests
in, any property or assets that would result in material adverse tax
consequences to Holdings, the Borrower or any of its Subsidiaries, as reasonably
determined by the Borrower in consultation with the Administrative Agent,
(ix) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law and
(x) particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent in consultation with the Borrower, the cost of creating or
perfecting such pledges or security interests in such assets exceed the
practical benefits to be obtained by the Lenders therefrom; provided, however,
that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (i) through (x)
(unless such Proceeds, substitutions or replacements would independently
constitute Excluded Assets referred to in clauses (i) through (x)); provided,
further, that assets constituting Collateral (as defined therein) under any of
the Secured High Yield Notes Indentures shall not constitute Excluded Assets. It
is understood that no deposit account control agreement or securities account
control agreement shall be required with respect to any deposit account or
securities account.

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Borrower (or issuances of debt securities that have been converted into
or exchanged for any such Equity Interests) (other than any amount designated as
a Cure Amount or used for Equity Funded Employee Plan Costs) and designated by
the Borrower to the Administrative Agent as an Excluded Contribution on the date
such capital contributions are made or such Equity Interests are sold or issued.

“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or by Contractual
Obligations existing on the Fourth Amendment and Restatement Effective Date (or,
in the case of a newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) or by such
Subsidiary’s Organization Documents or for which governmental (including
regulatory) consent, approval, license or authorization would be required (in
each case, after giving effect to the relevant provisions of the UCC or other
applicable laws), (b) any other Subsidiary with respect to which, in the
reasonable judgment of the Borrower confirmed in writing by notice to the
Administrative Agent, the burden or cost or other consequences (including any
material adverse tax consequences) of the pledge of its Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
(c) any not-for-profit Subsidiaries, (d) any special purpose securitization
vehicle (or similar entity), including any Securitization Subsidiary only to the
extent that the pledge of its Equity Interests is prohibited by applicable Law
or by Contractual Obligations in connection with a Qualified Securitization
Financing and (e) any Captive Insurance Subsidiary.

 

33



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Fourth Amendment
and Restatement Effective Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from guaranteeing the Obligations or if guaranteeing the
Obligation would require governmental (including regulatory) consent, approval,
license or authorization, (c) any other Subsidiary with respect to which, in the
reasonable judgment of the Borrower, in consultation with the Administrative
Agent, guaranteeing the Obligations would result in material adverse tax
consequences to Holdings, the Borrower or any of the Borrower’s Restricted
Subsidiaries, (d) any direct or indirect Subsidiary of the Borrower that is a
CFC or any direct or indirect Domestic Subsidiary of a CFC, (e) any
non-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary and (h) any direct or indirect Domestic Subsidiary substantially all
of the assets of which (directly or indirectly) consist of the Equity Interests
and/or Indebtedness of one or more CFCs and any other assets incidental thereto.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.11 and any
other applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and the Approved Counterparty applicable to such Swap Obligations. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to the Swap for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Existing Letters of Credit” means any letters of credit outstanding on the
Original Closing Date described in Schedule 1.01D hereto.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(a).

 

34



--------------------------------------------------------------------------------

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(b).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(c).

“Extension Election” has the meaning provided in Section 2.16(b).

“Extension Request” means a Revolver Extension Request.

“Extension Series” means a Revolver Extension Series.

“Facility” means the Revolving Credit Facilities, a given Extension Series of
Extended Revolving Credit Commitments or a given Class of Incremental Revolving
Credit Commitments as the context may require.

“FATCA” means current Sections 1471 through 1474 of the Code or any Treasury
regulations or other administrative guidance promulgated thereunder or any
amended or successor version thereof that is substantively comparable and not
materially more onerous to comply with, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(b).

“Financing Lease Obligation” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Financing Lease; provided
that any obligations of the Borrower or its Restricted Subsidiaries either
existing on the Fourth Amendment and Restatement Effective Date or created prior
to any recharacterization described below (i) that were not included on the
consolidated balance sheet of the Borrower as financing or capital lease
obligations and (ii) that are subsequently recharacterized as financing or
capital lease obligations or indebtedness due to a change in accounting
treatment or otherwise, shall for all purposes under this Agreement (including,
without limitation, the calculation of Consolidated Net Income and Consolidated
EBITDA) not be treated as financing or capital lease obligations, Financing
Lease Obligations or Indebtedness.

 

35



--------------------------------------------------------------------------------

“Financing Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as a financing or capital leases (and, for the
avoidance of doubt, not a straight-line or operating lease) on both the balance
sheet and income statement for financial reporting purposes in accordance with
GAAP as in effect on January 1, 2015; provided that for all purposes hereunder
the amount of obligations under any Financing Lease shall be the amount thereof
accounted for as a liability on a balance sheet in accordance with GAAP as in
effect on January 1, 2015.

“First Amended and Restated Credit Agreement” means the Amended and Restated
Credit Agreement entered into among the Borrower, APX Group Holdings, Inc., the
other Guarantors party thereto, each Lender party thereto and Bank of America,
N.A. as Administrative Agent dated as of June 28, 2013.

“First Amendment and Restatement Effective Date” means June 28, 2013.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any Test
Period, the ratio of Consolidated EBITDA of such Person for such Test Period to
the Fixed Charges of such Person for such Test Period.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Fourth Amendment and Restatement Effective Date” means February 14, 2020, the
first date on which all conditions precedent in Section “Fourth Amendment and
Restatement Effective Date Representation” means the representation and warranty
of the Borrower and each Guarantor that at the time of and after giving effect
to this Agreement on the Fourth Amendment and Restatement Effective Date, no
Default or Event of Default has occurred or is continuing.

“Fourth Amendment and Restatement Reallocation” has the meaning set forth in
Section 1.11.

“Fronting Exposure” means, at any time there is a Defaulting Lender who is a
Series C Revolving Credit Lender, (a) with respect to the L/C Issuer, such
Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Series C Revolving Credit Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Series C Revolving Credit Lenders or
Cash Collateralized in accordance with the terms hereof.

 

36



--------------------------------------------------------------------------------

“Free and Clear Incremental Amount” has the meaning set forth in
Section 2.14(d)(v).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means at the election of the Borrower, (a) the accounting standards and
interpretations adopted by the International Accounting Standard Board, as in
effect from time to time (“IFRS”) or (b) generally accepted accounting
principles in the United States of America, as in effect from time to time
(“U.S. GAAP”); provided, however, that (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change in accounting principles or change
as a result of the adoption or modification of accounting policies (including,
but not limited to, the impact of Accounting Standards Update 2016-12, Revenue
from Contracts with Customers (Topic 606) or similar revenue recognition
policies or any change in the methodology of calculating reserves for returns,
rebates and other chargebacks) occurring after the Original Closing Date in GAAP
or in the application thereof (including through conforming changes made
consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, (ii) GAAP shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under FASB ASC Topic 825 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value,” as defined therein, and
Indebtedness shall be measured at the aggregate principal amount thereof, and
(iii) the accounting for operating leases and financing or capital leases under
GAAP as in effect on January 1, 2015 (including, without limitation, Accounting
Standards Codification 840) shall apply for the purposes of determining
compliance with the provisions of this Agreement, including the definition of
Financing Leases and obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(i).

 

37



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Fourth Amendment
and Restatement Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11. For avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which would reasonably be
expected to give rise to liability under, applicable Environmental Law.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer, modification or
mitigation of interest rate, currency or commodity risks either generally or
under specific contingencies.

 

38



--------------------------------------------------------------------------------

“High Yield Notes” means the Secured High Yield Notes and the Unsecured High
Yield Notes.

“Holding Company” means any Person so long as such Person directly or indirectly
holds 100% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower, and at the time such Person
acquired such voting power, no Person and no group (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Fourth Amendment and
Restatement Effective Date), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) (other than any Permitted Holder), shall
have beneficial ownership (within the meaning of Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of such Person.

“Holdings” means Initial Holdings, if it is the direct parent of the Borrower,
or, if not, any Subsidiary of Initial Holdings that directly owns 100% of the
issued and outstanding Equity Interests in the Borrower and issues a Guaranty of
the Obligations and agrees to assume the obligations of “Holdings” pursuant to
this Agreement and the other Loan Documents pursuant to one or more instruments
in form and substance reasonably satisfactory to the Administrative Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“IFRS” has the meaning set forth in the definition of “GAAP”.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Base Amount” means $350,000,000.

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent First Lien Debt” has the meaning set forth in
Section 7.03(x).

“Incremental Equivalent Junior Debt” has the meaning set forth in
Section 7.03(x).

 

39



--------------------------------------------------------------------------------

“Incremental Equivalent Unsecured Debt” has the meaning set forth in
Section 7.03(y).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

“Incurrence-Based Incremental Amount” has the meaning set forth in
Section 2.14(d)(v).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

40



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date and (C) exclude contingent obligations
incurred in the ordinary course of business or consistent with industry
practice, obligations under or in respect of Non-Financing Lease Obligations,
Qualified Securitization Financings, straight-line leases, operating leases,
sale and lease-back transactions (except any resulting Financing Lease
Obligations) or lease lease-back transactions. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any connection between such Lender or Agent and
such jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) any Taxes (other than Taxes described in clause (i) above) imposed by a
jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in such jurisdiction, or as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connections arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (iii) any Taxes
attributable to the failure by or inability of such Agent or Lender to deliver
the documentation required to be delivered pursuant to Section 3.01(d) or (e),
(iv) any branch profits Taxes imposed by the United States under Section 884(a)
of the Code or any similar Tax imposed by any other jurisdiction in which such
Lender or Agent is located, (v) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.07(a)), any U.S. federal
withholding Tax pursuant to a Law in effect at such time the Lender

 

41



--------------------------------------------------------------------------------

becomes a party to this Agreement or designates a new Lending Office, or, in the
case of a Lender that is a flow-through entity for U.S. federal income tax
purposes, any U.S. federal withholding Tax attributable to an Applicable Tax
Owner of such Lender (whether imposed on payments by the Borrower, any
Guarantor, or the Administrative Agent to the Lender, or by the Lender to such
Applicable Tax Owner) pursuant to a Law in effect at the time such Applicable
Tax Owner acquires its indirect interest in this Agreement, except to the extent
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment) or such acquisition
by an Applicable Tax Owner, as applicable, to receive additional amounts from
the Borrower or any Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any taxes imposed under FATCA.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning set forth in Section 10.08.

“Initial Holdings” has the meaning specified in the introductory paragraph to
this Agreement.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“Intercreditor Agreements” means the Closing Date Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

42



--------------------------------------------------------------------------------

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment.

“Investors” means the Sponsor and any of its Affiliates (other than any
portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement providing
that Liens on Collateral securing specified Indebtedness are contractually
junior in priority to the Liens securing the Obligations in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent.

 

43



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Series C Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Borrowing Default Rate” means, at any time, an interest rate equal to
(a) the Base Rate plus the Applicable Rate at such time plus (b) 2.0% per annum.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(k), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Revolving Credit Commitment, Extended Revolving Credit
Commitment, Incremental Revolving Credit Commitment, Other Revolving Credit
Commitment, Refinancing Term Commitment or Refinancing Term Loan hereunder at
such time, in each case as extended in accordance with this Agreement from time
to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LCT Election” has the meaning set forth in Section 1.02(j).

“LCT Test Date” has the meaning set forth in Section 1.02(j).

 

44



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the 2022 Springing Maturity Date; provided, however, that if on the
2022 Springing Maturity Date the applicable Springing Maturity Condition does
not apply, the Letter of Credit Expiration Date shall be the day that is three
(3) Business Days prior to the 2023 Springing Maturity Date; provided, however,
that if on the 2023 Spring Maturity Date the applicable Springing Maturity
Condition does not apply, the Letter of Credit Expiration Date shall be the day
that is three (3) Business Days prior to 2024 Springing Maturity Date; provided,
however, that if on the 2024 Springing Maturity Date, the applicable Springing
Maturity Condition does not apply, the Letter of Credit Expiration Date shall be
the day that is, five (5) Business Days prior to the Latest Revolving Maturity
Date.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Series C Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Series C Revolving Credit Facilities.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Financing Lease having substantially the same economic effect
as any of the foregoing); provided that in no event shall a Non-Financing Lease
Obligation be deemed to constitute a Lien.

“Limited Condition Transaction” means (1) any Investment or acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
acquisition of Equity Interests or otherwise and which may include, for the
avoidance of doubt, a transaction that may constitute a Change of Control) whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, (2) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Equity Interests or
Preferred Stock requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment, (3) Restricted
Payments requiring irrevocable notice in advance thereof, and (4) any
Disposition.

 

45



--------------------------------------------------------------------------------

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Revolving Credit Loan, a Swing Line Loan or Refinancing Term
Loan, as the context may require.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment, (v) each Letter of Credit Application and
(vi) the Intercreditor Agreements.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Stockholders” means the future, present and former members of
management, employees, directors, officers, managers, members or partners (and
their Controlled Investment Affiliates and Immediate Family Members) of
Holdings, the Borrower or any of its Subsidiaries who are investors in Holdings
or any direct or indirect parent thereof; provided that Todd Pedersen and Alex
Dunn shall in all cases constitute Management Stockholders.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the United States Federal Reserve System, or any successor
thereto.

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party; or (c) material adverse effect on the rights and
remedies available to the Lenders or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Fourth
Amendment and Restatement Effective Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the
provisions of Section 6.11 applicable to such Subsidiary.

 

46



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Fourth
Amendment and Restatement Effective Date, Foreign Subsidiaries not meeting the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recently ended fiscal quarter of
the Borrower for which financial statements have been delivered pursuant to
Section 6.01 or more than 5.0% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries for such Test Period, then the Borrower
shall, not later than forty-five (45) days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and
(ii) comply with the provisions of the definition of “Collateral and Guarantee
Requirement.”

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Series A Revolving Credit Facility
and the Series B Revolving Credit Facility, March 31, 2021 and (ii) with respect
to the Series C Revolving Credit Facility, (x) if each Springing Maturity
Condition does not apply, February 14, 2025 and (y) if any Springing Maturity
Condition applies, the applicable Springing Maturity Date, (iii) with respect to
any tranche of Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders and (iv) with respect to any Incremental Loans or Incremental
Revolving Credit Commitments, the final maturity date as specified in the
applicable Incremental Amendment; provided that, in each case, if such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day. Any provisions relating to the determination of a minimum
tenor, maturity or Weighted Average Life to Maturity with respect to any
Indebtedness permitted to be incurred by the Borrower or any Restricted
Subsidiary (including without limitation Permitted Notes Refinancing Debt,
Incremental Revolving Loans, Incremental Revolving Credit Commitments, Permitted
Ratio Debt, and Credit Agreement Refinancing Indebtedness) shall assume (solely
for purposes of such determination and not for any other purpose) that the
Springing Maturity Condition does not apply.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

 

47



--------------------------------------------------------------------------------

“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.

“MFN Protection” has the meaning specified in Section 2.14(e)(i)(D).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount of any
Indebtedness that is secured by a Lien (other than a Lien that ranks pari passu
with or subordinated to the Liens securing the Obligations) on the asset subject
to such Disposition or Casualty Event and that is required to be repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), together with any applicable premium, penalty,
interest and breakage costs, (iii) in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction), and

 

48



--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonable estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For the avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04(a).

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party or any Subsidiary arising under any Secured
Hedge Agreement or any Secured Treasury Services Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor and obligations under any Secured Hedge Agreement or Secured Treasury
Services Agreement that constitute “Obligations” (as defined in the Term Loan
Credit Agreement) shall not constitute Obligations hereunder.

“OID” means original issue discount.

 

49



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” has the meaning set forth in the preliminary statements
to this Agreement.

“Other Debt Representative” means, with respect to any series of Indebtedness
permitted to be incurred hereunder on a pari passu or junior Lien basis to the
Lien securing the Obligations, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Refinancing Term Loans that
result from a Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the outstanding Dollar Amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

50



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(f).

“Participant Register” has the meaning specified in Section 10.07(f).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means a certificate delivered to the Administrative
Agent on the Original Closing Date, as the same shall be supplemented from time
to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and Cash Equivalents between the Borrower or any of its Restricted Subsidiaries
and another Person; provided, that the assets received are pledged as Collateral
to the extent required by the Collateral Documents to the extent that the assets
disposed of constituted Collateral.

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower
and/or the Subsidiary Guarantors in the form of one or more tranches of loans
not under this Agreement; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Liens securing the Obligations and is not secured by any property or
assets of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness does not mature on or prior to the date that is the Latest Maturity
Date at the time such Indebtedness is incurred or issued or have a shorter
Weighted Average Life to Maturity than the Term Loans (as defined in the Term
Loan Credit Agreement) under the Term Loan Credit Agreement (or in the case of
revolving debt, does not have a shorter Weighted Average Life to Maturity than
the Revolving Credit Facilities) and (iv) an Other Debt Representative acting on
behalf of the holders of such Indebtedness shall have become party to each
Intercreditor Agreement then in effect.

 

51



--------------------------------------------------------------------------------

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower and/or the Subsidiary
Guarantors in the form of one or more series of senior secured notes (whether
issued in a public offering, Rule 144A, private placement or otherwise);
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Liens securing
the Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) on or prior to the date
that is the Latest Maturity Date at the time such Indebtedness is incurred or
issued and (iv) an Other Debt Representative acting on behalf of the holders of
such Indebtedness shall have become party to each Intercreditor Agreement then
in effect. Permitted First Priority Refinancing Notes will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (a) the Sponsor, (b) the Management
Stockholders (including any Management Stockholders holding Equity Interests
through an Equityholding Vehicle), (c) any Person who is acting solely as an
underwriter in connection with a public or private offering of Equity Interests
of the Borrower or any of its direct or indirect parent companies, acting in
such capacity, (d) any group (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Fourth Amendment and Restatement Effective
Date) of which any of the foregoing, any Holding Company, Permitted Plan or any
Person or group that becomes a Permitted Holder specified in the last sentence
of this definition are members and any member of such group; provided, that in
the case of such group and without giving effect to the existence of such group
or any other group, Persons referred to in clauses (a) through (c),
collectively, have beneficial ownership of more than 50% of the total voting
power of the issued and outstanding Equity Interests of Holdings or any of its
direct or indirect parent companies held by such group, (e) any Holding Company
and (f) any Permitted Plan.

“Permitted Intercompany Activities” means any transactions (A) between or among
Holdings and its Restricted Subsidiaries that are entered into in the ordinary
course of business of Holdings and its Restricted Subsidiaries and, in the good
faith judgment of the Borrower are necessary or advisable in connection with the
ownership or operation of the business of Holdings and its Restricted
Subsidiaries, including, but not limited to, (i) payroll, cash management,
purchasing, insurance and hedging arrangements, (ii) management, technology and
licensing arrangements and (iii) customer loyalty and rewards programs or
(B) between or among Holdings, its Restricted Subsidiaries and any captive
insurance subsidiaries.

“Permitted Notes Refinancing Debt” means Indebtedness that is permitted to be
incurred hereunder and that (i), does not mature earlier than the Latest
Maturity Date, (ii) does not have a Weighted Average Life to Maturity shorter
than the Weighted Average Life to Maturity of the Term Loans under the Term Loan
Credit Agreement (or in the case of revolving debt, does not have a shorter
Weighted Average Life to Maturity than the Revolving Credit Facilities), (iii)
does not have mandatory prepayment or mandatory offer to purchase events that
are materially more onerous, taken as a whole, to the Borrower or its Restricted
Subsidiaries than those mandatory prepayment or mandatory offer to purchase
events contained in the notes being refinanced, (iv) to the extent secured,
(x) is not secured by any property or assets of Holdings,

 

52



--------------------------------------------------------------------------------

the Borrower or any Restricted Subsidiary other than the Collateral, (y) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(z) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of the Closing
Date Intercreditor Agreement or a Junior Lien Intercreditor Agreement and (v) is
not at any time guaranteed by any Restricted Subsidiaries other than
Subsidiaries that are Guarantors.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case prior to the Latest Maturity Date at the time
such Indebtedness is incurred and (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors.

“Permitted Plan” means any employee benefits plan of Holdings or any of its
Affiliates and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that immediately after giving Pro Forma Effect thereto and
to the use of the proceeds thereof, (i) no Event of Default shall be continuing
or result therefrom and (ii) (x) if such Indebtedness is secured by the
Collateral on a pari passu basis with the Liens securing the Obligations, the
Consolidated First Lien Net Leverage Ratio is no greater than either (I) 4.25 to
1.00 or (II) in the case of any such Indebtedness being applied to finance a
Permitted Acquisition or other permitted Investment, the Consolidated First Lien
Net Leverage Ratio immediately prior to the incurrence of such Indebtedness and
consummation of such Permitted Acquisition or other permitted Investment, in
each case, determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available (“Permitted First Lien Ratio Debt”), (y) if
such Indebtedness is secured by the Collateral on a junior lien basis to the
Liens securing the Obligations, the Secured Leverage Ratio is no greater than
either (I) 4.25 to 1.00 or (II) in the case of any such Indebtedness being
applied to finance a Permitted Acquisition or other similar permitted
Investment, the Secured Leverage Ratio immediately prior to the incurrence of
such Indebtedness and consummation of such Permitted Acquisition or other
permitted Investment, in each case, determined on a Pro Forma Basis as of the
last day of the most recently ended period of four consecutive fiscal quarters
for which financial statements are internally available (“Permitted Junior
Secured Ratio Debt”) and (z) if such Indebtedness is unsecured (or not secured
by all or any portion of the Collateral), the Fixed Charge Coverage Ratio is no
less than either (A) 2.00 to 1.00 or (B) in the case of any such Indebtedness
being applied to finance a Permitted Acquisition or other similar permitted
Investment, the Fixed Charge Coverage Ratio immediately prior to the incurrence
of such Indebtedness and consummation of such Permitted Acquisition or other
permitted Investment, in each case, determined on a Pro Forma Basis as of the
last day of the most recently ended period of four consecutive fiscal quarters
for which financial statements are internally available (“Permitted Unsecured
Ratio Debt”); provided that, such Indebtedness shall (A) in the case of clause
(x) above, have a maturity date that is after the Latest Maturity

 

53



--------------------------------------------------------------------------------

Date at the time such Indebtedness is incurred, and in the case of clause (y) or
(z) above, have a maturity date that is at least ninety-one (91) days after the
Latest Maturity Date at the time such Indebtedness is incurred; provided that
restrictions in this clause (A) shall not apply to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (A) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchanges,
(B) in the case of clause (x) above, have a Weighted Average Life to Maturity
not shorter than the longest remaining Weighted Average Life to Maturity of the
Term Loans under the Term Loan Credit Agreement (or in the case of revolving
debt, have a Weighted Average Life to Maturity no shorter than the Revolving
Credit Facilities) and, in the case of clause (y) or (z) above, shall not be
subject to scheduled amortization prior to maturity; provided that restrictions
in this clause (B) shall not apply to the extent such Indebtedness constitutes
(i) a customary bridge facility, so long as the long-term Indebtedness into
which such customary bridge facility is to be converted or exchanged satisfies
the requirements of this clause (B) and such conversion or exchange is subject
only to conditions customary for similar conversions or exchanges or (ii) term
loan A facilities (as determined by the Borrower in good faith), (C) (x) if such
Indebtedness is incurred or guaranteed on a secured basis by a Loan Party on a
junior Lien basis to the Liens securing the Obligations, an Other Debt
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Junior Lien Intercreditor Agreement as a “Junior Priority
Representative” (or similar term, in each case, as defined in the Junior Lien
Intercreditor Agreement) and (y) if such Indebtedness is incurred or guaranteed
on a secured basis by a Loan Party on a pari passu basis to the Liens securing
the Obligations, an Other Debt Representative acting on behalf of the holders of
such Indebtedness shall have become party to each Intercreditor Agreement and
(D) have terms and conditions (other than (x) pricing, rate floors, discounts,
fees, premiums and optional prepayment or redemption provisions and
(y) covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness and to the extent
any financial maintenance covenant is added for the benefit of such Permitted
Ratio Debt, to the extent that such financial maintenance covenant is also added
for the benefit of each Facility remaining outstanding after the incurrence or
issuance of such Permitted Ratio Debt) (i) that in the good faith determination
of the Borrower are not materially less favorable (when taken as a whole) to the
Borrower than the terms and conditions of the Loan Documents (when taken as a
whole), (ii) that reflect market terms and conditions (taken as a whole) at the
time of incurrence or issuance or (iii) that are otherwise as agreed between the
Borrower and the lender, holder or other provider of such Indebtedness (provided
that a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (D) delivered at least five (5) Business Days prior to
the incurrence of such Indebtedness together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements of
this clause (D), shall be conclusive evidence); provided, further, that any such
Indebtedness incurred pursuant to clauses (x), (y) or (z) above by a Restricted
Subsidiary that is not a Loan Party, together with any Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g)
does not exceed in the aggregate at any time outstanding the greater of
$110,000,000 and 17.5% of Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
internally available, in each case determined at the time of incurrence.

 

54



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing and (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is Junior Financing, to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower and/or the Subsidiary Guarantors in
the form of one or more series of junior lien secured notes or junior lien
secured loans; provided that (i) notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness,” such
Indebtedness is secured by the Collateral on a junior priority basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement
as a “Junior Priority Representative” (or similar term, in each case, as defined
in the Junior Lien Intercreditor Agreement), and (iii) such Indebtedness meets
the Permitted Other Debt Conditions. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower and/or the Subsidiary Guarantors in
the form of one or more series of senior unsecured notes or loans; provided that
(i) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions. Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

55



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the twenty-four month anniversary of the date on which
such Permitted Acquisition or conversion is consummated.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Priority Payment Lien Obligation” has the meaning set forth in the Closing Date
Intercreditor Agreement.

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the Security Agreement.

“Pro Forma Adjustment” means, for any four-quarter period that includes all or
any part of a fiscal quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of
(a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable “run rate” cost
savings, operating expense reductions and synergies or (b) any additional costs
incurred during such Post-Acquisition Period, in each case in connection with
the combination of the operations of such Acquired Entity or Business or
Converted Restricted Subsidiary with the operations of Holdings and the
Restricted Subsidiaries; provided that (i) at the election of the Borrower, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$100,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition

 

56



--------------------------------------------------------------------------------

Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such four-quarter period, or such additional costs will be accrued
or incurred during the entirety of such four-quarter period; provided, further,
that any such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, shall be without duplication for cost
savings or additional costs already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, for such four-quarter period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of Holdings or any division, product line, or
facility used for operations of Holdings or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by Holdings or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that (I) without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions) that
are (as determined by the Borrower in good faith) (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on Holdings and
the Restricted Subsidiaries and (z) reasonably identifiable and factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment; (II) that when calculating the Consolidated First Lien Net Leverage
Ratio for purposes of (i) the definition of “Applicable Rate,” (ii) [reserved]
and (iii) determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with Section 7.11, the events that occurred
subsequent to the end of the applicable four-quarter period shall not be given
pro forma effect, (III) [reserved]; and (IV) in determining Pro Forma Compliance
with the Consolidated First Lien Net Leverage Ratio, the Secured Leverage Ratio,
the Total Leverage Ratio, the Fixed Charge Coverage Ratio or any other
incurrence test (other than in respect of Section 7.11), in connection with the
incurrence (including by assumption or guarantee) of any Indebtedness, (i) the
incurrence of any Indebtedness in respect of any Revolving Credit Facility or
any other revolving facility immediately prior to or in connection therewith
included in the Consolidated First Lien Net Leverage Ratio, the Secured Leverage
Ratio, the Total Leverage Ratio, the Fixed Charge Coverage Ratio or such other
incurrence test calculation immediately prior to, or simultaneously with, the
event for which the Pro Forma Compliance determination of such ratio or other
test is being made and (ii) the incurrence under any Revolving Credit Facility
or under any other revolving facility used to finance working capital needs of
Holdings and its Restricted Subsidiaries (as reasonably determined by the
Borrower), in each case, shall be disregarded; provided, further, that with
respect to any

 

57



--------------------------------------------------------------------------------

incurrence of Indebtedness permitted by the provisions of this Agreement in
reliance on the pro forma calculation of the Consolidated First Lien Net
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the Fixed
Charge Coverage Ratio or such other incurrence test calculation, (i) any
Indebtedness being incurred (or expected to be incurred) substantially
simultaneously or contemporaneously with the incurrence of any such Indebtedness
or any applicable transaction or action in reliance on any fixed “basket” set
forth in this Agreement (including the Incremental Base Amount and any “baskets”
measured as a percentage of Total Assets or Consolidated EBITDA), including
under the Revolving Credit Facilities and (ii) any Indebtedness being incurred
under any Revolving Credit Facility or any other revolving facility that is used
to finance working capital needs of Holdings and its Restricted Subsidiaries (as
reasonably determined by the Borrower) shall, in each case, be disregarded. In
the event any fixed “baskets” are intended to be utilized together with any
incurrence-based “baskets” in a single transaction or series of related
transactions (including utilization of the Free and Clear Incremental Amount and
the Incurrence-Based Incremental Amount), (i) compliance with or satisfaction of
any applicable financial ratios or tests for the portion of Indebtedness or any
other applicable transaction or action to be incurred under any incurrence-based
“baskets” shall first be calculated without giving effect to amounts being
utilized pursuant to any fixed “baskets,” but giving full pro forma effect to
all applicable and related transactions (including, subject to the foregoing
with respect to fixed “baskets,” any incurrence and repayments of Indebtedness)
and all other permitted Pro Forma Adjustments (except that (i) the incurrence of
any Indebtedness under any Revolving Credit Facility or any other revolving
facility immediately prior to or in connection therewith and (ii) the incurrence
of any Indebtedness under any Revolving Credit Facility or any other revolving
facility used to finance working capital needs of Holdings and its Restricted
Subsidiaries (as reasonably determined by the Borrower) shall, in each case, be
disregarded), and (ii) thereafter, incurrence of the portion of such
Indebtedness or other applicable transaction or action to be incurred under any
fixed “baskets” shall be calculated.

“Pro Rata Share” means, (a) with respect to each Lender (other than any Lender
in respect of Other Term Loan Commitments or Other Term Loans or Refinancing
Term Commitments (or loans made thereunder)), at any time a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of the Commitments (other than Other Term Loan Commitments or
Refinancing Term Commitments) of such Lender and the denomination of which is
the amount of Commitments (other than Other Term Loan Commitments or Refinancing
Term Commitments) of all Lenders; and (b) for purposes of Letters of Credit and
Swing Line Loans, with respect to each Series C Revolving Credit Lender, at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Series C Revolving Credit
Commitments of such Series C Revolving Credit Lender and the denomination of
which is the amount of Series C Revolving Credit Commitments of all Series C
Revolving Credit Lenders; provided that, in each case under clauses (a) and (b)
above, if such Commitments have been terminated, then the Pro Rata Share of each
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“PTEs” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

58



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 6.01.

“QFC Credit Support” has the meaning set forth in Section 10.23.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell, support, or other agreement in accordance with § 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Borrower or any direct or indirect parent
of the Borrower of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering), including the
offering of Equity Interests by Mosaic Acquisition Corp. in connection with its
business combination with Vivint Smart Home, Inc., effective as of January 17,
2020 and any related secondary public offering.

“Qualified Securitization Financing” means any Securitization Facility
(a) constituting a securitization financing facility that meets the following
conditions: (i) the board of directors of the Borrower shall have determined in
good faith that such Securitization Facility is in the aggregate economically
fair and reasonable to the Borrower and (ii) all sales and/or contributions of
Securitization Assets and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Borrower) or (b) constituting a receivables or payables financing or factoring
facility.

“Quarterly Financial Statements” means (a) for purposes of Section 5.05, the
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower as of and for the fiscal quarters ended
March 31, 2019, June 30, 2019 and September 30, 2019 and (b) otherwise, the
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of the Company for each fiscal quarter ended after the
date of the Annual Financial Statements and at least forty-five (45) days prior
to the Fourth Amendment and Restatement Effective Date (for the avoidance of
doubt, other than with respect to the fourth quarter of any fiscal year).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

59



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business, provided that any assets received by the Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Borrower or
a Restricted Subsidiary shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon receipt of the securities of
such Person, such Person would become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

 

60



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (b) the aggregate unused Commitments
under such Facility; provided that the unused Commitments of, and the portion of
the Total Outstandings under such Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the unused Commitments of, and the portion of the Total Outstandings under
such Facility held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

61



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, director, president,
vice president, chief financial officer, chief legal officer, treasurer,
assistant treasurer, controller or assistant controller or other similar officer
of a Loan Party or designee of a Responsible Officer and in the case of a
limited partnership or an exempted limited partnership, any officer or director
of the general partner or ultimate general partner, as the case may be, and, as
to any document delivered on the Fourth Amendment and Restatement Effective
Date, any secretary or assistant secretary of such Loan Party and any officer or
employee of the applicable Loan Party whose signature is included on an
incumbency certificate or similar certificate reasonably satisfactory to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolver Extension Request” has the meaning provided in Section 2.16(a).

“Revolver Extension Series” has the meaning provided in Section 2.16(a).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a Series A Revolving Credit Borrowing, a
Series B Revolving Credit Borrowing or a Series C Revolving Credit Borrowing.

“Revolving Credit Commitment” means a Series A Revolving Credit Commitment, a
Series B Revolving Credit Commitment or a Series C Revolving Credit Commitment
and the “Revolving Credit Commitments” mean the Series A Revolving Credit
Commitments, the Series B Revolving Credit Commitments and the Series C
Revolving Credit Commitments taken together.

 

62



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means Series A Revolving Credit Exposure, Series B
Revolving Credit Exposure or Series C Revolving Credit Exposure.

“Revolving Credit Facilities” means the collective reference to the Series A
Revolving Credit Facility, the Series B Revolving Credit Facility and the Series
C Revolving Credit Facility, and any reference to “Revolving Credit Facility”
shall mean to any of the Series A Revolving Credit Facility, Series B Revolving
Credit Facility or the Series C Revolving Credit Facility.

“Revolving Credit Lender” means a Series A Revolving Credit Lender, a Series B
Revolving Credit Lender or a Series C Revolving Credit Lender, as the case may
be.

“Revolving Credit Loans” means the Series A Revolving Credit Loans, the Series B
Revolving Credit Loans and the Series C Revolving Credit Loans.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury (“HMT”).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment and Restatement Effective Date” means March 6, 2015.

“Second Amended and Restated Credit Agreement” means the Amended and Restated
Credit Agreement entered into among the Borrower, APX Group Holdings, Inc., the
other Guarantors party thereto, each Lender party thereto and Bank of America,
N.A. as Administrative Agent dated as of March 6, 2015.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between Holdings or any Restricted Subsidiary and any Approved Counterparty
(unless otherwise designated in writing by the Borrower and the applicable
Approved Counterparty to the Administrative Agent as unsecured, which notice may
designate all Swap Contracts under a specified master agreement as unsecured).

 

63



--------------------------------------------------------------------------------

“Secured 7.875% Notes Due 2022” means (A) $900,000,000 in aggregate principal
amount of the Borrower’s 7.875% senior secured notes due 2022 and (B) any
Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Secured 7.875% Notes Due 2022 Indenture in exchange for the
initial, unregistered senior secured notes referred to in clause (A).

“Secured 7.875% Notes Due 2022 Indenture” means the indenture dated May 26,
2016, between the Borrower, Wilmington Trust, National Association, as trustee
and the other entities from time to time party thereto, with respect to the
Secured 7.875% Notes Due 2022, as the same may be amended, modified,
supplemented, replaced or refinanced to the extent not prohibited by this
Agreement.

“Secured 8.500% Notes Due 2024” means (A) $225,000,000 in aggregate principal
amount of the Borrower’s 8.500% senior secured notes due 2024 and (B) any
Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Secured 8.500% Notes Due 2024 Indenture in exchange for the
initial, unregistered senior secured notes referred to in clause (A).

“Secured 8.500% Notes Due 2024 Indenture” means the indenture dated May 10,
2019, between the Borrower, Wilmington Trust, National Association, as trustee
and the other entities from time to time party thereto, with respect to the
Secured 8.500% Notes Due 2024, as the same may be amended, modified,
supplemented, replaced or refinanced to the extent not prohibited by this
Agreement.

“Secured 8.875% Notes Due 2022” means $270,000,000 in aggregate principal amount
of the Borrower’s 8.875% senior secured notes due 2022.

“Secured 6.75% Notes Due 2027” means $600,000,000 in aggregate principal amount
of the Borrower 6.75% senior secured notes due 2027.

“Secured 6.75% Notes Due 2027 Indenture” means the indenture dated February 14,
2020, between the Borrower, the guarantors from time to time party thereto and
Wilmington Trust, National Association, as trustee and collateral agent, with
respect to the Secured 6.75% Notes Due 2027, as the same may be amended,
modified, supplemented, replaced or refinanced to the extent not prohibited by
this Agreement.

“Secured High Yield Notes” means (A) the Secured 7.875% Notes Due 2022, (B) the
Secured 8.500% Notes Due 2024 and (C) the Secured 6.75% Notes Due 2027.

“Secured High Yield Notes Indentures” means (A) the Secured 7.875% Notes Due
2022 Indenture, (B) the Secured 8.500% Notes Due 2024 Indenture and (C) the
Secured 6.75% Notes Due 2027 Indenture.

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Approved Counterparties party to any Secured Hedge Agreement or Secured
Treasury Services Agreement and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05.

 

64



--------------------------------------------------------------------------------

“Secured Treasury Services Agreement” means a Treasury Services Agreement
between an Approved Counterparty and Borrower and or a Subsidiary.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto subject
to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Facility” means any of one or more receivables, factoring or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the Obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) pursuant to which the Borrower or any of its Restricted Subsidiaries
sells or grants a security interest in its accounts receivable, payable or
Securitization Assets or assets related thereto to either (a) a Person that is
not a Restricted Subsidiary or (b) a Securitization Subsidiary that in turn
sells its accounts receivable, payable or Securitization Assets or assets
related thereto to a Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

65



--------------------------------------------------------------------------------

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of Holdings, the
Borrower or any Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of Holdings, the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means a Security Agreement, dated as of the Original
Closing Date, among Initial Holdings, the Borrower, certain Subsidiaries of the
Borrower and the Administrative Agent.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Series A Base Rate Loan” means a Base Rate Loan that is a Series A Revolving
Credit Loan.

“Series A Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series A Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series A Eurocurrency Rate Loan,
the Series A Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series A
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

 

66



--------------------------------------------------------------------------------

“Series A Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series A Revolving Credit Loan.

“Series A Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series A Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series A Revolving Credit Lenders pursuant to Section 2.01(a).

“Series A Revolving Credit Commitment” means, as to each Lender, its obligation
to make Series A Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name in the table on
Schedule 1.01B hereto under the caption “Series A Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14 and Section 10.07(b)).
The aggregate Series A Revolving Credit Commitments of all Lenders shall be
$10,891,973.60 on the Fourth Amendment and Restatement Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Series A Revolving Credit Exposure” means, as to each Lender, the amount of the
Outstanding Amount of such Lender’s Series A Revolving Credit Loans at such
time.

“Series A Revolving Credit Facility” means, at any time, the aggregate amount of
the Series A Revolving Credit Commitments at such time.

“Series A Revolving Credit Lender” means, at any time, any Lender that has a
Series A Revolving Credit Commitment at such time or, if Series A Revolving
Credit Commitments have terminated, Series A Revolving Credit Exposure; provided
that, no Lender can be both a Series A Revolving Credit Lender and a Series B
Revolving Credit Lender.

“Series A Revolving Credit Loans” has the meaning set forth in Section 2.01(a).

“Series B Base Rate Loan” means a Base Rate Loan that is a Series B Revolving
Credit Loan.

“Series B Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series B Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series B Eurocurrency Rate Loan,
the Series B Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series B
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Series B Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series B Revolving Credit Loan.

 

67



--------------------------------------------------------------------------------

“Series B Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series B Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series B Revolving Credit Lenders pursuant to Section 2.01(b).

“Series B Revolving Credit Commitment” means, as to each Lender, its obligation
to make Series B Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name in the table on
Schedule 1.01B hereto under the caption “Series B Revolving Credit Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14 and Section 10.07(b)).
The aggregate Series B Revolving Credit Commitments of all Lenders shall be
$8,288,026.40 on the Fourth Amendment and Restatement Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Series B Revolving Credit Exposure” means, as to each Lender, the amount of the
Outstanding Amount of such Lender’s Series B Revolving Credit Loans at such
time.

“Series B Revolving Credit Facility” means, at any time, the aggregate amount of
the Series B Revolving Credit Commitments at such time.

“Series B Revolving Credit Lender” means, at any time, any Lender that has a
Series B Revolving Credit Commitment at such time or, if Series B Revolving
Credit Commitments have terminated, Series B Revolving Credit Exposure; provided
that no Lender can be both a Series B Revolving Credit Lender and a Series A
Revolving Credit Lender.

“Series B Revolving Credit Loans” has the meaning set forth in Section 2.01(b).

“Series C Base Rate Loan” means a Base Rate Loan that is a Series C Revolving
Credit Loan.

“Series C Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series C Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series C Eurocurrency Rate Loan,
the Series C Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series C
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Series C Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series C Revolving Credit Loan.

“Series C Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series C Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series C Revolving Credit Lenders pursuant to Section 2.01(c).

 

68



--------------------------------------------------------------------------------

“Series C Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Series C Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in the table on Schedule 1.01B hereto
under the caption “Series C Revolving Credit Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Series C Revolving Credit Commitments of all Lenders shall be $330,820,000.00 on
the Fourth Amendment and Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Series C Revolving Credit Exposure” means, as to each Lender, the sum of the
amount of the Outstanding Amount of such Lender’s Series C Revolving Credit
Loans and its Pro Rata Share or other applicable share provided for under this
Agreement of the Dollar Amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Series C Revolving Credit Facility” means, at any time, the aggregate amount of
the Series C Revolving Credit Commitments at such time.

“Series C Revolving Credit Lender” means, at any time, any Lender that has a
Series C Revolving Credit Commitment at such time or, if Series C Revolving
Credit Commitments have terminated, Series C Revolving Credit Exposure.

“Series C Revolving Credit Loans” has the meaning set forth in Section 2.01(c).

“Similar Business” means (a) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Fourth Amendment
and Restatement Effective Date, and any reasonable extension thereof, or (b) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged or proposed to be engaged on the Fourth Amendment and Restatement
Effective Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

69



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(j).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.12, 5.16,
5.17, 5.18 and 5.19.

“Specified Transaction” means any Investment, any designation of a Subsidiary as
a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition, or any incurrence (other than Indebtedness incurred under
any revolving credit facility or line of credit, after the closing date of such
revolving credit facility or line of credit) or repayment of Indebtedness,
Restricted Payment or Incremental Loan that by the terms of this Agreement
requires such test to be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect.”

“Sponsor” means any of Blackstone Capital Partners VI L.P. and its Affiliates
and funds or partnerships managed or advised by any of them or any of their
respective Affiliates but not including, however, any portfolio company of any
of the foregoing.

“Sponsor Management Agreement” means the Transaction and Advisory Fee Agreement,
dated as of November 16, 2012, among the Borrower and Blackstone Management
Partners L.L.C. as in effect on the Original Closing Date and as the same may be
amended, supplemented or otherwise modified in a manner not materially adverse
to the Lenders.

“Springing Maturity Condition” means that, to the extent the Maturity Date has
not occurred prior to such time, (i) on the 2022 Springing Maturity Date, an
aggregate principal amount of Secured 7.875% Notes Due 2022 in excess of
$350,000,000 are either outstanding or have not been subject to a Springing
Maturity Condition Refinancing, (ii) on the 2023 Springing Maturity Date, an
aggregate principal amount of Unsecured High Yield Notes in excess of
$125,000,000 are either outstanding or have not been subject to a Springing
Maturity Condition Refinancing and (iii) on the 2024 Springing Maturity Date, an
aggregate principal amount of Secured 8.500% Notes Due 2024 in excess of
$125,000,000 are either outstanding or have not been subject to a Springing
Maturity Condition Refinancing.

“Springing Maturity Condition Refinancing” means a repurchase (and
cancellation), redemption, defeasance, repayment, refinancing or satisfaction
and discharge with (a) Permitted Notes Refinancing Debt, (b) net cash proceeds
of (i) an issuance of Qualified Equity Interests of Holdings to a Person other
than a Subsidiary of Holdings or (ii) Disposition of assets of Holdings or a
Subsidiary thereof and/or (c) a capital contribution to Holdings from a Person
other than a Subsidiary of Holdings.

 

70



--------------------------------------------------------------------------------

“Springing Maturity Date” means each of the 2022 Springing Maturity Date, the
2023 Springing Maturity Date and the 2024 Springing Maturity Date.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Benchmark Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supported QFC” has the meaning set forth in Section 10.23.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means, any and all interest rate cap agreement, interest rate
collar agreement, commodity swap agreements, commodity cap agreements, commodity
collar agreements, foreign exchange contracts, currency swap agreements or
similar agreements providing for the transfer, modification or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

71



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B hereto or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Series C Revolving Credit Commitments. The Swing
Line Sublimit is part of, and not in addition to, the Series C Revolving Credit
Commitments.

“Tax Group” has the meaning set forth in Section 7.06(h)(iii).

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

“Term Loan Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 14, 2020, among the Borrower, the Guarantors
from time to time party thereto, the lenders from time to time party thereto and
Bank of America, N.A., as administrative agent, as the same may be amended,
amended and restated or otherwise modified from time to time.

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination;

 

72



--------------------------------------------------------------------------------

provided that for purposes of Section 7.11, the first Test Period shall be the
first full fiscal quarter ended after the Fourth Amendment and Restatement
Effective Date.

“Third Amended and Restated Credit Agreement” means the Third Amended and
Restated Credit Agreement entered into among the Borrower, Holdings, the other
Guarantors party thereto, each Lender party thereto and Bank of America, N.A. as
Administrative Agent dated as of October 31, 2018.

“Third Amendment and Restatement Effective Date” means August 10, 2017.

“Threshold Amount” means $100,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Quarterly Financial Statements for the
fiscal quarter ended September 30, 2019.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Agreement” has the meaning specified in the preliminary statements
to this Agreement.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Borrowings (if any)
on the Fourth Amendment and Restatement Effective Date and the execution and
delivery of Loan Documents to be entered into on the Fourth Amendment and
Restatement Effective Date, (b) the repayment or redemption of the Revolving
Credit Facilities outstanding immediately prior to the Fourth Amendment and
Restatement Effective Date, the Initial Loans (as defined in the Term Loan
Credit Agreement) outstanding immediately prior to the Fourth Amendment and
Restatement Effective Date, and all or a portion of the Secured 8.875% Notes Due
2022, (c) the payment of Transaction Expenses and (d) the Transactions (as
defined in the Term Loan Credit Agreement as in effect on the date hereof).

“Transferred Guarantor” has the meaning specified in Section 11.09.

“Treasury Services Agreement” means any agreement relating to facilities or
services related to cash management, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer and other cash
management arrangements.

 

73



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Fourth Amendment and Restatement Effective Date
and each Securitization Subsidiary.

“Unsecured High Yield Notes” means (A) $400,000,000 in aggregate principal
amount of the Borrower’s 7.625% senior unsecured notes due 2023 and (B) any
Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Unsecured High Yield Notes Indenture in exchange for the
initial, unregistered senior unsecured notes referred to in clause (A).

“Unsecured High Yield Notes Indenture” means the Indenture for the Unsecured
High Yield Notes, dated August 10, 2017, between the Borrower, Wilmington Trust,
National Association, as trustee, and the other entities from time to time party
thereto, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

“U.S. GAAP” has the meaning set forth in the definition of “GAAP”.

“U.S. Special Resolution Regime” has the meaning set forth in Section 10.23.

 

74



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness. Any provisions relating to the determination of a minimum
tenor, maturity or Weighted Average Life to Maturity with respect to any
Indebtedness permitted to be incurred by the Borrower or any Restricted
Subsidiary (including without limitation Permitted Notes Refinancing Debt,
Incremental Revolving Loans, Incremental Revolving Credit Commitments, Permitted
Ratio Debt, and Credit Agreement Refinancing Indebtedness) shall assume (solely
for purposes of such determination and not for any other purpose) that the
Springing Maturity Condition does not apply; provided that, for purposes of
determining the Weighted Average Life to Maturity of any Indebtedness that is
being extended, replaced, refunded, refinanced, renewed or defeased, the effect
of any amortization or prepayment prior to the date of the applicable extension,
replacement, refunding, refinancing, renewal or defeasance shall be disregarded.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yield Differential” shall have the meaning specified in Section 2.14(e)(i)(D).

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

75



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The word “or” is not exclusive.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

(j) In connection with any action being taken in connection with a Limited
Condition Transaction (including any incurrence or assumption of Indebtedness
and the use of proceeds thereof, the incurrence or assumption of any Liens or
the making of any Investments, Restricted Payments or fundamental changes, the
repayment of any Indebtedness for which an irrevocable notice of prepayment or
redemption is required or the designation of any Restricted Subsidiaries or
Unrestricted Subsidiaries in connection with a Permitted Acquisition or
permitted Investment, in each case, in connection with such Limited Condition
Transaction), for purposes of:

(x) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated First Lien Net Leverage Ratio (other than
determining actual compliance with Section 7.11 or the determination of the
Applicable Rate), the Secured Leverage Ratio, the Total Leverage Ratio or the
Fixed Charge Coverage Ratio; or

 

76



--------------------------------------------------------------------------------

(y) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets or Consolidated EBITDA, if any)
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date (the “LCT Test Date”) of determination of whether any such
action is permitted hereunder shall be deemed to be either (a) the date the
definitive agreements for such Limited Condition Transaction are entered into,
irrevocable prepayment or redemption notices are provided to the applicable
holders (or, if applicable, the date of delivery of an irrevocable notice,
declaration of a Restricted Payment or similar event), as applicable, or
(b) solely in connection with an acquisition to which the United Kingdom City
Code on Takeovers and Mergers (the “City Code”) or similar law or practices in
other jurisdictions apply, the date on which a “Rule 2.7 announcement” of a firm
intention to make an offer or similar announcement or determination in another
jurisdiction subject to laws similar to the City Code in respect of such target
company made in compliance with the City Code or similar law or practices in
other jurisdictions (a “Public Offer”), and if, after giving pro forma effect to
the Limited Condition Transaction and the other transactions to be entered into
in connection therewith (including any incurrence or assumption of Indebtedness
and the use of proceeds thereof, the incurrence or assumption of any Liens or
the making of any Investments, Restricted Payments or fundamental changes, the
repayment of any Indebtedness for which an irrevocable notice of prepayment or
redemption is required or the designation of any Restricted Subsidiaries or
Unrestricted Subsidiaries in connection with a Permitted Acquisition or
permitted Investment) as if they had occurred at the beginning of the most
recent four consecutive fiscal quarters ending prior to the LCT Test Date for
which consolidated financial statements of Holdings are available, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Total Assets or Consolidated EBITDA of
Holdings or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken; provided that if such ratios or baskets
improve as a result of such fluctuations, such improved ratios and/or baskets
may be utilized. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio (other than determining actual compliance with Section 7.11 or the
determination of the Applicable Rate) or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of Holdings, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of the date on which such Limited Condition Transaction is consummated or the
definitive agreement, notice or declaration for, or, as applicable the offer in
respect of a Public Offer for, such Limited Condition Transaction is terminated
or expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be tested by calculating the availability under such ratio
or basket on a Pro Forma Basis assuming such Limited Condition Transaction and
other transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the Fixed
Charge Coverage Ratio will be

 

77



--------------------------------------------------------------------------------

calculated using an assumed interest rate based on the indicative interest
margin contained in any financing commitment documentation with respect to such
Indebtedness or, if no such indicative interest margin exists, as reasonably
determined by the Borrower in good faith). Notwithstanding anything in this
Agreement or any Loan Document to the contrary, if the Borrower or its
Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes
Investments, makes Restricted Payments, designates any Unrestricted Subsidiary
or repays any Indebtedness in connection with any Limited Condition Transaction
under a ratio-based basket and (y) incurs Indebtedness, creates Liens, makes
Investments, makes Restricted Payments, designates any Unrestricted Subsidiary
or repays any Indebtedness in connection with such Limited Condition Transaction
under a non-ratio-based basket (which shall occur within five Business Days of
the events in clause (x) above), then the applicable ratio will be calculated
with respect to any such action under the applicable ratio-based basket without
regard to any such action under such non-ratio-based basket made in connection
with such Limited Condition Transaction.

In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of determining compliance with any provision of this
Agreement which requires that no Default, Event of Default or specified Event of
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Default, Event of Default or specified Event
of Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Transaction are entered into, irrevocable prepayment or
redemption notices are provided to the applicable holders, a Public Offer is
made or such dividend or Restricted Payment is declared, as applicable. For the
avoidance of doubt, if the Borrower has exercised its option under this clause
(j), and any Default, Event of Default or specified Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.

(k) For purposes of determining whether Holdings, the Borrower and its
Restricted Subsidiaries comply with any exception to Article VII where
compliance with any such exception is based on a financial ratio or metric being
(other than for purposes of determining actual compliance with Section 7.11)
satisfied as of a particular point in time, it is understood that (a) compliance
shall be measured at the time when the relevant event is undertaken, as such
financial ratios and metrics are intended to be “incurrence” tests and not
“maintenance” tests and (b) correspondingly, any such ratio and metric shall
only prohibit Holdings, the Borrower and its Restricted Subsidiaries from
creating, incurring, assuming, suffering to exist or making, as the case may be,
any new, for example, Liens, Indebtedness or Investments, but shall not result
in any previously permitted, for example, Liens, Indebtedness or Investments
ceasing to be permitted hereunder.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

78



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio
and the Fixed Charge Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

(c) In the event that Holdings elects to change the accounting method in which
it will prepare its financial statements in accordance with GAAP and such
election results in a change in the method of calculation of financial
covenants, standards or terms (collectively, the “GAAP Accounting Changes”) in
this Agreement, the Borrower and the Administrative Agent agree to enter into
good faith negotiations in order to amend such provisions of this Agreement
(including the levels applicable herein to any computation of the Total Leverage
Ratio, the Consolidated First Lien Net Leverage Ratio, the Secured Leverage
Ratio and the Fixed Charge Coverage Ratio) so as to reflect equitably the GAAP
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be substantially the same after such change
as if such change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed in accordance with the
previous accounting method (as determined in good faith by a Responsible Officer
of the Borrower) (it being agreed that the reconciliation between U.S. GAAP and
IFRS used in such determination shall be made available to Lenders) as if such
change had not occurred. For the avoidance of doubt, solely making an election
(without any other action) will not (1) be treated as an incurrence of
Indebtedness and (2) have the effect of rendering invalid any Restricted Payment
or Investment, the incurrence of any Indebtedness or Liens, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary made prior to the date of such
election conditioned on the Borrower and the Restricted Subsidiaries having been
able to satisfy any Total Leverage Ratio, Consolidated First Lien Net Leverage
Ratio, Secured Leverage Ratio, Fixed Charge Coverage Ratio or any other test or
action that was previously valid under this Agreement on the date made, incurred
or taken and prior to such election, as the case may be.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

79



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Each Loan Party hereby expressly acknowledges the terms of this Agreement and
the amendment and restatement of the Third Amended and Restated Credit Agreement
occurring on the Fourth Amendment and Restatement Effective Date and reaffirms,
as of the Fourth Amendment and Restatement Effective Date, (i) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to the amendments and the transactions contemplated hereby on the Fourth
Amendment and Restatement Effective Date and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

The Obligations under the Third Amended and Restated Credit Agreement as of the
Fourth Amendment and Restatement Effective Date shall continue to exist under
this Agreement on the terms set forth herein, the loans under the Third Amended
and Restated Credit Agreement outstanding as of the Fourth Amendment and
Restatement Effective Date shall be Loans under and as defined in this Agreement
on the terms set forth herein and any Letters of Credit outstanding under the
Third Amended and Restated Credit Agreement as of the Fourth Amendment and
Restatement Effective Date shall be Letters of Credit under and as defined in
this Agreement.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

80



--------------------------------------------------------------------------------

Section 1.09 Currency Generally.

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

Section 1.10 Letters of Credit.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Amount of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

Section 1.11 Fourth Amendment and Restatement Reallocation of Revolving Credit
Commitments.

Each Series C Revolving Credit Lender shall participate in Letters of Credit,
such that, on the Fourth Amendment and Restatement Effective Date,
participations in Letters of Credit shall be reallocated among the Series C
Revolving Credit Lenders, so that, after giving effect thereto, participations
in Letters of Credit outstanding on the Fourth Amendment and Restatement
Effective Date are held by the Series C Revolving Credit Lenders pro rata based
on their Series C Revolving Credit Commitments after giving effect to the Series
C Revolving Credit Commitments on the Fourth Amendment and Restatement Effective
Date (the “Fourth Amendment and Restatement Reallocation”). Notwithstanding
anything to the contrary in Section 2.09, fees with respect to Letters of Credit
and Commitments outstanding as of immediately prior to the Fourth Amendment and
Restatement Effective Date shall be payable on the Fourth Amendment and
Restatement Effective Date.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Series A Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series A Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series A Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Fourth Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series A Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
A Revolving Credit Commitment.

 

81



--------------------------------------------------------------------------------

(b) The Series B Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series B Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series B Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Fourth Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series B Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
B Revolving Credit Commitment.

(c) The Series C Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series C Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series C Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Fourth Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series C Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
C Revolving Credit Commitment.

(d) [Reserved].

(e) Limits on Borrowings. Notwithstanding clauses (a), (b), (c) and (d) above,
no Revolving Credit Lender shall be required to make any Revolving Credit Loans
if, after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
(plus, for Series C Revolving Credit Lenders only, such Series C Revolving
Credit Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Series C
Revolving Credit Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all Swing Line Loans) shall
exceed such Lender’s Revolving Credit Commitment.

(f) Conversion. Each Series A Revolving Credit Commitment outstanding under (and
as defined in) the Third Amended and Restated Credit Agreement immediately prior
to the Fourth Amendment and Restatement Effective Date that is held by a Person
that shall sign this Agreement as a “Series A Revolving Credit Lender” shall
continue to be outstanding under this Agreement from and after the Fourth
Amendment and Restatement Effective Date as a Series A Revolving Credit
Commitment. Each Series B Revolving Credit Commitment outstanding under (and as
defined in) the Third Amended and Restated Credit Agreement immediately prior to
the Fourth Amendment and Restatement Effective Date that is held by a Person
that shall sign this Agreement as a “Series B Revolving Credit Lender” shall
continue to be outstanding under this Agreement from and after the Fourth
Amendment and Restatement Effective Date as a Series B Revolving Credit
Commitment. Each Series A Revolving Credit Commitment and Series B Revolving
Credit Commitment outstanding under (and as defined in) the Third Amended and
Restated Credit Agreement immediately prior to the Fourth Amendment and
Restatement Effective Date that is held by a Person that signs this Agreement as
a “Series C Revolving Credit Lender” shall continue to be outstanding under this
Agreement from and after the Fourth Amendment and Restatement Effective Date as
a Series C Revolving Credit Commitment.

 

82



--------------------------------------------------------------------------------

(g) Reborrowings; Interest Elections. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone or a Committed Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (New York, New
York time) (1) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans, and (2) on the requested date of any
Borrowing of Base Rate Loans; provided that the notice referred to in subclause
(1) above may be delivered no later than two (2) Business Day prior to the
Fourth Amendment and Restatement Effective Date, in the case of Credit
Extensions made on the Fourth Amendment and Restatement Effective Date. Except
as provided in Section 2.14, each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $2,000,000, or
a whole multiple of $1,000,000, in excess thereof. Except as provided in
Section 2.03(c), 2.04(c) or 2.14, each Borrowing of or conversion to Base Rate
Loans shall be in a minimum principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (and each telephonic
notice in advance of a Committed Loan Notice) shall specify (i) whether the
requesting Borrower is requesting a Revolving Credit Borrowing, a conversion of
Revolving Credit Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans and the Class of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples). If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

83



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect; provided that after the establishment of any
new Class of Loans pursuant to a Refinancing Amendment or Extension Amendment,
the number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

84



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (or, in the case of a Borrowing of Revolving Credit Loans that
are Base Rate Loans, noon on the date of) of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans which should have been funded by such Lender
comprising such Borrowing and (ii) in the case of such Lender, the Overnight
Rate plus any administrative, processing, or similar fees customarily charged by
the Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(h) Notwithstanding anything to the contrary herein, all Borrowings among
Classes of Loans and Commitments shall be non-pro rata and the Borrower shall in
its sole discretion elect which Class of Loans to comprise any Borrowing.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Fourth Amendment and
Restatement Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit at sight denominated in Dollars for the account of the
Borrower (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drafts under
the Letters of Credit and (B) the Series C Revolving Credit Lenders severally
agree to participate in Letters of Credit issued pursuant to this Section 2.03;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Series C Revolving Credit Lender
shall be obligated to participate in any Letter of Credit if as of the date of
such L/C Credit Extension, (x) the Series C Revolving Credit Exposure of any
Series C Revolving Credit Lender that is not a Defaulting Lender would exceed
such Series C Revolving Credit Lender’s Series C Revolving Credit Commitment, or
(y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Within the foregoing limits, and subject to the terms and

 

85



--------------------------------------------------------------------------------

conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to be issued hereunder and shall constitute Letters of Credit subject to
the terms hereof.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Original
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Original Closing Date (for which such
L/C Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the Outstanding Amount of L/C Obligations in respect of such requested
Letter of Credit has been cash collateralized;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Series C Revolving Credit
Lenders have approved such expiry date;

(D) the issuance of such Letter of Credit would violate any policies of the L/C
Issuer applicable to letters of credit generally; and

(E) any Series C Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Series C Revolving Credit Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

86



--------------------------------------------------------------------------------

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Series C Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the relevant L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Series C Revolving
Credit Lender’s Pro Rata Share or other applicable share as provided for under
this Agreement times the amount of such Letter of Credit.

 

87



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Series C Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the relevant L/C Issuer shall not permit any such extension if (A) the relevant
L/C Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-extension Notice Date from the
Administrative Agent, any Series C Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
first Business Day immediately following any payment by an L/C Issuer under a
Letter of Credit with notice to the Borrower (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing in Dollars; provided that if such
reimbursement is not made on the date of drawing, the Borrower shall pay
interest to the relevant L/C Issuer on such amount at the Base Rate plus the
Applicable Rate (without duplication of interest payable on L/C Borrowings). The
L/C Issuer shall notify the Borrower of the Dollar Amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Series C Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Series C Revolving Credit Loans that are Base Rate Loans but
subject to the amount of the unutilized portion of the Series C Revolving Credit
Commitments of the Appropriate Lenders

 

88



--------------------------------------------------------------------------------

and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Series C Revolving Credit Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Series C Revolving Credit Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the relevant L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the L/C Borrowing Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03; provided that such L/C Advance shall bear interest at the
Series C Default Rate.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Series C Revolving Credit Lender’s obligation to make Series C
Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of

 

89



--------------------------------------------------------------------------------

the foregoing; provided that each Series C Revolving Credit Lender’s obligation
to make Series C Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice ). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

(vi) If any Series C Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Series C Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Series C
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the Dollar
Amount received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

90



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Series C Revolving Credit Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the relevant L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity

 

 

91



--------------------------------------------------------------------------------

or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Series C Revolving Credit Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Series C Revolving Credit Lenders or the Series C Revolving
Credit Lenders holding a majority of the Series C Revolving Credit Commitments,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (vi) of Section 2.03(e); provided that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit issued to the Borrower may for any reason remain outstanding
and partially or wholly undrawn, (ii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Series C Revolving Credit Lenders
holding a majority of the Series C Revolving Credit Commitments, as applicable,
require the Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02 or (iii) an Event of Default set forth under Section 8.01(f) occurs
and is continuing, the Borrower shall Cash Collateralize the then Outstanding
Amount of all of its L/C Obligations (in an amount equal to such Outstanding
Amount determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iii), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. At any time that

 

92



--------------------------------------------------------------------------------

there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Series C Revolving Credit Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked accounts at the Administrative
Agent and may be invested in readily available Cash Equivalents. If at any time
the Administrative Agent determines that any funds held as Cash Collateral are
expressly subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. In addition, the Administrative Agent may request at
any time and from time to time after the initial deposit of Cash Collateral that
additional Cash Collateral be provided by the Borrower in order to protect
against the results of exchange rate fluctuations with respect to Letters of
Credit denominated in currencies other than Dollars.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Series C Revolving Credit Lender in accordance with its
Pro Rata Share or other applicable share provided for under this Agreement a
Letter of Credit fee for each Letter of Credit issued pursuant to this Agreement
equal to the Applicable Rate applicable to each Series C Revolving Credit
Lender’s Loans times the daily maximum amount then available

 

93



--------------------------------------------------------------------------------

to be drawn under such Letter of Credit (whether or not such maximum Dollar
Amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit);
provided, however, any Letter of Credit fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Series C Revolving Credit Lenders in
accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to any Loan
Party equal to 0.125% per annum (or such other lower amount as may be mutually
agreed by the Borrower and the applicable L/C Issuer) of the maximum Dollar
Amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit) or
such lesser fee as may be agreed with such L/C Issuer. Such fronting fees shall
be computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account with respect to each Letter of Credit issued to the
Loan Parties the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement or any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Series C Revolving Credit Lender reasonably
acceptable to the Borrower and the Administrative Agent may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Series C Revolving Credit Lender. The
Administrative Agent shall notify the Series C Revolving Credit Lenders of any
such additional L/C Issuer.

 

94



--------------------------------------------------------------------------------

(l) Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.

(m) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit and the
Administrative Agent, if one or more other tranches of Revolving Credit
Commitments in respect of which the Letter of Credit Expiration Date shall not
have so occurred are then in effect, such Letters of Credit for which consent
has been obtained shall automatically be deemed to have been issued (including
for purposes of the obligations of the applicable Revolving Credit Lenders to
purchase participations therein and to make applicable Revolving Credit Loans
and payments in respect thereof pursuant to Section 2.03(c) and (d)) under (and
ratably participated in by applicable Lenders pursuant to) the applicable
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
applicable unutilized Revolving Credit Commitments thereunder at such time (it
being understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g).

(n) Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit M, appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(p) Provisions Related to Series A Revolving Credit Commitments. Each Letter of
Credit outstanding on the Fourth Amendment and Restatement Effective Date with
respect to the Series A Revolving Credit Facility (i) shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Series C Revolving Credit Lenders, to purchase participations therein and to
make Series C Revolving Credit Loans and payments in respect thereof pursuant to
Sections 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Series C Revolving Credit Commitments (and not the Series A Revolving
Credit Commitments) up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Series C Revolving Credit Commitments of
Series C Revolving Credit Lenders (with “unutilized” meaning for the purposes of
Sections 2.03(c), 2.03(m), 2.04(c) and this Section 2.03(p), for any portion of
any Revolving Credit Commitment, that no Revolving Credit Loans or
participations in Letters of Credit or Swing Line Loans exist in respect of such
portion of such Revolving Credit Commitment) that are not Defaulting Lenders at
such time and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g).

 

95



--------------------------------------------------------------------------------

(q) Provisions Related to Series B Revolving Credit Commitments. Each Letter of
Credit outstanding on the Fourth Amendment and Restatement Effective Date with
respect to the Series B Revolving Facility (i) shall automatically be deemed to
have been issued (including for purposes of the obligations of the Series C
Revolving Credit Lenders to purchase participations therein and to make Series C
Revolving Credit Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Lenders pursuant to) the
Series C Revolving Credit Commitments (and not the Series B Revolving Credit
Commitments) up to an aggregate amount not to exceed the aggregate principal
amount of the unutilized Series C Revolving Credit Commitments of Series C
Revolving Credit Lenders (with “unutilized” meaning for the purposes of Sections
2.03(c), 2.03(m), 2.04(c) and this Section 2.03(q), for any portion of any
Revolving Credit Commitment, that no Revolving Credit Loans or participations in
Letters of Credit or Swing Line Loans exist in respect of such portion of such
Revolving Credit Commitment) that are not Defaulting Lenders at such time and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.03(g).

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender agrees to make loans in Dollars
to the Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Fourth
Amendment and Restatement Effective Date and until the Maturity Date of the
Series C Revolving Credit Facility in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
Series C Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Swing Line Lender’s Series C
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan, (i) the Series C Revolving Credit Exposure of the Series C Revolving
Credit Lenders shall not exceed the aggregate Series C Revolving Credit
Commitment of the Series C Revolving Credit Lenders that are not Defaulting
Lenders ) and (ii) the aggregate Outstanding Amount of the Series C Revolving
Credit Loans of any Lender (other than the relevant Swing Line Lender), plus
such Lender’s Pro Rata Share of Series C Revolving Credit Commitments or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Series C Revolving Credit Commitment then
in effect; provided, further, that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Series C Revolving

 

96



--------------------------------------------------------------------------------

Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share of Series C Revolving Credit Commitments or other applicable share
provided for under this Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$250,000 (and any amount in excess of $250,000 shall be an integral multiple of
$100,000) and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the relevant Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Series C Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower. Notwithstanding anything to the contrary
contained in this Section 2.04 or elsewhere in this Agreement, the Swing Line
Lender shall not be obligated to make any Swing Line Loan at a time when a
Series C Revolving Credit Lender is a Defaulting Lender unless the Swing Line
Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Series C Revolving Credit Lender make a Series C Revolving
Credit Loan that is Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of Series C Revolving Credit Commitments or other applicable share
provided for under this Agreement of the amount of Swing Line Loans of the
Borrower then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate

 

97



--------------------------------------------------------------------------------

Series C Revolving Credit Commitments and the conditions set forth in
Section 4.02. The relevant Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Series C Revolving Credit Lender shall
make an amount equal to its Pro Rata Share of Series C Revolving Credit
Commitments or other applicable share provided for under this Agreement of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Series C Revolving Credit Lender that so makes funds available shall be deemed
to have made a Series C Revolving Credit Loan that is a Base Rate Loan, as
applicable, to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Series
C Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Series C Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Series C Revolving Credit Lender’s payment to
the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation;
provided that such participation, if funded, shall bear interest at the Series C
Default Rate.

(iii) If any Series C Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Series C Revolving Credit Lender’s obligation to make Series C
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Series C Revolving Credit Lender’s obligation to make Series
C Revolving Credit Loans pursuant to this Section 2.04(c) (but not to purchase
and fund risk participations in Swing Line Loans) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay the applicable Swing
Line Loans, together with interest as provided herein.

 

98



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after any Series C Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the relevant Swing Line Lender receives any payment on account of such
Swing Line Loan, such Swing Line Lender will distribute to such Lender its Pro
Rata Share (based on its Series C Revolving Credit Commitments) or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded and the
interest rate applicable thereto as set forth in clause ((c)(i) above) in the
same funds as those received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Series C Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share (based on its Series C Revolving Credit Commitments)
or other applicable share provided for under this Agreement thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of a Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Series C Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share (based on its Series C Revolving Credit Commitments) of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender and the
Administrative Agent, on the earliest occurring maturity date risk
participations in such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount

 

99



--------------------------------------------------------------------------------

of such non-Expiring Credit Commitments, immediately prior to such reallocation
the amount of Swing Line Loan participations to be reallocated equal to such
excess shall be repaid or Cash Collateralized and (y) notwithstanding the
foregoing, if a Default or Event of Default has occurred and is continuing, the
Borrower shall still be obligated to pay Swing Line Loans allocated to the
Revolving Credit Lenders holding the Expiring Credit Commitments at the maturity
date of the Expiring Credit Commitment or if the Loans have been accelerated
prior to the maturity date of the Expiring Credit Commitment. Commencing with
the maturity date of any tranche of Revolving Credit Commitments (other than the
Maturity Date for the Series C Revolving Credit Facility), the sublimit for
Swing Line Loans shall be agreed solely with the Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay any Class or Classes of
Revolving Credit Loans of any Class or Classes in whole or in part without
premium or penalty provided that (1) such notice must be in a form acceptable to
the Administrative Agent and be received by the Administrative Agent not later
than 11:00 a.m. (New York City time) (A) three (3) Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment
of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
minimum principal amount of $2,000,000, or a whole multiple of $1,000,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding
provided further that prepayments of any Revolving Credit Loans shall be made as
directed by the Borrower to any Class of Loans outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid (and, for the avoidance of doubt, may indicate
the prepayments by more than one Borrower on such date in such amounts so
specified, which, individually may be below any minimum or multiple but which in
aggregate amount on any given date shall satisfy such minimum and multiple
requirements). The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(a), the prepaying Borrower
may in its sole discretion select the Borrowing or Borrowings (and the order of
maturity of principal payments) to be repaid, and such payment shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares or
other applicable share provided for under this Agreement.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $250,000 or

 

100



--------------------------------------------------------------------------------

a whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(b) Mandatory. If for any reason the aggregate Outstanding Amount of Series C
Revolving Credit Loans, Swing Line Loans and L/C Obligations at any time exceeds
the aggregate Series C Revolving Credit Commitments then in effect, the
Outstanding Amount of Series A Revolving Credit Loans exceeds the Series A
Revolving Credit Commitments then in effect, or the Outstanding Amount of Series
B Revolving Credit Loans exceeds the Series B Revolving Credit Commitments then
in effect, the Borrower shall, in each case, promptly prepay the applicable
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Series C Revolving Credit Loans and Swing Line Loans such aggregate Outstanding
Amount exceeds the aggregate Series C Revolving Credit Commitments then in
effect.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

 

101



--------------------------------------------------------------------------------

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments (with “unused” for this Section 2.06 meaning,
for any portion of any Commitment, that no Loans or participations in Letters of
Credit or Swing Line Loans exist in respect of such portion of such Commitment)
of any Class, or from time to time permanently reduce the unused Commitments of
any Class, in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent three (3) Business Day
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000, or any whole multiple of
$1,000,000 in excess thereof or, if less, the entire amount thereof and
(iii) if, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Series C
Revolving Credit Facilities, such sublimit shall be automatically reduced by the
amount of such excess. Except as provided above, the amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of any Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

(b) Mandatory. The Series A Revolving Credit Commitment of each Series A
Revolving Credit Lender shall automatically and permanently terminate on the
Maturity Date with respect to the Series A Revolving Credit Facility. The Series
B Revolving Credit Commitment of each Series B Revolving Credit Lender shall
automatically and permanently terminate on the Maturity Date with respect to the
Series B Revolving Credit Facility. The Series C Revolving Credit Commitment of
each Series C Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date with respect to the Series C Revolving Credit
Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of such Class of
the amount by which such Commitments are reduced (other than the termination of
the Commitment of any Lender as provided in Section 3.07). All commitment fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Series A Revolving Credit Lenders on the Maturity
Date for the Series A Revolving Credit Facility the aggregate principal amount
of all Series A Revolving Credit Loans outstanding on such date. The Borrower
shall repay to the Administrative Agent for the ratable account of the Series B
Revolving Credit Lenders on the Maturity Date for the Series B Revolving Credit
Facility the aggregate principal amount of all Series B Revolving Credit Loans
outstanding on such date. The Borrower shall repay to the Administrative Agent
for the ratable account of the Series C Revolving Credit Lenders on the Maturity
Date for the Series C Revolving Credit Facility the aggregate principal amount
of all Series C Revolving Credit Loans outstanding on such date.

 

102



--------------------------------------------------------------------------------

(b) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date five (5) Business
Days after such Loan is made and (ii) the Maturity Date for the Series C
Revolving Credit Facility.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (other than a Swing Line Loan) shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to (i) in the case of any amount held
by a Series A Revolving Credit Lender, the Series A Default Rate to the fullest
extent permitted by applicable Laws, (ii) in the case of any amount held by a
Series B Revolving Credit Lender, the Series B Default Rate to the fullest
extent permitted by applicable Laws and (iii) in the case of any amount held by
a Series C Revolving Credit Lender, the Series C Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Series A
Default Rate, the Series B Default Rate or the Series C Default Rate shall
accrue or be payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Accrued and unpaid interest on such amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee equal to the Applicable Rate with respect to
Revolving Credit Loan commitment fees times the actual daily amount by which the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders for the
applicable Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans (excluding, for the avoidance of doubt, Swing Line Loans) for such

 

103



--------------------------------------------------------------------------------

Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Fourth Amendment and Restatement Effective Date
until the Maturity Date for the Series A Revolving Credit Facility, the Series B
Revolving Credit Facility or the Series C Revolving Credit Facility, as
applicable, including at any time during which one or more of the conditions in
Article IV are not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date during the first full fiscal quarter to occur after the
Fourth Amendment and Restatement Effective Date, and on the Maturity Date for
such Revolving Credit Facility. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the

 

104



--------------------------------------------------------------------------------

Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

105



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

106



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of (a) the Outstanding Amount of
all Loans (excluding Swing Line Loans) outstanding at such time and (b) if such
Lender is a Series C Revolving Credit Lender, the Outstanding Amount of all L/C
Obligations and Swing Line Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other applicable
Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of any principal or interest on
such Loans or such participations, as the case may be, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable

 

107



--------------------------------------------------------------------------------

share (according to the proportion of (i) the amount of such paying Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered, without further interest thereon.
For avoidance of doubt, the provisions of this paragraph shall not be construed
to apply to (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement as in effect from time to time
(including the application of funds arising from the existence of a Defaulting
Lender) or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. Each Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Fourth Amendment and Restatement Effective Date, by notice to the
Administrative Agent (an “Incremental Loan Request”), request one or more
increases in the amount of the Series C Revolving Credit Commitments (any such
increase, a “Revolving Commitment Increase”) or the establishment of one or more
new revolving credit commitments (any such new commitments (the “New Revolving
Credit Commitments”), collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments” or the “Incremental Commitments”),
whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders. The Incremental Commitments shall be (A) secured by the Collateral on a
pari passu basis with the Liens securing the Revolving Credit Facilities,
(B) secured by the Collateral on a junior Lien basis to the Liens securing the
Revolving Credit Facilities or (C) unsecured.

(b) Incremental Loans. Any Incremental Revolving Credit Commitments effected
through the establishment of one or more new revolving credit commitments not in
the same Facility of any existing Class made on an Incremental Facility Closing
Date shall be designated a separate Class of Incremental Revolving Credit
Commitments for all purposes of this Agreement. On any Incremental Facility
Closing Date on which any Incremental Revolving Credit Commitments of any
Class are effected through the establishment of one or more new revolving credit
commitments (including through any Revolving Commitment Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Revolving Credit Lender of such Class shall make its Commitment
available to the Borrower (when borrowed, an “Incremental Revolving Loan” or an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental

 

108



--------------------------------------------------------------------------------

Revolving Credit Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Credit Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto. Notwithstanding
the foregoing, Incremental Loans may have identical terms to any of the Loans
and be treated as the same Class as any of such Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Revolving Credit Commitments. Incremental
Revolving Credit Commitments may be provided by any existing Lender (but each
existing Lender will not have an obligation to make any Incremental Commitment,
nor will the Borrower have any obligation to approach any existing lenders to
provide any Incremental Commitment) or by any other bank or other financial
institution or other institutional lender (any such other bank or other
financial institution or other institutional lender being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or the “Incremental Lenders”); provided
that the Administrative Agent, each Swing Line Lender and each L/C Issuer shall
have consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s providing such Incremental Commitments to the extent such
consent, if any, would be required under Section 10.07(b) for an assignment of
Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, Investment, or irrevocable repayment,
repurchase or redemption of any Indebtedness, no Event of Default under Sections
8.01(a) or, solely with respect to Holdings and the Borrower, Section 8.01(f)
shall have occurred and be continuing or would exist after giving effect to such
Incremental Commitments, or (y) if otherwise, no Event of Default shall have
occurred and be continuing or would exist after giving effect to such
Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) shall be satisfied (it being understood that all references to
“the date of such Credit Extension” or similar language in such Sections shall
be deemed to refer to the effective date of such Incremental Amendment);
provided that if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, Investment, or irrevocable repayment,
repurchase or redemption of any Indebtedness, there shall be no requirement to
satisfy any or all conditions of Section 4.02(i), instead, the accuracy of the
representations and warranties shall refer to the accuracy of the
representations and warranties that would constitute Specified Representations,
in each case, subject to the provisions set forth herein in connection with
Limited Condition Transactions; provided, further, that the Incremental Lenders
providing such Incremental Commitments may waive the requirement regarding the
accuracy of Specified Representations;

 

109



--------------------------------------------------------------------------------

(iii) [Reserved];

(iv) each Incremental Revolving Credit Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence); and

(v) the aggregate amount of the Incremental Revolving Credit Commitments
incurred after the Fourth Amendment and Restatement Effective Date shall not
exceed the sum of (A) the Incremental Base Amount plus (B) all voluntary
prepayments, repurchases, redemptions and other retirements of Loans,
Incremental Equivalent First Lien Debt or any other Indebtedness that is secured
on a pari passu basis with the Obligations (including any prepayment of the
Revolving Credit Facilities that is accompanied by a corresponding permanent
reduction in commitments hereunder) prior to or simultaneous with the
Incremental Facility Closing Date (excluding voluntary prepayments, repurchases,
redemptions and other retirements of (x) Incremental Revolving Credit
Commitments, to the extent such Incremental Revolving Credit Commitments were
obtained pursuant to clause (D) below, (y) any Incremental Term Loans and
Incremental Revolving Credit Commitments incurred under the Incurrence-Based
Incremental Amount (as each term is defined in the Term Loan Credit Agreement)
under the Term Loan Credit Agreement or (z) any Indebtedness to the extent
funded with a contemporaneous incurrence of long-term funded Indebtedness (other
than revolving loans)) minus (C) (x) the aggregate amount of Incremental
Facilities incurred pursuant to clause (A) and (B) of the Free and Clear
Incremental Amount under and as defined in the Term Loan Credit Agreement as in
effect on the Fourth Amendment and Restatement Effective Date and (y) the
aggregate principal amount of debt incurred under Section 7.03(x) and (y) in
reliance on clause (A) and (B) above, plus (D) additional amounts (including at
any time prior to the utilization of amounts under clauses (A) and/or (B) above)
so long as (1) if such Indebtedness is secured by the Collateral on a pari passu
basis with the Obligations, the Consolidated First Lien Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements are
internally available, does not exceed (x) 4.25 to 1.00 or (y) in the case of any
such Indebtedness incurred to finance a Permitted Acquisition or other
Investment not prohibited hereunder, the Consolidated First Lien Net Leverage
Ratio immediately prior to the incurrence of such Indebtedness and consummation
of such Permitted Acquisition or other Investment, (2) if such Indebtedness is
secured by the Collateral on a junior lien basis to the Liens securing the
Obligations, the Secured Leverage Ratio, determined on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements are internally available, is either (x)

 

110



--------------------------------------------------------------------------------

4.25 to 1.00 or (y) in the case of any such Indebtedness incurred to finance a
Permitted Acquisition or other Investment not prohibited hereunder, the Secured
Leverage Ratio immediately prior to the incurrence of such Indebtedness and
consummation of such Permitted Acquisition or other Investment and (2) if such
Indebtedness is unsecured (or not secured by any portion of the Collateral), the
Fixed Charge Coverage Ratio, determined on a Pro Forma Basis as of the last day
of the most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available, is either not less than (x) 2.00
to 1.00 or (y) in the case of any such Indebtedness incurred to finance a
Permitted Acquisition or other Investment not prohibited hereunder, the Fixed
Charge Coverage Ratio immediately prior to the incurrence of such Indebtedness
and consummation of such Permitted Acquisition or other Investment (the amounts
under the foregoing clauses (A) through (C) are herein referred to as the “Free
and Clear Incremental Amount”, and the amounts under the foregoing clause
(D) are herein referred to as the “Incurrence-Based Incremental Amount” (the
Free and Clear Incremental Amount, together with the Incurrence-Based
Incremental Amount, less the aggregate principal amount of Indebtedness incurred
pursuant to Section 7.03(x) or Section 7.03(y) are herein referred to as the
“Available Incremental Amount”)); provided that no more than $60,000,000 of such
Incremental Commitments in the aggregate (when taken together with all
(i) Incremental Equivalent First Lien Debt and (ii) Incremental Term Loans, and
Incremental Revolving Credit Commitments (each as defined in the Term Loan
Credit Agreement)), may constitute “Priority Payment Lien Obligations” under the
Closing Date Intercreditor Agreement.

The Borrower may elect to use the Incurrence-Based Incremental Amount prior to
the Free and Clear Incremental Amount or any combination thereof, and any
portion of any Incremental Loans incurred in reliance on the Free and Clear
Incremental Amount shall be reclassified, as the Borrower may elect from time to
time, as incurred under the Incurrence-Based Incremental Amount if the Borrower
meets the applicable ratio for the Incurrence-Based Incremental Amount at such
time on a Pro Forma Basis, and if any applicable ratio for the Incurrence-Based
Incremental Amount would be satisfied on a Pro Forma Basis as of the end of any
subsequent fiscal quarter after the initial incurrence of such Incremental
Loans, such reclassification shall be deemed to have automatically occurred
whether or not elected by the Borrower.

For purposes of determining Pro Forma Compliance and any testing of any ratios
in the Incurrence-Based Incremental Amount, (a) the cash proceeds of any
Incremental Loans and any Indebtedness incurred and excluded under clause (b)
shall be excluded in any calculation of “net” Indebtedness in determining
whether such Incremental Loans can be incurred (provided that the use of
proceeds thereof and any other Pro Forma Adjustments shall be included), (b) the
incurrence (including by assumption or guarantee) of any Indebtedness in respect
of the Revolving Credit Facility (and/or any Incremental Revolving Facility (as
defined in the Term Loan Credit Agreement) and any other revolving facilities
included in such calculation) prior to, or simultaneously with, the event for
which the Pro Forma Compliance determination of such ratio or other test is
being made, and/or any incurrence of Indebtedness under the Revolving Credit
Facilities or any other revolving facility that is used to finance working
capital needs of the Borrower and its Restricted Subsidiaries (as reasonably
determined by the Borrower) shall, in each case, be disregarded and (c) it shall
be assumed that all Incremental Revolving Credit Commitments then being
established at such time are fully drawn.

 

111



--------------------------------------------------------------------------------

(e) Required Terms. The terms, provisions and documentation of the the
Incremental Revolving Loans and Incremental Revolving Credit Commitments as the
case may be, of any Class shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, and
except as otherwise set forth herein, to the extent not identical to the
Revolving Credit Commitments, as applicable, each existing on the Incremental
Facility Closing Date, shall be reasonably satisfactory to Administrative Agent
(except for covenants and other provisions applicable only to the periods after
the Latest Maturity Date) (it being understood that to the extent any financial
maintenance covenant is added for the benefit of any facility established
pursuant to any Incremental Commitments, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant is also added (pursuant to the Incremental Amendment
relating to such Incremental Commitments) for the benefit of each
then-outstanding Revolving Credit Facility). In any event:

(i) the Incremental Revolving Credit Commitments and Incremental Revolving Loans
shall be identical to the Revolving Credit Commitments and the Revolving Credit
Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall (x) rank pari passu in right of payment and (y) pari passu or junior
in right of security with the Revolving Credit Loans or may be unsecured (and if
secured, shall be subject to applicable Intercreditor Agreements),

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall not mature earlier than the then Latest Maturity Date and shall not
be subject to any amortization, required prepayments or required commitment
reductions,

(C) the borrowing and repayment of Loans with respect to Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date shall
be made as directed by the Borrower,

(D) shall have an Applicable Rate determined by the Borrower and the applicable
Incremental Lenders; provided, however, that with respect to any Incremental
Revolving Credit Commitments constituting “Priority Payment Lien Obligations”
under the Closing Date Intercreditor Agreement and incurred under any
Incremental Revolving Credit Commitments (a) secured by the Collateral on a pari
passu basis with the then existing Revolving Credit Commitments and (b) that
constitute

 

112



--------------------------------------------------------------------------------

“Priority Payment Lien Obligations” as defined under (and for purposes of) the
Closing Date Intercreditor Agreement, if the All-In Yield applicable to such
Incremental Revolving Credit Commitments shall be greater than the applicable
All-In Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to such applicable existing Revolving
Credit Commitments by more than 50 basis points per annum (the amount of such
excess of the All-In Yield applicable to such Incremental Revolving Credit
Commitments over the sum of the All-In Yield applicable to the applicable
Initial Loans plus 50 basis points per annum, the “Yield Differential”) then the
interest rate (together with the Eurocurrency Rate or Base Rate floor, as
applicable) with respect to the applicable Initial Loans shall be increased by
the applicable Yield Differential (this proviso, the “MFN Protection”);

(E) subject to the provisions of Sections 2.03(m) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments
(x) with a longer maturity date than the Series C Revolving Credit Facility and
(y) with the same Applicable Margin as the Series C Revolving Credit Facility,
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with such Incremental Revolving Credit Commitments and the
Series C Revolving Credit in accordance with their percentage of the such
Incremental Revolving Credit Commitments and the Series C Revolving Credit on
the Incremental Facility Closing Date (and except as provided in Section 2.03(m)
and Section 2.04(g), without giving effect to changes thereto on an earlier
maturity date with respect to Swing Line Loans and Letters of Credit theretofore
incurred or issued),

(F) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made as directed by the Borrower,

(G) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(H) any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Incremental Revolving Credit Commitments
and any original Revolving Credit Commitments) which have more than three
different Maturity Dates, unless the Administrative Agent agrees otherwise.

 

113



--------------------------------------------------------------------------------

(f) Incremental Amendment. Commitments in respect of Incremental Revolving
Credit Commitment shall become Commitments (or in the case of an Incremental
Revolving Credit Commitment to be provided by an existing Revolving Credit
Lender, an increase in such Lender’s applicable Revolving Credit Commitment),
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, any other Loan Party party thereto, each Incremental Lender providing
such Commitments and the Administrative Agent. The Incremental Amendment may,
without the consent of any other Loan Party, Agent or Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14. The Borrower will use
the proceeds of the Incremental Revolving Credit Commitments for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Revolving Credit Commitments, unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facilities,
each of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall make Series C Revolving Credit Loans such that Revolving Credit Loans will
be held by existing Revolving Credit Lenders and Incremental Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the addition of such Incremental Revolving Credit Commitments
to the Revolving Credit Commitments, (b) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) [Reserved.]

(i) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

(j) Notwithstanding the foregoing, Incremental Commitments may be established
and incurred as a means of effectively extending the maturity or effecting a
repricing or a refinancing, in whole or in part, without utilizing any of the
Available Incremental Amount, without regard to whether an Event of Default has
occurred and is continuing and, without regard to the minimums set forth in
Section 2.14(d)(iv), to the extent that the net cash proceeds from the
Incremental Loans are used to prepay Loans (accompanied by a permanent reduction
of the

 

114



--------------------------------------------------------------------------------

related Commitments); provided that (i) the Lenders with respect to any Class of
Loans and Commitments being prepaid are offered the opportunity to participate
in such transaction on a pro rata basis (and on the same terms) and (ii) the
aggregate principal amount of such Class of Loans and Commitments, does not
exceed the sum of (A) the aggregate principal amount of the applicable Class of
Loans and Commitments being prepaid, extended, repriced or refinanced and
terminated, (B) fees and expenses associated with the such prepayment (including
any prepayment premium, penalties or other call protection) and termination and
(C) fees and expenses (including any OID, upfront fees, commitment fees,
amendment fees, arrangement fees, underwriting fees or other fees) related to
the establishment and incurrence of such Incremental Commitments.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Fourth Amendment and Restatement
Effective Date, the Borrower may obtain, from any Lender or any Additional
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Revolving Credit Loans (or unused Revolving Credit
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term Loans), in
the form of Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments, or Other Revolving Credit Loans pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment of Loans with respect
to Other Revolving Credit Commitments after the date of obtaining any Other
Revolving Credit Commitments shall be made as directed by the Borrower,
(2) subject to the provisions of Section 2.03(m) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Extended Revolving Credit Commitments with
(x) with a longer maturity date than the Series C Revolving Credit Facility and
(y) with the same Applicable Margin as the Series C Revolving Credit Facility,
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with such Extended Revolving Credit Commitments and Series
C Revolving Credit Commitments in accordance with their percentage of such
Commitments (and except as provided in Section 2.03(m) and Section 2.04(g),
without giving effect to changes thereto on an earlier maturity date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued),(3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made as directed by
the Borrower and (4) assignments and participations of Other Revolving Credit
Commitments and Other Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02(i) and (ii) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Fourth Amendment and Restatement Effective Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents.

 

115



--------------------------------------------------------------------------------

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15, and the Lenders hereby expressly authorize
the Administrative Agent to enter into any such Refinancing Amendment.

(e) Any secured Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments and Other Revolving Credit Loans (or any other extensions of
credit made pursuant to such Other Revolving Credit Commitments) shall be
subject to the Closing Date Intercreditor Agreement.

(f) Other Term Loans and Other Revolving Credit Commitments may constitute
“Priority Payment Lien Obligations” under the Closing Date Intercreditor
Agreement solely to the extent (and not in a greater amount) that the Revolving
Credit Commitments, in respect of which the applicable Credit Agreement
Refinancing Indebtedness is being obtained constituted “Priority Payment Lien
Obligations” under the Closing Date Intercreditor Agreement.

(g) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.16 Extension of Revolving Credit Loans.

(a) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing

 

116



--------------------------------------------------------------------------------

Revolver Tranche (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Revolver Tranche and
(y) be identical to the Revolving Credit Commitments under the Existing Revolver
Tranche from which such Extended Revolving Credit Commitments are to be amended,
except that: (i) the Maturity Date of the Extended Revolving Credit Commitments
may be delayed to a later date than the Maturity Date of the Revolving Credit
Commitments of such Existing Revolver Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments) which have more than five (5) different Maturity
Dates; (ii) the Effective Yield with respect to extensions of credit under the
Extended Revolving Credit Commitments (whether in the form of interest rate
margin, upfront fees, original issue discount or otherwise) may be different
than the Effective Yield for extensions of credit under the Revolving Credit
Commitments of such Existing Revolver Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made as directed by the Borrower;
provided, further, that (A) in no event shall the final maturity date of any
Extended Revolving Credit Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Revolving Credit Commitments hereunder, (B) any such Extended
Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the Closing Date Intercreditor Agreement and any other
Intercreditor Agreement that is then in effect and (C) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each Revolver
Extension Series of Extended Revolving Credit Commitments incurred under this
Section 2.16 shall be in an aggregate principal amount that is not less than
$10,000,000.

(b) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Revolver Tranche, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16. No Lender shall have any obligation to agree to have any
of its Revolving Credit Commitments amended into Extended Revolving Credit
Commitments pursuant to any Extension Request. Any Revolving Credit Lender
(each, an “Extending Revolving Credit Lender”) wishing to have all or a portion
of its Revolving Credit Commitments under the Existing Revolver Tranche subject
to such Extension Request amended into Extended Revolving Credit Commitments
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount

 

117



--------------------------------------------------------------------------------

of its Revolving Credit Commitments under the Existing Revolver Tranche which it
has elected to request be amended into Extended Revolving Credit Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Revolving Credit
Commitments under the Existing Revolver Tranche, in respect of which Revolving
Credit Lenders, shall have accepted the relevant Extension Request exceeds the
amount of Extended Revolving Credit Commitments requested to be extended
pursuant to the Extension Request, Revolving Credit Commitments subject to
Extension Elections shall be amended Revolving Credit Commitments on a pro rata
basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Revolving Credit
Commitments included in each such Extension Election.

(c) Extension Amendment. Extended Revolving Credit Commitments shall be
established pursuant to an amendment (each, a “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Revolving Credit Lender providing an Extended Revolving Credit Commitment
thereunder, which shall be consistent with the provisions set forth in
Section 2.16(a) above, respectively (but which shall not require the consent of
any other Lender). The effectiveness of any Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Fourth Amendment and Restatement Effective Date other than changes to such legal
opinion resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Revolving Credit Commitments are provided with the benefit of
the applicable Loan Documents. The Borrower may, at its election, specify as a
condition to consummating any Extension Amendment that a minimum amount (to be
determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and as may be waived by the Borrower) of Commitments of any or
all applicable Class be extended. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension Amendment. Each of the
parties hereto hereby agrees that this Agreement and the other Loan Documents
may be amended pursuant to an Extension Amendment, without the consent of any
other Lenders, to the extent (but only to the extent) necessary to (i) reflect
the existence and terms of Extended Revolving Credit Commitments incurred
pursuant thereto, (ii) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(d) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

 

118



--------------------------------------------------------------------------------

(e) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all applicable
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of,

 

119



--------------------------------------------------------------------------------

or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.17(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h)

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each applicable Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each applicable
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default has occurred and is continuing; and (ii) the aggregate obligation of
each applicable Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that Non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the applicable Lenders in accordance with their
Pro Rata Share (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, and subject to Section 10.21, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

120



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable law. If the Borrower,
any Guarantor or other applicable withholding agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the Borrower or any Guarantor
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), such Agent or such Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), if the Borrower or any Guarantor is the applicable withholding
agent, it shall furnish to such Agent or Lender (as the case may be) the
original or a copy of a receipt evidencing payment thereof or other evidence
acceptable to such Agent or Lender. If the applicable withholding agent is a
Person other than a Loan Party or the Administrative Agent, the applicable
Lender or Agent shall be required to establish to the reasonable satisfaction of
the Borrower that the Tax in question is in fact an Indemnified Tax or Other Tax
(and, upon the reasonable written request of the Borrower, to provide copies of
any documentation, including copies of any documentation provided to the
applicable withholding agent, that the Applicable Tax Owner is legally eligible
to provide that would reduce or eliminate such Tax).

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, that arise from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document excluding, in each case, any such
Tax imposed as a result of an Agent or Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”), except for Assignment Taxes resulting from
an assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) The Borrower and each Guarantor agrees to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes imposed on payments
hereunder and Other Taxes payable by such Agent or such Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered by such Agent or Lender (or by an Agent on behalf of
such Lender), accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts shall be conclusive
absent manifest error.

 

121



--------------------------------------------------------------------------------

(d) Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. In addition, each Lender and Agent, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each such Lender and Agent shall, whenever a
lapse in time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly and on or before the date
such documentation expires, becomes obsolete or inaccurate to the Borrower and
the Administrative Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so. Unless the applicable withholding agent has received
forms or other documents satisfactory to it indicating that payments under any
Loan Document to or for a Lender are not subject to withholding Tax or are
subject to such Tax at a rate reduced by an applicable tax treaty, the
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally eligible to deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

 

122



--------------------------------------------------------------------------------

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I-1 hereto to the effect that such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E,
a United States Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, Form W-9, Form W-8IMY or any other required information from
each beneficial owner, as applicable (provided that, if one or more beneficial
owners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate substantially in the form of Exhibit I-4 may be provided
by such Lender on behalf of such beneficial owner), or

(E) in the case of a Lender that receives payments with respect to the Loans
through a nominee that is a “qualified intermediary” as defined in Treasury
Regulation Section 1.1441-1T(e)(5)(ii), either (I) two (2) properly completed
and duly signed copies of an Internal Revenue Service Form W-8IMY (or successor
form) and any attachments thereto by the nominee (A) confirming its qualified
intermediary status, (B) designating the accounts of such Lender for which the
qualified intermediary acts as a qualified intermediary and (C) certifying that
it assumes primary responsibility for withholding under Chapters 3 and 4 of the
Code and for Internal Revenue Service Form 1099 reporting and backup withholding
with respect to such Lender, or (II) two (2) properly completed and duly signed
copies of an Internal Revenue Service Form W-8IMY (or successor form) and any
attachments thereto by the nominee confirming its qualified intermediary status
and any other information (e.g., Internal Revenue Service Form W-8BEN or Form
W-8BEN-E of such Lender) that it is required to provide under the applicable
Treasury Regulations.

 

123



--------------------------------------------------------------------------------

(iii) Each Agent that is a United States person (as defined in
Section 7701(a)(3)) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
Each Agent that is not a United States person (as defined in Section 7701(a)(3)
of the Code) shall deliver to the Borrower and the Administrative Agent two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8ECI with respect to fees received on its own behalf.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the Fourth Amendment and Restatement Effective Date. Solely
for the purposes of determining withholding Taxes imposed under FATCA, from and
after the Fourth Amendment and Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise disadvantageous to such Lender.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01(g) with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section 3.01 shall not be construed to require
any Agent or any Lender to make available its tax returns (or any other
information relating to Taxes that it deems confidential) to the Borrower or any
other person.

 

124



--------------------------------------------------------------------------------

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

 

125



--------------------------------------------------------------------------------

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Fourth Amendment and Restatement Effective Date, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurocurrency Rate Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes indemnified
pursuant to Section 3.01, or any Taxes excluded from the definition of
Indemnified Taxes (other than Taxes excluded under clause (ii) thereof) or Other
Taxes or (ii) reserve requirements contemplated by Section 3.04(c)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining the Eurocurrency Rate Loan (or of maintaining its
obligations to make any Loan), or to reduce the amount of any sum received or
receivable by such Lender, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Fourth Amendment and Restatement Effective Date, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Rate funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and

 

126



--------------------------------------------------------------------------------

payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

127



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loan, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, or a Benchmark Discontinuation
Event has occurred, such Lender’s applicable Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans (or, if such conversion is not
possible, repaid) on the last day(s) of the then current Interest Period(s) for
such Eurocurrency Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and the
Borrower may revoke any pending request of a Borrowing, conversion to or
continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or interest periods, the Eurocurrency Rate component
shall no longer be utilized in determining the Base Rate and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

128



--------------------------------------------------------------------------------

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations, including,
without limitation, Obligations owing under Section 3.05, of the Borrower owing
to such Lender relating to the Loans and participations held by such Lender as
of such termination date and (2) in the case of an L/C Issuer, repay all
Obligations of the Borrower owing to such L/C Issuer relating to the Loans and
participations held by the L/C Issuer as of such termination date and cancel or
backstop on terms satisfactory to such L/C Issuer any Letters of Credit issued
by it; provided that in the case of any such termination of a Non-Consenting
Lender such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i) or, with respect to a Class vote, clause
(iii). Notwithstanding the foregoing, no Lender may be both a Series A Revolving
Credit Lender and a Series B Revolving Credit Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned

 

129



--------------------------------------------------------------------------------

Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Fourth Amendment and Restatement Effectiveness.

The effectiveness of this Agreement is subject to satisfaction of the following
conditions precedent, except as otherwise agreed between the Borrower and the
Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

130



--------------------------------------------------------------------------------

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two (2) Business Days in advance of the Fourth Amendment and
Restatement Effective Date;

(iv) each Collateral Document set forth in Schedule 1.01C hereto required to be
executed on or prior to the Fourth Amendment and Restatement Effective Date as
indicated on such schedule, duly executed by each Loan Party thereto, together
with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Fourth
Amendment and Restatement Effective Date;

(vi) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties;

(vii) an opinion from Snell & Wilmer L.L.P., Utah counsel to the Loan Parties;
and (viii) a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
(after giving effect to the Transactions) substantially in the form attached
hereto as Exhibit D-2.

(b) All fees and expenses required to be paid hereunder and invoiced at least
three (3) Business Days before the Fourth Amendment and Restatement Effective
Date (except as reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial fundings under the Revolving Credit Facilities,
including fees pursuant to the Engagement Letter.

 

131



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Since December 31, 2018, there has not been any Material Adverse Effect on
the Borrower and its Restricted Subsidiaries, taken as a whole.

(e) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(f) No Default shall exist or would result from such proposed Credit Extension,
or from the application of the proceeds therefrom or the consummation of any of
the Transactions.

(g) The Arrangers shall have received the Annual Financial Statements and the
Quarterly Financial Statements.

(h) The Administrative Agent shall have received at least three days prior to
the Fourth Amendment and Restatement Effective Date all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act that has been requested by the Administrative Agent in
writing at least 15 days prior to the Fourth Amendment and Restatement Effective
Date. If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall have delivered to the
Administrative Agent a Beneficial Ownership Certification.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fourth Amendment and Restatement
Effective Date specifying its objection thereto.

Section 4.02 Conditions to All Credit Extensions on or after the Fourth
Amendment and Restatement Effective Date.

The obligation of each Lender to honor any Request for Credit Extension after
the initial Request for Credit Extension on or after the Fourth Amendment and
Restatement Effective Date (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans and other than a Request for Credit Extension for an Incremental Facility
which shall be governed by Section 2.14(d)) is subject to the following
conditions precedent:

 

132



--------------------------------------------------------------------------------

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower or after the Fourth Amendment and
Restatement Effective Date shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(i), and (ii) (or, in the case of
a Request for Credit Extension for an Incremental Facility, the conditions
specified in Section 2.14(d)) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders (i) on the Fourth Amendment and
Restatement Effective Date that both before and after giving effect to this
Agreement, (x) the representations and warranties of the Borrower and each
Subsidiary Guarantor contained in this Article V of this Agreement and any other
Loan Document are true and correct in all material respects on and as of Fourth
Amendment and Restatement Effective Date with the same effect as though made on
the Fourth Amendment and Restatement Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective date and (y) the Fourth Amendment and Restatement Effective
Date Representation is true and correct and (ii) at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article IV) that:

 

133



--------------------------------------------------------------------------------

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization to the
extent such concept exists in such jurisdiction, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business as currently
conducted and (ii) in the case of the Loan Parties, execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect. The Obligations constitute
“Priority Payment Lien Obligations” as defined under (and for purposes of) the
Closing Date Intercreditor Agreement.

Section 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

134



--------------------------------------------------------------------------------

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b) Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06 Litigation.

Except as set forth in Schedule 5.06 hereto, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues (other than actions,
suits, proceedings and claims in connection with the Transactions) that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

The Borrower and each of its Restricted Subsidiaries has good record title to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth in Schedule 5.07
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Matters.

Except as specifically disclosed in Schedule 5.08 hereto or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

135



--------------------------------------------------------------------------------

(a) each Loan Party and its respective properties and operations are and have
been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Borrower, Real Property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that would reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or would reasonably be expected to
result in the Borrower incurring any Environmental Liability; and

(d) to the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property or facilities owned, operated or leased by any of the Loan Parties
or the knowledge of the Borrower, Real Property or facilities formerly owned,
operated or leased by the Loan Parties that would reasonably be expected to
result in the Company incurring any Environmental Liability.

Section 5.09 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, income, profits
or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

Section 5.10 ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than PBGC premiums due but not
delinquent under Section 4007 of ERISA); (iii) neither any Loan Party,
Restricted Subsidiary nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243

 

136



--------------------------------------------------------------------------------

of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan Party,
Restricted Subsidiary nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA; except, with respect to
each of the foregoing clauses of this Section 5.10(b), as would not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 5.11 Subsidiaries; Equity Interests.

As of the Fourth Amendment and Restatement Effective Date (after giving effect
to the Transactions), no Loan Party has any material Subsidiaries other than
those specifically disclosed in Schedule 5.11 hereto, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party)
in such material Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 7.01. As of the Fourth Amendment and Restatement
Effective Date, Schedules 1(a) and 5(a) to the Perfection Certificate (a) set
forth the name and jurisdiction of each Domestic Subsidiary that is a Loan
Party, (b) set forth the ownership interest of the Borrower and any other
Subsidiary thereof in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Fourth Amendment and
Restatement Effective Date pursuant to the Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) (i) The Borrower is not engaged nor will it engage, principally or as one of
its important activities, in the business of (1) purchasing or carrying Margin
Stock or (2) extending credit for the purpose of purchasing or carrying Margin
Stock, in each case of the foregoing clauses (1) and (2) in a manner that
violates Regulation U of the Board of Governors of the United States Federal
Reserve System and (ii) no proceeds of any Borrowings or drawings under any
Letter of Credit will be used for any purpose that violates Regulation U of the
Board of Governors of the United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of their
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially

 

137



--------------------------------------------------------------------------------

misleading. With respect to projected financial information and pro forma
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.14 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from the Borrower or any of its Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

Section 5.15 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of the
Borrower, such IP Rights do not conflict with the rights of any Person, except
to the extent the absence of such IP Rights and such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any of the Restricted Subsidiaries in the operation of their
respective businesses as currently conducted infringes upon any IP Rights held
by any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the IP Rights, is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or any of the
Restricted Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, to the knowledge of the Borrower, as
of the Fourth Amendment and Restatement Effective Date, all registrations listed
in Schedule 12(a) or 12(b) to the Perfection Certificate are valid and in full
force and effect, except, in each case, to the extent failure to own or possess
such right to use or of such registrations to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

Section 5.16 Solvency.

On the Fourth Amendment and Restatement Effective Date, after giving effect to
the Transactions, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

 

138



--------------------------------------------------------------------------------

Section 5.17 Subordination of Junior Financing.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

Section 5.18 USA Patriot Act.

(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c) Neither Holdings nor any of its Subsidiaries, nor to the knowledge of any
Loan Party, any director, officer, employee, agent or controlled affiliate
thereof, is currently the subject of any Sanctions nor is Holdings or any of its
Subsidiaries located, organized or resident in a Designated Jurisdiction. The
proceeds of the Loans or Letter of Credit will not, to the knowledge of the
Borrower, be made available to any Person for the purpose of financing the
activities of any Person currently the subject of any Sanctions.

Section 5.19 Security Documents.

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to the Administrative Agent or the administrative agent
under the Term Loan Credit Agreement of any Pledged Debt and any Pledged Equity
required to be delivered pursuant to the applicable Collateral Documents), are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, except as otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, a legal, valid, enforceable and perfected first
priority Lien on all right, title and interest of the respective Loan Parties in
the Collateral described therein.

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,

 

139



--------------------------------------------------------------------------------

perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Fourth Amendment and Restatement Effective Date and
until required pursuant to Section 6.13 or 4.01(a)(iv), the pledge or creation
of any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Fourth Amendment and Restatement Effective Date pursuant to
Section 4.01(a)(iv).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Fourth Amendment and Restatement Effective Date, the Borrower shall (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) and shall
cause each of its Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the SEC, within ninety (90) days after the end of the
each fiscal year commencing with the fiscal year ending December 31, 2019), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not contain any qualifications or exceptions as to
the scope of such audit or any “going concern” explanatory paragraph or like
qualification (excluding any “emphasis of matter” paragraph) (other than
resulting from (x) activities, operations, financial results or liabilities of
any Unrestricted Subsidiary, (y) the impending maturity of any Indebtedness and
(z) any prospective default under any financial covenant);

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the SEC, within forty-five (45) days after the end of
each of the first three (3) fiscal quarters of each fiscal year of the
Borrower), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended,

 

140



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) [Reserved]; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower (or any direct or indirect parent of the
Borrower) or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of the Borrower, such information is accompanied by unaudited
consolidating information (whether in footnote format or otherwise) that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Restricted Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02 hereto; or (ii) on which such documents are posted on the Borrower’s
behalf on Debtdomain, Roadshow Access (if applicable) or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall

 

141



--------------------------------------------------------------------------------

notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debtdomain, ClearPar
or a substantially similar electronic transmission system (the “Platform”)
unless the Administrative Agent and/or the Arrangers are explicitly told in
writing by or on behalf of the Borrower that such materials should not be made
available to the Lenders and the L/C Issuer and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such

 

142



--------------------------------------------------------------------------------

registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02; provided
that notwithstanding the foregoing, the obligations in this Section 6.02(b) may
be satisfied so long as such information is publicly available on the SEC’s
EDGAR website;

(c) promptly after the furnishing thereof, copies of any material notices
received by any Loan Party (other than in the ordinary course of business) or
material statements or material reports furnished to any holder of debt
securities (other than in connection with any board observer rights) of any Loan
Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Secured High Yield Notes Indenture or any Unsecured High Yield Notes Indenture
and, in each case, any Permitted Refinancing thereof in each case in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Fourth
Amendment and Restatement Effective Date or the date of the last such report,
(ii) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the Fourth Amendment and Restatement Effective Date or the
most recent list provided); and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

Section 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; or

(b) of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

143



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

Preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization except (x) in a transaction
permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary may merge
or consolidate with any other Restricted Subsidiary, and (a) take all reasonable
action to maintain all rights, privileges (including its good standing where
applicable in the relevant jurisdiction), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of (a) (other than with respect to the Borrower) or (b), to the extent
(i) that failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or (ii) pursuant to any
transaction permitted by Article VII.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

Section 6.07 Maintenance of Insurance.

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Each such policy of insurance shall
as appropriate (i) name the Administrative Agent, on behalf of the Lenders, as
an additional insured thereunder as its interest may appear or (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as loss payee
thereunder.

 

144



--------------------------------------------------------------------------------

Section 6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of the Borrower or a Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

145



--------------------------------------------------------------------------------

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Excluded Subsidiary)
by any Loan Party (including, without limitation, upon the formation of any
Material Domestic Subsidiary that is a Delaware Divided LLC), or the designation
in accordance with Section 6.14 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Excluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary ceasing to qualify as an Excluded Subsidiary:

(i) within 60 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the
Intercompany Note and other security agreements and documents as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Fourth Amendment and Restatement Effective Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver to the
Administrative Agent any and all certificates representing Equity Interests (to
the extent certificated) and intercompany notes (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;

(C) take and cause such Material Domestic Subsidiary that is required to become
a Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Material Domestic Subsidiary to take whatever action
(including the filing of UCC financing statements and delivery of stock and
membership interest certificates) as

 

146



--------------------------------------------------------------------------------

may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in writing in its discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties to the Administrative Agent as to such
matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;

(iii) [Reserved]; and

(iv) if reasonably requested by the Administrative Agent, within sixty (60) days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent and other
items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Original Closing Date
and subject to the Collateral and Guarantee Requirement, but not specifically
covered by the preceding clauses (i), (ii) or (iii) or clause (b) below.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement.

 

147



--------------------------------------------------------------------------------

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time after the Fourth Amendment and Restatement
Effective Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of any Secured High Yield Notes, any
Unsecured High Yield Notes or any Junior Financing and (iii) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Fourth Amendment and Restatement Effective
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value as determined in good
faith by the Borrower of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Borrower at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

Section 6.15 Maintenance of Ratings.

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Revolving Credit Facilities from each of S&P and Moody’s.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations under Treasury Services
Agreements or obligations under Secured Hedge Agreements) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), then from
and after the Fourth Amendment and Restatement Effective Date, the Borrower
(and, with respect to Section 7.14 only, Holdings) shall not and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

148



--------------------------------------------------------------------------------

(a) Liens securing Indebtedness incurred pursuant to (1) any Loan Document,
(2) the Secured High Yield Notes, (3) the Term Loan Credit Agreement (to the
extent permitted to be secured Indebtedness thereunder in the case of
Incremental Loans (as defined in the Term Loan Credit Agreement as in effect on
the date hereof)), (4) Section 7.03(g) (to the extent such Indebtedness is
permitted to be secured and such Indebtedness is subject to the Closing Date
Intercreditor Agreement or, if intended or required to be junior secured, a
Junior Lien Intercreditor Agreement) and (5) Section 7.03(m) (limited, in the
case of this clause (5), to Indebtedness in an amount not to exceed the greater
of $97,500,000 and 15% of Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
internally available) and any Permitted Refinancing of any of the foregoing;

(b) Liens existing on the Fourth Amendment and Restatement Effective Date and,
with respect to each such Lien securing amounts in excess of $10,000,000, listed
in Schedule 7.01(b) hereto and any modifications, replacements, renewals,
refinancings or extensions thereof; provided that (i) the Lien does not extend
to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof, and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than sixty (60) days or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than sixty (60) days or if more than sixty
(60) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) and letters of credit, bank guarantees or bankers acceptances
and completion guarantees, in each case, issued or incurred in the ordinary
course of business;

 

149



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries, taken as a whole;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business or consistent with past practice which do not (i) interfere
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) secure any Indebtedness or (iii) are
permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or consistent with past practice or
(ii) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such person to facilitate
the purchase, shipment or storage of such inventory or other goods in the
ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances or Cash Equivalents in favor of (x) the seller of
any property to be acquired in an Investment permitted pursuant to Sections
7.02(g), (i) and (n) or, to the extent related to any of the foregoing,
Section 7.02(r) to be applied against the purchase price for such Investment or
(y) the buyer of any property to be Disposed of pursuant to Sections 7.05(j),
(o) or (t) to secure obligations in respect of indemnification, termination fee
or similar seller obligations, and (ii) consisting of an agreement to Dispose of
any property in a Disposition permitted under Section 7.05, in each case, solely
to the extent such Investment or Disposition, as the case may be, would have
been permitted on the date of the creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Borrower or any Subsidiary Guarantor;

 

150



--------------------------------------------------------------------------------

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, replacement, lease, expansion, development, installation, relocation,
renewal, maintenance, upgrade or improvement of such asset subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Financing Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Financing Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

(v) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness permitted under Section 7.03;

 

151



--------------------------------------------------------------------------------

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Fourth Amendment and Restatement Effective Date (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03;

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (u) and (w) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness); provided further that
if the obligations subject to such Liens being modified, replaced, renewed or
extended were subject to the Closing Date Intercreditor Agreement and/or the
Junior Lien Intercreditor Agreement, the obligations to be subject to such
modified, replacement, renewed or extended Liens shall be subject to the Closing
Date Intercreditor Agreement and/or the Junior Lien Intercreditor Agreement, in
each case in a capacity no less favorable to the Lenders then that which it was
prior to such refinancing, refunding, replacement, amendment, extension or
modification;

(bb) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $130,000,000 and 20% of
Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters for which financial statements are internally available, in each
case determined as of the date of incurrence;

 

152



--------------------------------------------------------------------------------

(cc) Liens securing Indebtedness of the Borrower or a Restricted Subsidiary, so
long as after giving effect to such Indebtedness and such Liens on a Pro Forma
Basis, the Secured Leverage Ratio is no greater than 4.25:1.00; provided that to
the extent such Liens are on Collateral, such Liens are subject to the Closing
Date Intercreditor Agreement and, if such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations, a Junior Lien Intercreditor Agreement;

(dd) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that (x) any such Liens
securing any Permitted Refinancing in respect of Permitted First Priority
Refinancing Debt are subject to the Closing Date Intercreditor Agreement and
(y) any such Liens securing any Permitted Refinancing in respect of Permitted
Second Priority Refinancing Debt are subject to the Junior Lien Intercreditor
Agreement;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(gg) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(hh) Liens securing any Permitted Refinancing directly or indirectly permitted
under Section 7.03(b), (s), (u) or (x) that are secured by Liens on the same
assets as the Liens securing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended by such Permitted Refinancing, plus
improvements, accessions, dividends, distributions, proceeds or products thereof
and after-acquired property;

(ii) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(jj) Liens on Equity Interests of any Unrestricted Subsidiary that secure
Indebtedness of such Unrestricted Subsidiary;

(kk) Liens to secure Indebtedness permitted under Sections 7.03(s), or 7.03(x);
provided that an Other Debt Representative acting on behalf of the holders of
such Indebtedness shall have become party to (i) if such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations, the Junior Lien Intercreditor Agreement (if any)
as a “Senior Representative” (or similar term, in each case, as defined in the
Junior Lien Intercreditor Agreement), if applicable, and the Closing Date
Intercreditor Agreement or (ii) if such Indebtedness is secured by the
Collateral on a junior Lien basis to the Liens securing the Obligations, the
Junior Lien Intercreditor Agreement as a “Junior Priority Representative” (or
similar term, in each case, as defined in the Junior Lien Intercreditor
Agreement); and

 

153



--------------------------------------------------------------------------------

(ll) Liens on cash or Cash Equivalents to secure Indebtedness permitted under
Section 7.03(f) or (l).

It is understood that apart from (A) the Revolving Credit Facilities in the
principal amount in effect on the Fourth Amendment and Restatement Effective
Date, (B) Incremental Commitments permitted to be incurred by the Borrower under
Section 2.14 as “Priority Payment Lien Obligations) (less the amount under
clause (C) below), (C) Incremental Equivalent First Lien Debt permitted to be
incurred by the Borrower under Section 7.03 (for the avoidance of doubt subject
to the maximum amount of “Priority Payment Lien Obligations” permitted by
Section 2.14(d)(v)) and (D) the amount of Incremental Term Loans and Incremental
Revolving Credit Commitments (in each case, as defined in the Term Loan Credit
Agreement) permitted to be incurred as “Priority Payment Lien Obligations” under
the Term Loan Credit Agreement as in effect on the Fourth Amendment and
Restatement Effective Date, no obligations secured by a Lien permitted hereunder
shall constitute “Priority Payment Lien Obligations” under the Closing Date
Intercreditor Agreement.

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity and (iii) for any
other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under clause
(iii) above shall not exceed $15,000,000;

(c) Investments by the Borrower or any of the Restricted Subsidiaries in the
Borrower or any of the Restricted Subsidiaries; provided that (x) any such
Investments made pursuant to this clause (c) by any Person that is not a Loan
Party shall be subordinated in right of payments to the Loans and (y) any
Investment made by any Loan Party in any Person that is not a Loan Party shall
either (i) be made in the ordinary course of business or consistent with past
practice or (ii) be evidenced by a note pledged as Collateral on a first
priority basis for the benefit of the Obligations, which note shall be in form
and substance reasonably satisfactory to the Administrative Agent (it being
understood that an Intercompany Note shall be satisfactory to the Administrative
Agent);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

154



--------------------------------------------------------------------------------

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (h)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Fourth Amendment and
Restatement Effective Date or made pursuant to legally binding written contracts
in existence on the Fourth Amendment and Restatement Effective Date and, with
respect to each such Investment in excess of $10,000,000, set forth in
Schedule 7.02(f) hereto and any modification, replacement, renewal, reinvestment
or extension thereof and (ii) existing on the Fourth Amendment and Restatement
Effective Date by the Borrower or any Restricted Subsidiary in the Borrower or
any other Restricted Subsidiary and any modification, renewal or extension
thereof; provided, that the amount of any such Investment may be increased in
such extension, modification or renewal as required by the terms of such
Investment or binding commitment as in existence on the Fourth Amendment and
Restatement Effective Date (including as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities)
or (ii) as otherwise permitted under this Agreement;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person, in each case, that becomes a Restricted Subsidiary
or division or line of business of a Person (or any subsequent Investment made
in a Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving effect thereto: (a) [reserved]; (b) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; and (c) to the
extent required by the Collateral and Guarantee Requirement, (A) the property,
assets and businesses acquired in such purchase or other acquisition shall
constitute Collateral and (B) any such newly created or acquired Subsidiary
(other than an Excluded Subsidiary or an Unrestricted Subsidiary) shall become
Guarantors, in each case, in accordance with Section 6.11 (any such acquisition,
a “Permitted Acquisition”);

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or consistent with past
practice or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

 

155



--------------------------------------------------------------------------------

(m) loans and advances to any direct or indirect parent of the Borrower not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;

(n) Investments in an aggregate amount outstanding pursuant to this clause (n)
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) the greater of
$260,000,000 and 40% of Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
internally available (in each case, net of any return in respect thereof,
including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) plus (y) the Cumulative Credit at
such time plus (z) the Available RP Capacity Amount;

(o) advances of payroll payments to employees in the ordinary course of business
or consistent with past practice;

(p) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Equity Interests of
the Borrower (or any direct or indirect parent of the Borrower);

(q) Investments of a Restricted Subsidiary acquired after the Fourth Amendment
and Restatement Effective Date or of a corporation merged or amalgamated or
consolidated into the Borrower or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Fourth Amendment
and Restatement Effective Date to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02 (other than Investments made pursuant to clauses (c),
(e), (f) and (i) of this Section 7.02);

(s) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Financing Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business or
consistent with past practice;

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;

 

156



--------------------------------------------------------------------------------

(u) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person (including, to the extent constituting an Investment, in assets of a
Person that represent substantially all of its assets or a division, business
unit or product line, including research and development and related assets in
respect of any product) that is engaged directly or through entities that will
be Restricted Subsidiaries in a Similar Business if as a result of such
Investment: (i) such Person becomes a Restricted Subsidiary or (ii) such Person,
in one transaction or a series of related transactions, is amalgamated, merged
or consolidated with or into, or transfers or conveys substantially all of its
assets (or such division, business unit or product line) to, or is liquidated
into, the Borrower or a Restricted Subsidiary, and, in each case, any Investment
held by such Person; provided, that such Investment was not acquired by such
Person in contemplation of such acquisition, merger, amalgamation, consolidation
or transfer;

(v) Investments in a Similar Business taken together with all other investments
made pursuant to this clause (v) that are at that time outstanding not to exceed
the greater of $260,000,000 and 40% of Consolidated EBITDA for the most recently
ended period of four consecutive fiscal quarters for which financial statements
are internally available (in each case, determined on the date such Investment
is made, with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(w) Investments, the payment for which consists of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, or any of its direct or indirect
parent companies; provided, that such Equity Interests will not increase the
Cumulative Credit;

(x) repurchase of High Yield Notes;

(y) Investments (i) by the Captive Insurance Subsidiary made in the ordinary
course of its business or consistent with past practice and (ii) in the Captive
Insurance Subsidiary in the ordinary course of business or required under
statutory or regulatory authority applicable to such Captive Insurance
Subsidiary;

(z) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
clause (z) that are at that time outstanding, not to exceed the greater of
$130,000,000 and 20% of Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
internally available (in each case, determined on the date such Investment is
made, with the fair market value of each Investment being measured at the time
made and without giving effect to subsequent changes in value);

(aa) Investments in Unrestricted Subsidiaries having an aggregate fair market
value taken together with all other Investments made pursuant to this clause
(aa) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of (a) $40,000,000 and (b) 6.0% of
Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters for which financial statements are internally available at the
time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to sub-sequent changes in
value);

 

157



--------------------------------------------------------------------------------

(bb) the contribution, assignment, licensing, sub-licensing or other Investment
of IP Rights or other general intangibles pursuant to any intercompany license
agreements and any other Investments made in connection therewith;

(cc) Investments constituting promissory notes or the non-cash portion of
consideration, in each case, received in a Disposition permitted by
Section 7.05;

(dd) Investments constituting Permitted Intercompany Activities;

(ee) Investments that are made in (i) an amount equal to the amount of Excluded
Contributions previously received and the Borrower elects to apply under this
clause (ee) less any Restricted Payments made under Section 7.06(l)(a) or
(ii) without duplication with clause (i), in an amount equal to the Net Proceeds
from a Disposition in respect of property or assets acquired after the Fourth
Amendment and Restatement Effective Date, if the acquisition of such property or
assets was financed with Excluded Contributions;

(ff) earnest money deposits required in connection with Permitted Acquisitions
(or similar Investments);

(gg) contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of
Holdings or the Borrower; and (hh) Investments to the extent required by
applicable rules under the Exchange Act or by any Governmental Authority,
including any Investment made in order to avoid any early warning or notice
requirements under such rules or requirements.

For purposes of determining compliance with this Section 7.02, in the event that
an item of Investment meets the criteria of more than one of the categories of
Investments described above, the Borrower may, in its sole discretion, classify
or later divide, classify or reclassify all or a portion of such item of
Investment or any portion thereof in a manner that complies with this
Section 7.02 and will only be required to include the amount and type of such
Investment in one or more of the above clauses. In the event that a portion of
the Investments could be classified as incurred under a “ratio-based” basket
(giving pro forma effect to the making of such Investments), the Borrower, in
its sole discretion, may classify such portion of such Investment as having been
incurred pursuant to such “ratio-based” basket and thereafter the remainder of
the Investments as having been incurred pursuant to one or more of the other
clauses of this Section 7.02 and if any such test would be satisfied in any
subsequent fiscal quarter following the relevant date of determination, then
such reclassification shall be deemed to have automatically occurred at such
time.

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

 

158



--------------------------------------------------------------------------------

(a) (i) Indebtedness of any Loan Party under the Loan Documents and
(ii) Indebtedness incurred by the Borrower under the Term Loan Credit Agreement
and any Permitted Refinancings of such Indebtedness incurred under this clause
(a)(ii); provided that the outstanding aggregate principal amount of all
Indebtedness incurred or issued under this clause (a)(ii) shall not exceed the
sum of (x) the aggregate principal amount of Loans (as defined in the Term Loan
Credit Agreement) outstanding as of the date hereof plus (y) the aggregate
principal amount of Incremental Loans (as defined in the Term Loan Credit
Agreement) permitted to be incurred by the Borrower under Section 2.14 of the
Term Loan Credit Agreement as in effect on the date hereof;

(b) Indebtedness (i) outstanding on the Fourth Amendment and Restatement
Effective Date and, with respect to such Indebtedness with a principal amount in
excess of $10,000,000, listed in Schedule 7.03(b) hereto and any refinancing
thereof and (ii) intercompany Indebtedness outstanding on the Fourth Amendment
and Restatement Effective Date and any refinancing thereof, of which any amount
owed by a Restricted Subsidiary that is not a Loan Party to a Loan Party shall
be evidenced by an Intercompany Note; provided that (x) any Indebtedness
advanced by any Person that is not a Loan Party to any Loan Party pursuant to
this clause (b) shall be subordinated in right of payment to the Loans and
(y) any Indebtedness advanced by any Loan Party to any Person that is not a Loan
Party shall either (i) be made in the ordinary course of business or consistent
with past practice or (ii) be evidenced by a note pledged as Collateral on a
first priority basis for the benefit of the Obligations, which note shall be in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood that an Intercompany Note shall be satisfactory to the Administrative
Agent);

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary (other than Guarantees by a Foreign Subsidiary of Indebtedness of
another Foreign Subsidiary) of any Indebtedness constituting a Specified Junior
Financing Obligation shall be permitted unless such guaranteeing party shall
have also provided a Guarantee of the Obligations on the terms set forth herein
and (B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party); provided that (x) any such Indebtedness advanced by any Loan Party
to any Person that is not a Loan Party shall either (i) be made in the ordinary
course of business or consistent with past practice or (ii) be evidenced by an
Intercompany Note and (y) any such Indebtedness advanced by any Person that is
not a Loan Party to any Loan Party shall be subordinated in right of payment to
the Loans (for the avoidance of doubt, any such Indebtedness owing by a Loan
Party to a Restricted Subsidiary that is not a Loan Party shall be deemed to be
expressly subordinated in right of payment to the Loans unless the terms of such
Indebtedness expressly provided otherwise);

 

159



--------------------------------------------------------------------------------

(e) (i) Attributable Indebtedness and other Indebtedness (including Financing
Leases) financing an acquisition, construction, repair, replacement, lease,
expansion, development, installation, relocation, renewal, maintenance, upgrade
or improvement of a fixed or capital asset incurred by Holdings, the Borrower or
any Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease, expansion, development, installation,
relocation, renewal, maintenance, upgrade or improvement of the applicable asset
and any Permitted Refinancing thereof in an aggregate amount not to exceed the
greater of $52,000,000 and 8.0% of Consolidated EBITDA for the most recently
ended period of four consecutive fiscal quarters for which financial statements
are internally available, in each case determined at the time of incurrence
(together with any Permitted Refinancings thereof but without giving effect to
any increase in principal amount permitted under clause (a) of the proviso to
the definition of “Permitted Refinancing”) at any time outstanding,
(ii) Attributable Indebtedness arising out of any sale and lease-back
transaction or lease lease-back transactions permitted by Section 7.05 and
(iii) any Permitted Refinancing of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) (i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance or assumed in connection with any Permitted Acquisition or other
Investment permitted hereunder; provided that such assumed Indebtedness is not
incurred in contemplation of such Permitted Acquisition or other Investment, and
any Permitted Refinancing thereof; provided further that, after giving pro forma
effect to such Permitted Acquisition or other Investment and the incurrence or
assumption of such Indebtedness, the aggregate amount of such Indebtedness does
not exceed (x) $100,000,000 at any time outstanding, plus (y) any additional
amount of such Indebtedness so long as (A) if such Indebtedness is secured by
the Collateral on a pari passu basis with the Facilities, either (1) the
Consolidated First Lien Net Leverage Ratio determined on a Pro Forma Basis would
not exceed the Consolidated First Lien Net Leverage Ratio immediately prior
thereto or (2) the Borrower could incur $1.00 of Permitted First Lien Ratio
Debt, (B) if such Indebtedness is secured by the Collateral on a junior Lien
basis to the Facilities, either (1) the Secured Leverage Ratio determined on a
Pro Forma Basis would not exceed the Secured Leverage Ratio immediately prior
thereto or (2) the Borrower could incur $1.00 of Permitted Junior Secured Ratio
Debt or (C) if such Indebtedness is unsecured or not secured by all or any
portion of the Collateral (and including all such Indebtedness of Restricted
Subsidiaries that are not Loan Parties), either (1) the Fixed Charge Coverage
Ratio determined on a Pro Forma Basis would be greater than or equal to the
Fixed Charge Coverage Ratio immediately prior thereto or (2) the Borrower could
incur $1.00 of Permitted Unsecured Ratio Debt; provided that in the case of
clause (y) any such Indebtedness incurred by a Restricted Subsidiary that is not
a Loan Party, together with any Indebtedness incurred by a Restricted Subsidiary
that is not a Loan Party pursuant to Section 7.03(s), does not exceed in the
aggregate at any time outstanding the greater of $110,000,000 and 17.5% of
Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters for which financial statements are internally available, in each
case determined at the time of incurrence and (ii) any Permitted Refinancing
thereof;

 

160



--------------------------------------------------------------------------------

(h) Indebtedness representing deferred compensation or similar arrangements to
any future, present or former employees, directors, officers, managers, members,
partners, independent contractors or consultants of the Borrower (or any direct
or indirect parent thereof) or any of its Restricted Subsidiaries incurred in
the ordinary course of business or consistent with past practice;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
the Restricted Subsidiaries to future, present or former officers, managers,
members, independent contractors, consultants, directors and employees, their
respective Controlled Investment Affiliates or Immediate Family Members, in each
case, to finance the purchase or redemption of Equity Interests of the Borrower
or any direct or indirect parent of the Borrower permitted by Section 7.06;

(j) Indebtedness incurred by the Borrower or any Restricted Subsidiary prior to
the Fourth Amendment and Restatement Effective Date or thereafter in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earn-outs) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred purchase price, earn-outs or other similar
arrangements incurred by such Person prior to the Fourth Amendment and
Restatement Effective Date or thereafter in connection with Permitted
Acquisitions or any other Investment expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of
$195,000,000 and 30% of Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
internally available;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(p) obligations in respect of self-insurance and obligations in respect of
stays, customs, performance, bid, appeal and surety bonds and performance and
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;

 

161



--------------------------------------------------------------------------------

(q) Indebtedness in respect of the (i) Unsecured High Yield Notes(including any
guarantees by the Guarantors thereof) and any Permitted Refinancing thereof,
(ii) Secured 7.875% Notes Due 2022 (including any guarantees by the Guarantors
thereof) and any Permitted Refinancing thereof, (iii) [reserved], (iv) Secured
8.500% Notes Due 2024 (including any guarantees by the Guarantors thereof) and
any Permitted Refinancing thereof and (v) Secured 6.75% Notes Due 2027
(including any guarantees by the Guarantors thereof) and any Permitted
Refinancing thereof;

(r) Indebtedness incurred by any Subsidiary of the Borrower that is not a Loan
Party which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (r) and then outstanding, does not exceed the
greater of $52,000,000 and 8.0% of Consolidated EBITDA for the most recently
ended period of four consecutive fiscal quarters for which financial statements
are internally available, in each case determined at the time of incurrence;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(u) and then outstanding, does not exceed the greater of $260,000,000 and 40.0%
of Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters for which financial statements are internally available
(excluding, solely when calculating Total Assets for purposes of this
Section 7.3(u), the assets of any Person that is not a Foreign Subsidiary), in
each case determined at the time of incurrence;

(v) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Borrower or
any of the Restricted Subsidiaries;

(w) Indebtedness, Disqualified Equity Interests or Preferred Stock of the
Borrower or any Restricted Subsidiary in an aggregate principal amount or
liquidation preference up to 100% of the net cash proceeds received by the
Borrower since immediately after the Fourth Amendment and Restatement Effective
Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case, other than Excluded
Contributions or any amounts designated as Cure Amounts, proceeds of
Disqualified Equity Interests or sales of Equity Interests to the Borrower or
any of its Subsidiaries) as determined in accordance with clauses (b) and (c) of
the definition of “Cumulative Credit” to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
pursuant to Section 7.06 hereof or to make Investments pursuant to Section 7.02
(other than clauses (a) and (c) thereof);

 

162



--------------------------------------------------------------------------------

(x) Indebtedness incurred (x) and secured by the Collateral on a pari passu
basis with the Revolving Credit Facilities (“Incremental Equivalent First Lien
Debt”) or (y) and secured by the Collateral on a junior Lien basis with the
Revolving Credit Facilities and any Permitted Refinancing thereof (“Incremental
Equivalent Junior Debt”), in an aggregate principal amount under this clause
(x), when aggregated with the amount of Incremental Loans and Incremental
Commitments incurred pursuant to Section 2.14(d)(v), Incremental Term Loans and
Incremental Revolving Credit Commitments (as defined in the Term Loan Credit
Agreement) incurred under the Term Loan Credit Agreement and Incremental
Equivalent Unsecured Debt incurred pursuant to Section 7.03(y), not to exceed
the Available Incremental Amount, so long as (a) if the proceeds of such
Indebtedness are being used to finance a Permitted Acquisition, Investment, or
irrevocable repayment, repurchase or redemption of any Indebtedness, no Event of
Default under Sections 8.01(a) or (f) with respect to Holdings or the Borrower
shall have occurred and be continuing or would exist after giving effect to such
Indebtedness, or (b) if otherwise, no Event of Default shall have occurred and
be continuing or would exist after giving effect to such Indebtedness; provided
that such Indebtedness shall (A) in the case of Incremental Equivalent First
Lien Debt, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred and, in the case of Incremental Equivalent
Junior Debt, have a maturity date that is at least ninety-one (91) days after
the Latest Maturity Date at the time such Indebtedness is incurred; provided
that the foregoing requirements of this clause (A) shall not apply to the extent
such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (A) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges, (B) in the case of Incremental Equivalent First Lien
Debt, have a Weighted Average Life to Maturity not shorter than the longest
remaining Weighted Average Life to Maturity of the Term Loans (as defined in the
Term Loan Credit Agreement) under the Term Loan Credit Agreement (or in the case
of revolving debt, has a Weighted Average Life to Maturity no shorter than the
Revolving Credit Facilities) and, in the case of Incremental Equivalent Junior
Debt, shall not be subject to scheduled amortization prior to maturity; provided
that the foregoing requirements of this clause (B) shall not apply to the extent
such Indebtedness constitutes (i) a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (B) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges or (ii) term loan A facilities (as determined by the
Borrower in good faith), (C) if such Indebtedness is secured on a junior Lien
basis by a Loan Party with respect to Collateral, be subject to the Junior Lien
Intercreditor Agreement and, if the Indebtedness is secured on a pari passu
basis with the Revolving Credit Facilities, be subject to the Closing Date
Intercreditor Agreement, (D) have terms and conditions (other than (x) pricing,
rate floors, discounts, fees, premiums and optional prepayment or redemption
provisions and (y) covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness
and to the extent any financial maintenance covenant is added for the benefit of
such Incremental Equivalent First Lien Debt or Incremental Equivalent Junior
Debt, to the extent that such financial maintenance covenant is also added for
the benefit of each Facility remaining outstanding after the incurrence or
issuance of such Incremental Equivalent First Lien Debt or Incremental
Equivalent Junior Debt) that in the good faith determination of the Borrower
(i) are not materially less favorable (when taken as a whole) to the Borrower
than the terms and conditions of the Loan Documents (when taken as a whole),
(ii) reflect market terms and conditions (taken as a whole) at the time of
incurrence or issuance or (iii) are otherwise agreed

 

163



--------------------------------------------------------------------------------

between the Borrower and the relevant lender, holder or other provider of such
Indebtedness issuance (provided that a certificate of the Borrower as to the
satisfaction of the conditions described in this clause (D) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the materials terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (D), shall be conclusive) and (E) in the
case of Incremental Equivalent First Lien Debt in the form of revolving credit
commitments or term loan A facilities secured as “Priority Payment Lien
Obligations” under the Closing Date Intercreditor Agreement, be subject to the
MFN Protection as if such Indebtedness were Incremental Revolving Credit
Commitments; provided that no more than $60,000,000 of such Incremental
Equivalent First Lien Debt in the aggregate (when taken together with all
(i) Incremental Commitments and (ii) Incremental Loans and Incremental Revolving
Credit Commitments (each as defined under the Term Loan Credit Agreement) may
constitute “Payment Priority Lien Obligations” under the Closing Date
Intercreditor Agreement;

(y) (i) Indebtedness that is unsecured (or that is not secured by the
Collateral) (“Incremental Equivalent Unsecured Debt”) of Holdings, the Borrower
or any Restricted Subsidiary in an aggregate principal amount under this clause
(y), and when aggregated with the amount of Incremental Loans and Incremental
Commitments and pursuant to Section 2.14(d)(v), Incremental Loans (as defined in
the Term Loan Credit Agreement) incurred under the Term Loan Credit Agreement
and Incremental Equivalent First Lien Debt and Incremental Equivalent Junior
Debt incurred pursuant to Section 7.03(c) not to exceed the Available
Incremental Amount, so long as (x) if the proceeds of such Indebtedness are
being used to finance a Permitted Acquisition, Investment, or irrevocable
repayment, repurchase or redemption of any Indebtedness, no Event of Default
under Sections 8.01(a) or (f) with respect to Holdings or the Borrower shall
have occurred and be continuing or would exist after giving effect to such
Indebtedness, or (y) if otherwise, no Event of Default shall have occurred and
be continuing or would exist after giving effect to such Indebtedness; provided
that such Incremental Equivalent Unsecured Debt shall (A) have a maturity date
that is at least ninety-one (91) days after the Latest Maturity Date at the time
such Incremental Equivalent Unsecured Debt is incurred, (B) shall not be subject
to scheduled amortization prior to maturity and (C) have terms and conditions
(other than (x) pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions and (y) covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness and to the extent any financial maintenance
covenant is added for the benefit of such Incremental Equivalent Unsecured Debt,
to the extent that such financial maintenance covenant is also added for the
benefit of each Facility remaining outstanding after the incurrence or issuance
of such Incremental Equivalent Unsecured Debt) that in the good faith
determination of the Borrower (1) are not materially less favorable (when taken
as a whole) to the Borrower than the terms and conditions of the Loan Documents
(when taken as a whole), (2) reflect market terms and conditions (taken as a
whole) at the time of incurrence or issuance or (3) are otherwise as agreed
between the Borrower and the lender, holder or other provider of such
Indebtedness (provided that a certificate of the Borrower as to the satisfaction
of the conditions described in this clause (C) delivered at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the materials terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has

 

164



--------------------------------------------------------------------------------

determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (C), shall be conclusive); provided that the
foregoing requirements of clauses (A) (in the case of clause (i) below) and (B)
(in the case of clause (i) and (ii) below shall not apply to the extent such
Indebtedness constitutes (i) a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (y) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges or (ii) term loan A facilities (as determined by the
Borrower in good faith);

(z) Indebtedness supported by a letter of credit, in a principal amount not to
exceed the face amount of such letter of credit;

(aa) Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto;

(bb) Indebtedness arising from Permitted Intercompany Activities;

(cc) [reserved]; and

(dd) all premiums (if any), interest (including post-petition and paid-in-kind
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (cc) above;

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower may, in its sole discretion, classify
or later divide, classify or reclassify all or a portion of such item of
Indebtedness or any portion thereof (including as between the components of the
Available Incremental Amount) in a manner that complies with this Section 7.03
and will only be required to include the amount and type of such Indebtedness in
one or more of the above clauses; provided that all Indebtedness outstanding
under the Loan Documents

 

165



--------------------------------------------------------------------------------

and any Permitted Refinancing thereof, will at all times be deemed to be
outstanding in reliance only on the exception in Section 7.03(a) (but without
limiting the right of the Borrower to classify and reclassify, or later divide,
classify or reclassify, Indebtedness incurred under Section 2.14 or Sections
7.03(s), 7.03(x) or 7.03(y)). In the event that a portion of Indebtedness or
other obligations could be classified as incurred under a “ratio-based” basket
(giving pro forma effect to the incurrence of such portion of such Indebtedness
or other obligations), the Borrower, in its sole discretion, may classify such
portion of such Indebtedness (and any obligations in respect thereof) as having
been incurred pursuant to such “ratio-based” basket and thereafter the remainder
of the Indebtedness or other obligations as having been incurred pursuant to one
or more of the other clauses of this Section 7.03 and if any such test would be
satisfied in any subsequent fiscal quarter following the relevant date of
determination, then such reclassification shall be deemed to have automatically
occurred at such time. The accrual of interest, the accretion of accreted value
and the payment of interest in the form of additional Indebtedness shall not be
deemed to be an incurrence of Indebtedness for purposes of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division) (other than as part of the Transactions), except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Subsidiary (other than the Borrower) may liquidate or dissolve and (iii) any
Subsidiary may change its legal form if, with respect to clauses (ii) and (iii),
(x) the Borrower determines in good faith that such action is in the best
interest of the Borrower and its Subsidiaries and if not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business not otherwise disposed of or transferred
in accordance with Section 7.02 (other than Section 7.02(e)) or Section 7.05 or,
in the case of any such business, discontinued, shall be transferred to or
otherwise owned or conducted by another Loan Party after giving effect to such
liquidation or dissolution (it being understood that in the case of any change
in legal form, a Subsidiary that is a Guarantor will remain a Guarantor unless
such Guarantor is otherwise permitted to cease being a Guarantor hereunder);

 

166



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively; and

(d) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Company shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have confirmed that its
Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E)
[reserved], and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement; and

(e) so long as no Default has occurred and is continuing or would result
therefrom (in the case of a merger involving a Loan Party), any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary of the Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 to the extent required pursuant to the Collateral
and Guarantee Requirement;

(f) the Borrower and the Restricted Subsidiaries may consummate the
Transactions;

(g) so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05;

 

167



--------------------------------------------------------------------------------

(h) the Borrower and its Subsidiaries may effect the formation, dissolution,
liquidation or Disposition of any Subsidiary that is a Delaware Divided LLC;
provided that upon formation of such Delaware Divided LLC, Holdings has complied
with Section 6.11 to the extent applicable; and

(i) the Borrower and its Subsidiaries may consummate Permitted Intercompany
Activities.

Section 7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:

(a) (i) Dispositions of obsolete, non-core, worn out or surplus property,
whether now owned or hereafter acquired, and Dispositions of property no longer
used or useful or economically practical to maintain in the conduct of the
business of Holdings, the Borrower or any of the Restricted Subsidiaries and
(ii) Dispositions of property no longer used or useful in the conduct of the
business of Holdings, the Borrower and the Restricted Subsidiaries outside the
ordinary course of business (and for consideration complying with the
requirements applicable to Dispositions pursuant to clause (j) below) in an
aggregate amount not to exceed $165,000,000;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned) in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(g)) and
7.06 (other than 7.06(d));

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries and (ii) Dispositions of IP Rights that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries so long so as the Borrower or any of its Restricted
Subsidiaries receives a license or other ownership rights to use such IP Rights;

 

168



--------------------------------------------------------------------------------

(i) transfers of property subject to Casualty Events;

(j) any Disposition of property (including a Disposition of Securitization
Assets to a Securitization Subsidiary) or issuance or sale of Equity Interests
of any Restricted Subsidiary; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Event of Default has occurred and is continuing),
no Event of Default under Section 8.01(a) or (g) with respect to Holdings or the
Borrower shall have occurred and been continuing or would result from such
Disposition and (ii) with respect to any Disposition (other than a Permitted
Asset Swap) pursuant to this clause (j) for a purchase price in excess of
$25,000,000 the Borrower or any of its Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (f), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and (dd) (only to the
extent the Obligations are secured by such cash and Cash Equivalents));
provided, however, that for the purposes of this clause (j)(ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of its Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $150,000,000 and 25% of Consolidated EBITDA for the
most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available (net of any non-cash consideration
converted into cash and Cash Equivalents);

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable, or
participations therein, or Securitization Assets or related assets, or any
disposition of the Equity Interests in a Subsidiary, all or substantially all of
the assets of which are Securitization Assets, in each case in connection with
any Qualified Securitization Financing or the disposition of an account
receivable in connection with the collection or compromise thereof in the
ordinary course of business;

(m) [Reserved];

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

 

169



--------------------------------------------------------------------------------

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary);

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding of any Swap Contract;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(s) Permitted Intercompany Activities;

(t) Dispositions of assets (i) acquired pursuant to or in order to effectuate a
Permitted Acquisition which assets are not used or useful to the core or
principal business of Holdings, the Borrower and the Restricted Subsidiaries or
(ii) that are made in connection with the approval of any applicable antitrust
authority or otherwise necessary or advisable in the good faith determination of
Holdings to consummate any acquisition;

(u) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims, in each case, in the
ordinary course of business;

(v) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(w) Dispositions to effect the formation of any Subsidiary that is a Delaware
Divided LLC, provided that upon formation of such Delaware Divided LLC, Holdings
has complied with Section 6.11, to the extent applicable; and

(x) any sale of property or assets, if the acquisition of such property or
assets was financed with Excluded Contributions and the proceeds of such sale
are used to make Investments or Restricted Payments pursuant to Sections
7.02(ee) or 7.06(l);

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (o), (p), (q) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.

 

170



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary on a pro rata based on their relative ownership interests
of the relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) Restricted Payments made (i) on the Fourth Amendment and Restatement
Effective Date to consummate the Transactions and (ii) to holders of Equity
Interests of the Borrower (immediately prior to giving effect to the
Transactions) in connection with, or as a result of, their exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) with respect thereto, in each case, with respect to the
Transactions;

(d) to the extent constituting Restricted Payments, the Borrower (or any direct
or indirect parent thereof) and its Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.02
(other than 7.02(e) and (m)), 7.04 or 7.08 (other than Section 7.08(f) or
7.08(l));

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
of the Borrower deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;

(f) the Borrower and each Restricted Subsidiary may (i) pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) or any of its
Subsidiaries or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent of Holdings to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or

 

171



--------------------------------------------------------------------------------

director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, director, officer or consultant of
such Restricted Subsidiary (or the Borrower or any other direct or indirect
parent thereof) or any of its Restricted Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause
(f) together with the aggregate amount of loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (f) shall not exceed $25,000,000 in any calendar year (which shall
increase to $40,000,000 subsequent to the consummation of a Qualified IPO) (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum (without giving effect to the following proviso) of
$50,000,000 in any calendar year (which shall increase to $80,000,000 subsequent
to the consummation of a Qualified IPO)); provided further that such amount in
any calendar year may further be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of the Borrower and, to the extent contributed to the
Borrower, the cash proceeds from the sale of Equity Interests of any of the
Borrower’s direct or indirect parent companies, in each case to any future,
present or former employees, directors, officers, members of management, or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Fourth Amendment and Restatement
Effective Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise increased the Cumulative Credit; and

(B) the Net Proceeds of key man life insurance policies received by the Borrower
or its Restricted Subsidiaries less the amount of Restricted Payments previously
made with the cash proceeds of such key man life insurance policies; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) above;

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

(g) the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) the greater of $100,000,000 and 15% of Consolidated
EBITDA for the most recently ended period of four consecutive fiscal quarters
for which financial statements are internally available, in each case,
determined at the time such Restricted Payments are made plus (y) the Cumulative
Credit at such time; provided, that with respect to any Restricted Payment made
pursuant to clause (y) above, no Default has occurred and is continuing or would
result therefrom plus (z) an unlimited amount so long as the Total Leverage
Ratio calculated on a Pro Forma Basis is less than or equal to 3.75 to 1.00, in
each case, determined at the time the applicable Restricted Payment is made;

 

172



--------------------------------------------------------------------------------

(h) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries, Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iii) for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrower is the common parent (a
“Tax Group”), to pay federal, foreign, state and local income taxes of such Tax
Group that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 and Section 7.08 if such parent were subject to such sections;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

 

173



--------------------------------------------------------------------------------

(v) the proceeds of which (A) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08 (e), (i), (k) and (p) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary);

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(vii) fees and expenses other than to Affiliates of the Borrower related to any
unsuccessful equity or debt offering of such parent entity;

(viii) amounts payable pursuant to the Sponsor Management Agreement, (including
any amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the good faith judgment of the
board of directors of the Borrower to the Lenders when taken as a whole, as
compared to the Sponsor Management Agreement as in effect on the Fourth
Amendment and Restatement Effective Date (it being understood that any amendment
thereto or replacement thereof to increase the fees payable pursuant to the
Sponsor Management Agreement would be deemed to be materially disadvantageous to
the Lenders)), solely to the extent such amounts are not paid directly by the
Borrower or its Subsidiaries;

(i) payments made or expected to be made by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by or
with respect to any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(j) after a Qualified IPO, (i) any Restricted Payment by the Borrower or any
other direct or indirect parent of the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) additional Restricted Payments in an aggregate
amount per annum not to exceed an amount equal to 6% the net proceeds received
by (or contributed to) the Borrower and its Restricted Subsidiaries from such
Qualified IPO;

(k) Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

 

174



--------------------------------------------------------------------------------

(l) Restricted Payments in the amount of (a) any Excluded Contributions
previously received less any Investments with Excluded Contributions under
7.02(ee)(i) or (b) without duplication with clause (a), from the Net Proceeds
from a Disposition in respect of property or assets acquired after the Fourth
Amendment and Restatement Effective Date, if the acquisition of such property or
assets was financed with Excluded Contributions;

(m) one or more Restricted Payments that are made with the net cash proceeds of
the 2GIG Disposition; provided that the Total Leverage Ratio on a Pro Forma
Basis shall be no more than 5.00 to 1.00 at the time of each such Restricted
Payment;

(n) distributions or payments of Securitization Fees;

(o) payments or distributions to dissenting stockholders pursuant to applicable
law (including in connection with, or as a result of, exercise of appraisal
rights and the settlement of any claims or action (whether actual, contingent or
potential)), pursuant to or in connection with a consolidation, merger or
transfer of assets permitted by Section 7.02 (other than Section 7.02(e)) or
Section 7.04;

(p) the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries and no other material assets) or Indebtedness owed to
Holdings, the Borrower or a Restricted Subsidiary by an Unrestricted Subsidiary
(or a Restricted Subsidiary that owns one or more Unrestricted Subsidiaries and
no other material assets), in each case, other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents; and

(q) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or the giving of the redemption notice, as the
case may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Agreement.

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Borrower may, in its sole discretion,
classify or later divide, classify or reclassify all or a portion of such
Restricted Payment or any portion thereof in a manner that complies with this
Section 7.06 and will only be required to include the amount and type of such
Restricted Payment in one or more of the above clauses. In the event that a
Restricted Payment or other obligations could be classified as incurred under a
“ratio-based” basket (giving pro forma effect to the making of such portion of
such Restricted Payment), the Borrower, in its sole discretion, may classify
such portion of such Restricted Payment (and any obligations in respect thereof)
as having been made pursuant to such “ratio-based” basket and thereafter the
remainder of the Restricted Payment as having been made pursuant to one or more
of the other clauses of this Section 7.06 and if any such test would be
satisfied in any subsequent fiscal quarter following the relevant date of
determination, then such reclassification shall be deemed to have automatically
occurred at such time.

 

175



--------------------------------------------------------------------------------

Section 7.07 [Reserved].

Section 7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower
involving aggregate payments or consideration in excess of $20,000,000, whether
or not in the ordinary course of business, other than:

(a) loans or transactions among the Borrower and its Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a result of such loan or
other transaction,

(b) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,

(c) the Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries in connection
with the Transactions,

(e) the payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees), indemnities and expenses pursuant
to the Sponsor Management Agreement (plus any unpaid management, consulting,
monitoring, transaction, advisory and other fees, indemnities and expenses
accrued in any prior year) and any termination fees (including any such cash
lump sum or present value fee upon the consummation of a corporate event,
including an initial public equity offering) pursuant to the Sponsor Management
Agreement, or any amendment thereto or replacement thereof so long as any such
amendment or replacement is not materially disadvantageous in the good faith
judgment of the Borrower to the Lenders when taken as a whole, as compared to
the Sponsor Management Agreement as in effect immediately prior to such
amendment or replacement,

(f) Restricted Payments permitted under Section 7.06,

(g) transactions by the Borrower and its Restricted Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VII,

(h) employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or consistent with past practice and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business,

(i) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries,

 

176



--------------------------------------------------------------------------------

(j) transactions pursuant to agreements, instruments or arrangements in
existence on the Fourth Amendment and Restatement Effective Date and set forth
in Schedule 7.08(j) hereto or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect,

(k) customary payments by the Borrower and any of its Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Borrower, in good
faith,

(l) payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii),

(m) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof,

(n) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party,

(o) Permitted Intercompany Activities,

(p) the payment of reasonable out-of-pocket costs and expenses and indemnities
pursuant to the stockholders agreement or the registration and participation
rights agreement entered into on the Original Closing Date in connection
therewith,

(q) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(r) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture),

(s) any Disposition of Securitization Assets or related assets, Investment
permitted pursuant to Section 7.02(t) or Standard Securitization Undertakings,
in each case in connection with any Qualified Securitization Financing, and

 

177



--------------------------------------------------------------------------------

(t) (i) investments by Permitted Holders in securities of the Borrower or any of
its Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Permitted Holders in connection therewith) so long as (A) the
investment is being offered by the Borrower or such Restricted Subsidiary
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities (provided, that any investments in debt
securities by any Debt Fund Affiliates shall not be subject to the limitation in
this clause (B)), and (ii) payments to Permitted Holders in respect of
securities of the Borrower or any of its Restricted Subsidiaries contemplated in
the foregoing subclause (i) or that were acquired from Persons other than the
Borrower and its Restricted Subsidiaries, in each case, in accordance with the
terms of such securities..

Section 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of:

(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor, or

(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which:

(i) (x) exist on the Fourth Amendment and Restatement Effective Date and (to the
extent not otherwise permitted by this Section 7.09) are listed in
Schedule 7.09(b) hereto and (y) to the extent Contractual Obligations permitted
by clause (x) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted modification, replacement,
renewal, extension or refinancing of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing does not expand the
scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary of the Borrower which is
not a Loan Party which is permitted by Section 7.03 and which does not apply to
any Loan Party,

 

178



--------------------------------------------------------------------------------

(iv) arise in connection with (x) any Lien permitted by Section 7.01 and relate
to the property subject to such Lien or (y) any Disposition permitted by
Section 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds and products thereof or (ii) the property secured by such Indebtedness
and the proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03 and to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business or consistent with past practice,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit,

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Original Closing Date and permitted under
Section 7.03 (including, without limitation, the (A) Unsecured High Yield Notes
and any Permitted Refinancing thereof, (B) Secured 7.875% Notes Due 2022 and any
Permitted Refinancing thereof, (C) [reserved] and (D) Secured 8.500% Notes Due
2024 and any Permitted Refinancing thereof) that are, taken as a whole, in the
good faith judgment of the Borrower, no more restrictive with respect to the
Borrower or any Restricted Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions contained in this Agreement), so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder, and

 

179



--------------------------------------------------------------------------------

(xiv) are restrictions created in connection with any Qualified Securitization
Financing that in the good faith determination of the Borrower are necessary or
advisable to effect such Qualified Securitization Financing and relate solely to
the Securitization Assets subject thereto.

Section 7.10 Use of Proceeds.

Use the proceeds of any Borrowing, whether directly or indirectly (a) on the
Fourth Amendment and Restatement Effective Date, in a manner inconsistent with
the uses set forth in the preliminary statements to this Agreement or (b) after
the Fourth Amendment and Restatement Effective Date, use the proceeds for any
purpose other than to pay costs and expenses related to the Transactions and for
general corporate purposes and working capital needs.

Section 7.11 Financial Covenant.

Permit the Consolidated First Lien Net Leverage Ratio as of the last day of any
Test Period to be greater than 5.95 to 1.00.

Section 7.12 Accounting Changes.

Make any change in its fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of Subordinated Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that (A) payments
of regularly scheduled principal and interest, (B) customary “AHYDO catchup”
payments and (C) any prepayment, redemption, purchase, defeasance or other
retirement in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case, due within one year of such
prepayment redemption, purchase, defeasance or other retirement thereof shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”), in
each case, in an amount in excess of the Threshold Amount, except (i) the
refinancing thereof with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b), (ii)
the conversion or exchange of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or

 

180



--------------------------------------------------------------------------------

any Restricted Subsidiary, (iv) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed, when combined with the amount of
Restricted Payments pursuant to Section 7.06(g), (x) the greater of $100,000,000
and 15% of Consolidated EBITDA for the most recently ended period of four
consecutive fiscal quarters for which financial statements are internally
available, in each case, determined at the time such actions are taken plus
(y) the Cumulative Credit at such time plus (z) an unlimited amount so long as
the Total Leverage Ratio calculated on a Pro Forma Basis is less than or equal
to 3.75 to 1.00, in each case, determined at the time the applicable prepayment
is made, (v) prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Financings prior to their scheduled maturity in (x) an
amount equal to the amount of Excluded Contributions previously received and the
Borrower elects to apply under this clause (v), less the aggregate amount of
Excluded Contributions previously applied pursuant to Section 7.02(ee) and/or
Section 7.06(l) or (y) without duplication with clause (x), in an amount equal
to the Net Proceeds from a Disposition in respect of property or assets acquired
after the Fourth Amendment and Restatement Effective Date, if the acquisition of
such property or assets was financed with Excluded Contributions and
(vi) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed the Available RP Capacity Amount.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing having an aggregate outstanding principal amount
in excess of the Threshold Amount without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed).

For purposes of determining compliance with this Section 7.13, in the event that
a payment meets the criteria of more than one of the categories of payments
described above, the Borrower may, in its sole discretion, classify or later
divide, classify or reclassify all or a portion of such payment or any portion
thereof in a manner that complies with this Section 7.13 and will only be
required to include the amount and type of such payment in one or more of the
above clauses. In the event that a payment or other obligations could be
classified as incurred under a “ratio-based” basket (giving pro forma effect to
the making of such portion of such payment), the Borrower, in its sole
discretion, may classify such portion of such payment (and any obligations in
respect thereof) as having been made pursuant to such “ratio-based” basket and
thereafter the remainder of the payment as having been made pursuant to one or
more of the other clauses of this Section 7.13 and if any such test would be
satisfied in any subsequent fiscal quarter following the relevant date of
determination, then such reclassification shall be deemed to have automatically
occurred at such time.

Section 7.14 Permitted Activities.

With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
the Borrower and activities incidental thereto, including payment of dividends
and other amounts in respect of its Equity Interests, (ii) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating

 

181



--------------------------------------------------------------------------------

to such maintenance), (iii) the performance of its obligations with respect to
the Loan Documents and any other Indebtedness, (iv) any public offering of its
common stock or any other issuance or sale of its Equity Interests,
(v) financing activities, including the issuance of securities, incurrence of
debt, payment of dividends, making contributions to the capital of the Borrower
and guaranteeing the obligations of the Borrower, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (vii) holding any cash or property (but not
operate any property), (viii) providing indemnification to officers and
directors and (ix) any activities incidental to the foregoing. Holdings shall
not incur any Liens on Equity Interests of the Borrower other than those for the
benefit of the Obligations and Holdings shall not own any Equity Interests other
than those of the Borrower.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Fourth Amendment and Restatement
Effective Date shall constitute an event of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; provided that a Default as a result of a breach
of Section 7.11 (a “Financial Covenant Event of Default”) is subject to cure
pursuant to Section 8.04; provided, further, that a Financial Covenant Event of
Default shall not constitute an Event of Default with respect to any Other Term
Loans unless and until the Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facilities to be immediately due and
payable and all outstanding Revolving Credit Commitments to be immediately
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded on or before such date (the “Term Loan Standstill
Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower; or

 

182



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness having an aggregate outstanding principal amount of not less than
the Threshold Amount, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Borrower and the Restricted Subsidiaries, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

183



--------------------------------------------------------------------------------

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions (or, to the extent such Event of Default solely comprises a
Financial Covenant Event of Default, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Credit Lenders under
the Revolving Credit Facilities only, and in such case only with respect to the
Revolving Credit Commitments, Swing Line Loans, and any Letters of Credit):

 

184



--------------------------------------------------------------------------------

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender; provided further that in the event of
an Event of Default that solely comprises a Financial Covenant Event of Default,
if the Borrower shall have delivered a Notice of Intent to Cure prior to the
Cure Expiration Date, none of the actions in Section 8.02 may be taken as a
result of such Event of Default until the Cure Expiration Date (but it being
understood that unless a Cure Amount in an amount sufficient to cure such Event
of Default has been provided in accordance with Section 8.04, such actions under
this Section 8.02 may then be taken on and following the Cure Expiration Date
and that, notwithstanding anything contained herein, for the avoidance of doubt
and not in limitation of any other provision hereof, none of any Revolving
Credit Lender, Swing Line Lender or L/C Issuer shall be required to make any
Credit Extension while a Financial Covenant Event of Default is continuing even
if a Notice of Intent to Cure has been delivered).

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

185



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Obligations
under Treasury Services Agreements and Secured Hedge Agreements) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

Section 8.04 Borrower’s Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

(a) For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of the Borrower or any contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that such amounts to be designated (i) are
actually received by the Borrower after the first day of such applicable fiscal
quarter and on or prior to the tenth (10th) Business Day after the date on which
financial

 

186



--------------------------------------------------------------------------------

statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”), (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date and
(iii) Borrower shall have provided notice (the “Notice of Intent to Cure”) to
the Administrative Agent on the date such amounts are designated as a “Cure
Amount” (it being understood that to the extent such notice is provided in
advance of delivery of a Compliance Certificate for the applicable period, the
amount of such net cash proceeds that is designated as the Cure Amount may be
lower than specified in such notice to the extent that the amount necessary to
cure any Event of Default under Section 7.11 is less than the full amount of
such originally designated amount). The Cure Amount used to calculate
Consolidated EBITDA for one fiscal quarter shall be used and included when
calculating Consolidated EBITDA for each Test Period that includes such fiscal
quarter.

(b) The parties hereby acknowledge that this Section 8.04 may not be relied on
for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 (and not Pro Forma Compliance with
Section 7.11 that is required by any other provision of this Agreement) and
shall not result in any adjustment to any baskets or other amounts (including
the amount of Indebtedness and shall not be included for purposes of determining
pricing, mandatory prepayments and the availability or amount permitted pursuant
to any covenant under Article VII) other than the amount of the Consolidated
EBITDA referred to in the immediately preceding sentence (provided that with
respect to the amount of Indebtedness, such amounts shall only deemed to not be
so adjusted for the fiscal quarter in which such Cure Amount is made).

(c) In furtherance of clause (a) above, (A) upon actual receipt and designation
of the Cure Amount by the Borrower, the covenant under Section 7.11 shall be
deemed satisfied and complied with as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply with the
covenant under such Section 7.11 and any Event of Default under Section 7.11
shall be deemed not to have occurred for purposes of the Loan Documents, and
(B) upon receipt by the Administrative Agent of a Notice of Intent to Cure prior
the Cure Expiration Date, neither the Administrative Agent nor any Lender may
exercise any rights or remedies under Section 8.02 (or under any other Loan
Document) on the basis of any actual or purported Event of Default under
Section 7.11 until and unless the Cure Expiration Date has occurred without the
Cure Amount having been received and designated.

(d) (i) In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

(e) There can be no more than five (5) fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

 

187



--------------------------------------------------------------------------------

Section 8.05 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under Section 8.01(f) or (g), any reference in any such clause to any
Restricted Subsidiary shall be deemed not to include any Restricted Subsidiary
(an “Immaterial Subsidiary”) affected by any event or circumstances referred to
in any such clause that did not, as of the last day of the most recent completed
fiscal quarter of the Borrower, have assets with a fair market value in excess
of 2.5% of Total Assets (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party have rights as a third party beneficiary of any of
such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Approved Counterparty) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

Section 9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

 

188



--------------------------------------------------------------------------------

Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

189



--------------------------------------------------------------------------------

Section 9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. If the Administrative Agent is a
Defaulting Lender, the Borrower may remove such Defaulting Lender from such role
upon fifteen (15) days’ notice to the Lenders. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than upon the occurrence and during the
continuation of an Event of Default under Section 8.01(f) (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no

 

190



--------------------------------------------------------------------------------

qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring Administrative Agent was acting as Administrative Agent and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent, Arrangers and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, Arrangers or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

191



--------------------------------------------------------------------------------

Section 9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder. Each Arranger shall be an intended third
party beneficiary of the provisions herein applicable thereto.

Section 9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04 and 10.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

192



--------------------------------------------------------------------------------

Section 9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Approved
Counterparty) and the L/C Issuer irrevocably agrees that:

(a) any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Treasury Services Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Approved Counterparty shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) at the time
the property subject to such Lien is Disposed or to be Disposed (other than to
another Loan Party) as part of or in connection with any Disposition (other than
a lease or license) permitted hereunder or under any other Loan Document,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) to the extent
such asset constitutes an Excluded Asset and (v) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

(b) the Administrative Agent is authorized to release or subordinate any Lien on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 7.01(u) or (w) to the extent required by the holder of, or pursuant to
the terms of any agreement governing, the obligations secured by such Liens;

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Junior Financing with a principal amount in
excess of the Threshold Amount;

(d) at the sole option of the Borrower, Holdings or any existing entity
constituting “Holdings” shall be released from its obligations under the
Guaranty if such entity ceases to be the direct parent of the Borrower as a
result of a transaction or designation permitted pursuant to the definition
thereof and otherwise permitted hereunder, subject to the assumption of all
obligations of “Holdings” under the Loan Documents by such other Subsidiary that
directly owns 100% of the issued and outstanding Equity Interests in the
Borrower pursuant to the definition thereof and satisfaction of the Collateral
and Guarantee Requirements by such Subsidiary; provided that 100% of the Equity
Interests of the Borrower shall be pledged to the Administrative Agent to secure
the Obligations; and

(e) the Administrative Agent may, without any further consent of any Lender,
enter into (i) the Closing Date Intercreditor Agreement with the administrative
agent or other representatives of holders of Incremental Equivalent First Lien
Debt and Permitted Ratio Debt that is intended and permitted hereunder to be
secured on a pari passu basis with the Liens securing the Obligations and/or
(ii) a Junior Lien Intercreditor Agreement with the administrative

 

193



--------------------------------------------------------------------------------

agent or other representatives of the holders of Indebtedness permitted under
Section 7.03 that is intended and permitted hereunder to be secured on a junior
Lien basis to the Liens securing the Obligations, in each case, where such
Indebtedness is secured by Liens permitted under Section 7.01. The
Administrative Agent may rely exclusively on a certificate of a Responsible
Officer of the Borrower as to whether any such other Liens are permitted. The
Closing Date Intercreditor Agreement or any Junior Lien Intercreditor Agreement
entered into by the Administrative Agent in accordance with the terms of this
Agreement shall be binding on the Secured Parties.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

Section 9.11 Secured Treasury Services Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Approved Counterparty that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Approved Counterparty.

The Lenders hereby authorize the Administrative Agent to enter into the Closing
Date Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.

Section 9.12 Withholding Tax Indemnity.

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for

 

194



--------------------------------------------------------------------------------

the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 9.13 ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and the Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and the
Agreement, (C) the entrance into, participation in, administration of

 

195



--------------------------------------------------------------------------------

and performance of the Loans and the Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and the Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, that none
of the Administrative Agent, any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in the Loans
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders, or by the
Administrative Agent with the consent of the Required Lenders, and such Loan
Party and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that any
amendment or waiver contemplated in clauses (g) or (h) below, shall only require
the consent of such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable; provided
further that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment including without limitation by an
amendment, waiver or consent to any of the provisions relating to the Springing
Maturity Condition (it being understood that a waiver of any condition precedent
or of any Default, mandatory prepayment or mandatory reduction of any
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) or postpone any date for the payment of fees hereunder
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to

 

196



--------------------------------------------------------------------------------

the terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Total Leverage
Ratio”, “Consolidated First Lien Net Leverage Ratio”, “Fixed Charge Coverage
Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or extend the timing of payments of such fees or other
amounts) without the written consent of each Lender directly affected thereby
(it being understood that any change to the definition of “Total Leverage
Ratio”, “Consolidated First Lien Net Leverage Ratio,” “Fixed Charge Coverage
Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction in any rate of interest;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Series A Default Rate,” “Series B Default Rate” or
“Series C Default Rate” or to waive any obligation of the Borrower to pay
interest at the Series A Default Rate, the Series B Default Rate and the Series
C Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Revolving Credit Lenders,” “Required Lenders,” “Required Facility Lenders,”
“Required Class Lenders” or any other provision specifying the number of Lenders
or portion of the Loans or Commitments required to take any action under the
Loan Documents, without the written consent of each Lender directly affected
thereby;

(e) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities or any New Revolving Credit Commitments and does not
directly affect Lenders under any other Facility (including any waiver,
amendment or modification of Section 7.11 or the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof (but such
amendment, waiver or modification shall in each case only be effective to the
extent used to test Section 7.11 for at the end of each quarter or to determine
the permissibility of a Credit Extension, but not for testing on a Pro Forma
Basis to determine the permissibility of any other transaction hereunder)), in
each case, without the written consent of the Required Facility Lenders under
such applicable Revolving Credit Facility or Facilities or the “Required
Lenders” under such New Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this clause (g) shall not require the consent of any Lenders other than the
Required Facility Lenders under such Facility or Facilities;

 

197



--------------------------------------------------------------------------------

(h) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Revolving Credit Commitments and the rate of interest applicable
thereto) which directly affects Lenders of one or more Incremental Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Revolving Credit Commitments (and in
the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility); provided, however, that the
waivers described in this clause (h) shall not require the consent of any
Lenders other than the Required Facility Lenders under such applicable
Incremental Revolving Credit Commitments; or

(i) amend, waive or otherwise modify Section 2.01(b) of the Closing Date
Intercreditor Agreement or the definition of “Priority Payment Lien Obligations”
in the Closing Date Intercreditor Agreement;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
applicable Swing Line Lenders and the Borrower so long as the obligations of the
Revolving Credit Lenders and, if applicable, the other Swing Line Lenders are
not affected thereby; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (iv) Section 10.07(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Closing Date Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or

 

198



--------------------------------------------------------------------------------

Permitted Second Priority Refinancing Debt, as expressly contemplated by the
terms of the Closing Date Intercreditor Agreement, such Junior Lien
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (A) to correct or cure ambiguities, errors, omissions or
defects, (B) to effect administrative changes of a technical or immaterial
nature, (C) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document, (D) solely to add benefit to one or
more existing Facilities, including but not limited to, increase in margin,
interest rate floor, prepayment premium, call protection and reestablishment of
or increase in amortization schedule, in order to cause any Incremental Facility
to be fungible with any existing Facility and (E) to add any financial covenant
or other terms for the benefit of all Lenders or any Class of Lenders pursuant
to the conditions imposed on the incurrence of any Indebtedness set forth
elsewhere in this Agreement, and in each case of clauses (A), (B) and (C), such
amendment shall become effective without any further action or the consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof. The Collateral Documents and related documents in connection
with this Agreement and the other Loan Documents may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to correct or cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Collateral
Documents or other document to be consistent with this Agreement and the other
Loan Documents and, in each case, such amendment shall become effective without
any further action or the consent of any other party to any Loan Document if the
same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

 

199



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement to
the extent permitted to be amended by such Sections without complying with this
Section 10.01 and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
amendment, waiver, consent or supplement to this Agreement and such other
related changes to this Agreement as may be applicable to amend the definition
of “Eurocurrency Rate” with the consents, if any, and in the manner, as set
forth therein.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices; Effectiveness; Electronic Communications.

(i) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (B) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(A) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 hereto; and

(B) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).

(ii) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent,

 

200



--------------------------------------------------------------------------------

provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the Loan
Parties, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(c) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer

 

201



--------------------------------------------------------------------------------

and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case

 

202



--------------------------------------------------------------------------------

may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.09 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Fourth Amendment and Restatement Effective Date
occurs, to pay or reimburse the Administrative Agent, the Arrangers and the
Bookrunners for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel LLP and
one local counsel as reasonably necessary in each relevant jurisdiction material
to the interests of the Lenders taken as a whole and (b) from and after the
Fourth Amendment and Restatement Effective Date, to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs, which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and the
Lenders taken as a whole and one local counsel as reasonably necessary in any
relevant jurisdiction material to the interests of the Lenders taken as a
whole). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) days following
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail; provided that, with respect to the Fourth
Amendment and Restatement Effective Date, all amounts due under this
Section 10.04 shall be paid on the Fourth Amendment and Restatement Effective
Date solely to the extent invoiced to the Borrower within three (3) Business
Days of the Fourth Amendment and Restatement Effective Date. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its discretion. For the avoidance of
doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent costs and expenses arising from any non-Tax claim.

 

203



--------------------------------------------------------------------------------

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and Bookrunner and their Affiliates, and their respective
officers, directors, employees, partners, agents, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, or (c) any actual
or alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility currently or formerly owned, leased or operated by the Loan
Parties or any Subsidiary, or any Environmental Liability of the Loan Parties or
any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “Proceeding”) and regardless of whether any Indemnitee is a party
thereto or whether or not such Proceeding is brought by the Borrower or any
other person and, in each case, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee (all of the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its Affiliates
or their respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Affiliates or their respective
directors, officers, employees, partners, advisors or other representatives, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of Holdings, the
Borrower, the Sponsor or any of their Affiliates. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through Debtdomain or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee, Loan Party
or any Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Fourth Amendment and Restatement Effective Date) (other
than, in the case of any Loan Party, in respect of any such damages incurred or
paid by an

 

204



--------------------------------------------------------------------------------

Indemnitee to a third party and for any out of pocket expenses); it being agreed
that this sentence shall not limit the indemnification or reimbursement
obligations of Holdings or any Subsidiary. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this
Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 10.05. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s applicable Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this paragraph are subject to the provisions of
Section 2.12(e).

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

205



--------------------------------------------------------------------------------

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder (i) to any Person that is a Defaulting
Lender, (ii) to a natural Person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person or
(iii) to Holdings, the Borrower or any of their respective Subsidiaries and,
solely with respect to Revolving Credit Loans and Revolving Credit Commitments,
Affiliates of Holdings, the Borrower or any of their respective Subsidiaries and
(y) no Lender may assign or transfer by participation any of its rights or
obligations under the Revolving Credit Facilities or Revolving Credit Exposure
hereunder without the consent of the Borrower (not to be unreasonably withheld,
delayed or conditioned) unless (i) such assignment or transfer is by a Revolving
Credit Lender to another Revolving Credit Lender or an Affiliate of such
assigning Revolving Credit Lender of similar creditworthiness to such assigning
Revolving Credit Lender or (ii) an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Section 8.01(f) has occurred and is
continuing. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(f) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

If any Loans or Commitments are assigned or participated without complying with
the notice requirement under Section 10.07(g), then: (a) the Borrower may
(i) terminate any Commitment of such person and prepay any applicable
outstanding Loans at a price equal to the lesser of (x) par and (z) the amount
such person paid to acquire such Loans, in each case, without premium, penalty,
prepayment fee or breakage, and/or (ii) require such person to assign its rights
and obligations to one or more Eligible Assignees at the price indicated above
(which assignment shall not be subject to any processing and recordation fee)
and if such person does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such assignment within three
(3) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such person, then such person shall be deemed
to have executed and delivered such Assignment and Assumption without any action

 

206



--------------------------------------------------------------------------------

on its part, (b) no such person shall receive any information or reporting
provided by the Borrower, the Administrative Agent or any Lender, (c) for
purposes of voting, any Loans or Commitments held by such person shall be deemed
not to be outstanding, and such person shall have no voting or consent rights
with respect to “Required Lender” or class votes or consents, (d) for purposes
of any matter requiring the vote or consent of each Lender affected by any
amendment or waiver, such person shall be deemed to have voted or consented to
approve such amendment or waiver if a majority of the affected class (giving
effect to clause (c) above) so approves, and (e) such person shall not be
entitled to any expense reimbursement or indemnification rights under any Loan
Documents (including Sections 10.04 and 10.05) and the Borrower expressly
reserves all rights against such person under contract, tort or any other theory
and shall be treated in all other respects as a Defaulting Lender.

(b) (i) Subject to Section 10.07(a) and the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (“Assignees”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment related to Revolving Credit Commitments or Revolving Credit
Exposure by a Revolving Credit Lender to another Revolving Credit Lender or an
Affiliate of such Revolving Credit Lender of similar creditworthiness to such
assigning Lender, (ii) if an Event of Default under Section 8.01(a) or, solely
with respect to the Borrower, Section 8.01(f) has occurred and is continuing,
any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment from an Agent to its Affiliates; and

(C) the Swing Line Lenders and the L/C Issuer to the extent such Class of
Commitments includes the ability to issue Letters of Credit or provide Swing
Line Loans.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than an amount of $5,000,000 and shall
be in increments of an amount of $5,000,000, in excess thereof unless each of
the Borrower and the Administrative Agent otherwise consents; provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

207



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that only one such fee shall
be payable in the event of simultaneous assignments to or from two or more
Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the Assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Affiliates or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable tax forms required pursuant to
Section 3.01(d).

Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Commitments or Loans assigned, except this paragraph (b) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis among such
Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

208



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and (2) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note(s) to the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause (c) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption and each notice of cancellation of any Loans delivered
by the Borrower and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and the amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, the Swing
Line Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Any Lender may at any time, sell participations to any Person subject to the
first proviso of Section 10.07(a) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line

 

209



--------------------------------------------------------------------------------

Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender, in each case to
the extent the Participant is directly and adversely affected thereby. Subject
to Section 10.07(g), the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant shall be subject to Section 2.13 as though it were a Lender. Each
Participant and each SPC will provide any applicable tax forms required pursuant
to Section 3.01(d) solely to the participating Lender or Granting Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or Letters of Credit or its other obligations under any Loan Document) except to
the extent that (x) such disclosure is necessary in connection with an audit or
other proceeding to establish that such Commitment, Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or (y) in connection with the request for consent
for participation in respect of any Revolving Credit Facility or Revolving
Credit Exposure. The entries in the Participant Register shall be conclusive,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
the Borrower or seeking to exercise its rights under Section 10.09 shall be
available for inspection by the Borrower upon reasonable request to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not be unreasonably withheld or delayed (for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if any participation would result in increased indemnification
obligations to the Borrower at such time).

 

210



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except, in the case of Section 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligation to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, including any pledge to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

211



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable unless, at the option of the Borrower, the Borrower shall
have appointed one or more L/C Issuers or Swing Line Lenders from among the
Lenders willing to accept such appointment as a successor L/C Issuer or Swing
Line Lender hereunder; provided that no failure by the Borrower to appoint any
such successor shall affect the resignation of the relevant L/C Issuer or the
Swing Line Lender, as the case may be, except as expressly provided above. If an
L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(l) Any request for consent of the Borrower pursuant to this Section 10.07 and
related communications shall be delivered by the Administrative Agent
simultaneously to the following Persons:

(i) with respect to any request for consent in respect of any assignment of or
participation relating to the Loans and Commitments to (A) any recipient that is
an employee of Holdings or the Borrower, as designated in writing to the
Administrative Agent by the Borrower from time to time (if any) and (B) the
chief financial officer of Holdings or the Borrower or any other Responsible
Officer designated by the Borrower in writing to the Administrative Agent from
time to time; and

(ii) in addition to the Persons set forth in clause i) above and prior to the
occurrence of a Change of Control, with respect to any request for consent in
respect of any assignment or participation related to Loans and Commitments, to
an employee of the Sponsor designated in writing to the Administrative Agent by
the Sponsor from time to time.

Section 10.08 Confidentiality.

Each of the Agents, the Arrangers and the Lenders agrees to maintain the
confidentiality of the Information and not to disclose such information, except
that Information may be disclosed (a) to its Affiliates and its Affiliates’
managers, administrators, directors, officers, employees, trustees, partners,
investors, investment advisors and agents, including accountants, legal counsel
and other advisors (excluding Affiliates, managers, administrators, directors,
officers, employees, trustees, partners, investors, investment advisors and
agents that are engaged

 

212



--------------------------------------------------------------------------------

as principals primarily in the business of (i) asset management or (ii) the sale
or distribution of asset management products, including, without limitation,
mutual funds, in each case, other than a limited number of senior employees who
are required, in accordance with such Lender’s internal policies and procedures,
to act in a supervisory capacity and such Lender’s internal legal, compliance,
risk management, credit or investment committee members (each, with respect to
any Lender, an “Excluded Person”), it being understood that (i) the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and (ii) this
parenthetical and the definition of “Excluded Person” shall not apply to MIHI
LLC or its Affiliates); (b) to the extent requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates); provided that the
Administrative Agent, such Arranger or such Lender, as applicable, agrees that
it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(c) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities or
market data collectors, similar services providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents; (d) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or examiner) unless such notification is prohibited by law,
rule or regulation; (e) to any other party to this Agreement or to the
Investors; (f) subject to an agreement containing provisions at least as
restrictive as those set forth in this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(h), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of the Administrative Agent or customary market standards for
dissemination of such type of Information); provided that nothing in this
Section 10.08 shall prohibit any Lender from disclosing any such information to
an Excluded Person in its capacity as an Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (g) with the written consent of the Borrower;
(h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, the Arrangers, any Lender, the L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than a
Loan Party or any Investor or their respective Affiliates (so long as such
source is not known to the Administrative Agent, the Arrangers, such Lender,
such L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (i) [reserved]; (j) to any
rating agency when required by it (it

 

213



--------------------------------------------------------------------------------

being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender) or to the CUSIP
Service Bureau or any similar organization; (k) in connection with establishing
a “due diligence” defense or (l) to the extent such Information is independently
developed by the Administrative Agent, the Arrangers, such Lender, such L/C
Issuer or any of their respective Affiliates; provided that no disclosure shall
be made to any Excluded Person (other than an Excluded Person in its capacity as
a prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that all information received
after the Original Closing Date from Holdings, the Borrower or any of its
Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided

 

214



--------------------------------------------------------------------------------

that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent and such Lender may have
at Law. No amounts set off from any Guarantor shall be applied to any Excluded
Swap Obligation of such Guarantor.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

215



--------------------------------------------------------------------------------

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO

 

216



--------------------------------------------------------------------------------

IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.18 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

217



--------------------------------------------------------------------------------

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, or conflict with, those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
other Arranger nor any Lender has any obligation to disclose any of such
interests to the Loan Parties or any of their respective Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, the other Arrangers
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

218



--------------------------------------------------------------------------------

Section 10.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Solely to the extent any Lender, L/C Issuer or Swing Line Lender that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender, L/C Issuer or Swing Line Lender
that is an Affected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender, L/C Issuer or Swing Line Lender that is an Affected
Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of the applicable Resolution Authority.

Section 10.22 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans or Commitments with Incremental Commitments,
Facilities in connection with any Refinancing Series, Extension Series or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in cash” or any other similar requirement.

Section 10.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal

 

219



--------------------------------------------------------------------------------

Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

220



--------------------------------------------------------------------------------

ARTICLE XI.

GUARANTEE

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower (other than such Guarantor), and all other Obligations
(other than with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Secured Hedge Agreement or any Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Without limiting the generality of the foregoing,
the Guaranteed Obligations shall include any such indebtedness, obligations and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against the Borrower under any Debtor Relief Laws.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment (and not collection) and to the fullest extent permitted by
applicable Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

221



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

222



--------------------------------------------------------------------------------

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

223



--------------------------------------------------------------------------------

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction or upon becoming
an Excluded Subsidiary, be automatically released from its obligations under
this Agreement (including under Section 10.05 hereof) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Collateral Document
and, in the case of a sale of all or substantially all of the Equity Interests
of the Transferred Guarantor, the pledge of such Equity Interests to the
Administrative Agent pursuant to the Collateral Documents shall be automatically
released, and, so long as the Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, the
Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in accordance with the relevant
provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04.

 

224



--------------------------------------------------------------------------------

The provisions of this Section 11.10 shall in no respect limit the obligations
and liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

Section 11.11 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.11 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article XI voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.11 constitute, and this
Section 11.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Guarantor in accordance with
§ 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

225



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

APX GROUP, INC. By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Interim Chief Financial Officer APX GROUP
HOLDINGS, INC. By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Interim Chief Financial Officer 313 Aviation,
LLC AL AL LLC FARMINGTON IP LLC IPR LLC SMART HOME PROS. INC. SPACE MONKEY LLC
VIVINT, INC. VIVINT GROUP, INC. VIVINT PURCHASING, LLC By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Senior Vice President of Finance & Treasurer
VIVINT LOUISIANA LLC By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Senior Vice President of Finance & Treasurer

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent By:  

/s/ Don B. Pinzon

  Name: Don B. Pinzon   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as L/C Issuer and Swing Line Lender By:  

/s/ Sujay Maiya

  Name: Sujay Maiya   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. hereby consents to the amendments set forth in this
Agreement on the Fourth Amendment and Restatement Effective Date and hereby
agrees to become a Series C Revolving Lender and convert all of its Revolving
Credit Commitments and Revolving Credit Loans to Series C Revolving Credit
Commitments and Series C Revolving Credit Loans By:  

/s/ Sujay Maiya

  Name: Sujay Maiya   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, hereby consents to the amendments set forth in
this Agreement on the Fourth Amendment and Restatement Effective Date and hereby
agrees to become a Series C Revolving Lender and convert all of its Revolving
Credit Commitments and Revolving Credit Loans to Series C Revolving Credit
Commitments and Series C Revolving Credit Loans By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Suzan Onal

  Name: Michael Strobel   Title: Associate

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Citibank N.A., hereby consents to the amendments set forth in this Agreement on
the Fourth Amendment and Restatement Effective Date and hereby agrees to become
a Series C Revolving Lender and convert all of its Revolving Credit Commitments
and Revolving Credit Loans to Series C Revolving Credit Commitments and Series C
Revolving Credit Loans By:  

/s/ Alvaro De Velasco

  Name: Michael Strobel   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners LLC, hereby consents to the amendments set forth
in this Agreement on the Fourth Amendment and Restatement Effective Date and
hereby agrees to become a Series C Revolving Lender and convert all of its
Revolving Credit Commitments and Revolving Credit Loans to Series C Revolving
Credit Commitments and Series C Revolving Credit Loans By:  

/s/ Thomas Manning

 

Name: Thomas Manning

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, hereby consents to the amendments set
forth in this Agreement on the Fourth Amendment and Restatement Effective Date
and hereby agrees to become a Series C Revolving Lender and convert all of its
Revolving Credit Commitments and Revolving Credit Loans to Series C Revolving
Credit Commitments and Series C Revolving Credit Loans By:  

/s/ Judith E. Smith

 

Name: Judith E. Smith

  Title: Authorized Signatory By:  

/s/ Brady Bingham

  Name: Brady Bingham   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, hereby consents to the amendments set forth
in this Agreement on the Fourth Amendment and Restatement Effective Date and
hereby agrees to become a Series C Revolving Lender and convert all of its
Revolving Credit Commitments and Revolving Credit Loans to Series C Revolving
Credit Commitments and Series C Revolving Credit Loans By:  

/s/ Frank Reynolds

  Name: Frank Reynolds   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Series C Revolving Credit Lender By:  

/s/ Anshu Kaushal

  Name: Anshu Kaushal   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Series C Revolving Credit Lender By:  

/s/ Inderjeet Aneja

  Name: Inderjeet Aneja   Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., hereby consents to the amendments set forth in this Agreement
on the Fourth Amendment and Restatement Effective Date and hereby agrees to
become a Series C Revolving Lender and convert all of its Revolving Credit
Commitments and Revolving Credit Loans to Series C Revolving Credit Commitments
and Series C Revolving Credit Loans By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A.., hereby consents to the amendments set forth in this
Agreement on the Fourth Amendment and Restatement Effective Date and hereby
agrees to become a Series C Revolving Lender and convert all of its Revolving
Credit Commitments and Revolving Credit Loans to Series C Revolving Credit
Commitments and Series C Revolving Credit Loans By:  

/s/ Cheryl Carangelo

  Name: Cheryl Carangelo   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIHI LLC, as a Series A Revolving Credit Lender By:  

/s/ Mimi Shih

  Name: Mimi Shih   Title: Authorized Signatory By:  

/s/ Jeff Abt

  Name: Jeff Abt   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PACIFIC WESTERN BANK, as successor in interest to CapitalSource Bank, as a
Series B Revolving Credit Lender By:  

/s/ Joseph Thompson

  Name: Joseph Thompson   Title: Banking Officer

 

[Signature Page to Credit Agreement]